      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 1 of 125



 1   IAN N. FEINBERG (SBN 88324)
     ifeinberg@feinday.com
 2   M. ELIZABETH DAY (SBN 177125)
     eday@feinday.com
 3   MARC BELLOLI (SBN 244290)
     mbelloli@feinday.com
 4   NICHOLAS MARTINI (SBN 237687)       -
     nmartini@feinday.com
 5   FEINBERG DAY KRAMER ALBERTI LIM
     TONKOVICH & BELLOLI LLP
 6   577 Airport Blvd., Suite 250
     Burlingame, CA. 94010
 7   Tel: 650.825.4300/Fax: 650.460.8443

 8   Attorneys for Plaintiff BioCardia Lifesciences, Inc.
 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN FRANCISCO DIVISION

12   BIOCARDIA LIFESCIENCES, INC.                           CASE NO. 3:20-cv-07510
13                         Plaintiff,                       COMPLAINT
14                         v.                               JURY TRIAL DEMANDED
15   SURBHI SARNA, nVISION MEDICAL
     CORPORATION, BOSTON SCIENTIFIC
16   CORPORATION, BOSTON SCIENTIFIC
     SCIMED, INC., FORTIS ADVISORS LCC,
17   ARBORETUM VENTURES IV, LP, ASTIA
     ANGEL nVISION LLC, CATALYST HEALTH
18   VENTURES (PF), L.P., CATALYST HEALTH
     VENTURES FOLLOW-ON FUND, L.P.,
19   CATALYST HEALTH VENTURES III, L.P.,
     CATALYST HEALTH VENTURES, LP, CHV
20   INVESTMENTS, LLC, CHV PARTNERS
     FUND III, L.P., CHV-E PARTNERS III, L.P.,
21   DRAPER ASSOCIATES INVESTMENTS, LLC,
     DRAPER ASSOCIATES RISKMASTER FUND
22   II, LLC, DRAPER ASSOCIATES
     RISKMASTERS FUND III, LLC,
23   EXCELESTAR VENTURES I, LLC,
     EXXCLAIM CAPITAL PARTNERS I, LP,
24   FOGARTY INSTITUTE FOR INNOVATION,
     GOLDEN SEEDS nVISION MEDICAL, LLC,
25   LIFE SCIENCES ANGEL INVESTORS VIII,
     L.L.C., LMNVC, LLC, AND SERAPH
26   nVISION, LLC,
27                         Defendants.
28

                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 2 of 125



 1           Plaintiff BioCardia Lifesciences, Inc. (“BioCardia Lifesciences”) alleges claims against

 2   defendants Surbhi Sarna (“Ms. Sarna”), nVision Medical Corporation (“nVision”), Boston

 3   Scientific Corporation (“Boston Scientific”), Boston Scientific Scimed, Inc. (“Boston Scimed”),

 4   Fortis Advisors LLC (“Fortis”), Arboretum Ventures
                                                  -     IV, LP , Astia Angel nVision LLC, Catalyst

 5   Health Ventures (PF), L.P., Catalyst Health Ventures Follow-On Fund, L.P., Catalyst Health

 6   Ventures III, L.P., Catalyst Health Ventures, LP, CHV Investments, LLC, CHV Partners Fund

 7   III, L.P., CHV-E Partners III, L.P., Draper Associates Investments, LLC, Draper Associates

 8   Riskmaster Fund II, LLC, Draper Associates Riskmaster Fund III, LLC, Excelestar Ventures I,

 9   LLC, EXXclaim Capital Partners I, LP, Fogarty Institute for Innovation, Golden Seeds nVision

10   Medical, LLC, Life Sciences Angel Investors VIII, L.L.C., LMNVC, LLC and Seraph nVision,

11   LLC (including nVision collectively “Defendants”; excluding nVision collectively the

12   “Shareholder Defendants”) seeking correction of inventorship, damages, including damages for

13   Defendant’s misappropriation of trade secrets and Ms. Surbhi Sarna’s breach of contract, and

14   disgorgement of the Shareholder Defendants’ unjust enrichment.

15                                               PARTIES

16           1.      BioCardia Lifesciences is a corporation organized and existing under the laws of

17   Delaware with its principal place of business at 125 Shoreway Road, Suite B, San Carlos CA

18   94070. BioCardia Lifesciences is a wholly owned subsidiary of BioCardia, Inc., a corporation

19   organized under the laws of the State of Delaware with the same principal place of business as

20   BioCardia Lifesceinces. Prior to an August 22, 2016 transaction in which a company, Tiger X

21   Medical, Inc., acquired all of the stock in what is now BioCardia Lifesciences and changed its

22   name to “BioCardia, Inc.,” BioCardia Lifescienses itself was named “BioCardia, Inc.”

23           2.      BioCardia Lifesciences is informed and believes and on that basis alleges that

24   defendant Surbhi Sarna is an individual residing at 249 Randall Street, San Francisco, CA 94131,

25   within this District.

26           3.      BioCardia Lifesciences is informed and believes and on that basis alleges that

27   defendant Boston Scientific is a corporation organized and existing under the laws of the state of

28   Delaware with its principal place of business at 300 Boston Scientific Way, Marlborough, MA
                                                      1
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 3 of 125



 1   01752-l 234 and that Boston Scientific acquired all of the stock in nVision through a reverse

 2   triangular merger with a wholly-owned subsidiary Boston Scientific created for that purpose,

 3   Boston Scientific Clarity Merger Corp, that was completed on April 13, 2018, whereupon Boston

 4   Scientific Clarity Merger Corp. changed its name to nVision .

 5          4.      BioCardia Lifesciences is informed and believes and on that basis alleges that

 6   defendant Boston Scientific Scimed, Inc. is (a) a corporation organized and existing under the law

 7   of the state of Minnesota with its principle place of business at One SciMed Place, Maple Grove,

 8   Minnesota 55311; (b) a wholly-owned subsidiary of Boston Scientific; and (c) is the current

 9   assignee of record for all patents that were previously held by nVision Medical Corporation for

10   which it paid no consideration.

11          5.       BioCardia Lifesciences is informed and believes and on that basis alleges that

12   defendant Fortis Advisors LLC is a Delaware limited liability company with its principal place of

13   business in San Diego, California, and is sued in its capacity as the Stockholders’ Representative

14   for the Former Stockholders of nVision Medical Corporation based on its repeated allegations in

15   the complaint it filed against BioCardia, Inc. that it has “a recognized interest” “that is adverse to

16   BioCardia’s allegations.” See Dkt. No. 1 in Case No. 3:19-05645-VC at ¶¶ 14, 76, 78, 90, 92,

17   101, 103, 111, 113, 119, 121, 127, 128, 129, 137, 145, 152, 154. To the extent this Complaint

18   alleges acts committed by Fortis, those allegations refer to acts of the Stockholders for whom

19   Fortis is the Stockholder Representative. As further alleged herein, Fortis is required to disgorge

20   to BioCardia the amount it holds in trust for the Shareholder Defendants as a result of the acts of

21   the Stockholders for whom Fortis is the Stockholder Representative.

22          6.      BioCardia Lifesciences is informed and believes and on that basis alleges that

23   Defendant nVision is a Delaware corporation with its principal place of business at 1192 Cherry

24   Avenue, San Bruno, CA 94066, within this District, and is a wholly-owned subsidiary of Boston

25   Scientific, a corporation organized and existing under the laws of the state of Delaware with its

26   principal place of business at 300 Boston Scientific Way, Marlborough, MA 01752-l 234 which

27   acquired nVision, including all of its intellectual property, through a Merger on April 13, 2018.

28          7.      BioCardia Lifesciences is informed and believes and on that basis alleges that
                                                        -2-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 4 of 125



 1   defendant Arboretum Ventures IV, LP is a Michigan Limited Partnership with a place of

 2   business at 303 Detroit St, Ste 301, Ann Abor, MI 48104 whose agent for service is The

 3   Corporation Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801

 4   and is a former shareholder of nVision whose shares were acquired by Boston Scientific, 90% of

 5   the initial consideration for which was paid in cash and 10% held in escrow, and additional

 6   consideration for which shares is subject to an earn-out based on nVision’s performance.

 7   Arboretum Ventures IV, LP formed in 2015 and has approximately $203.2 million in assets.

 8   Their minimum amount of investment is $250,000. In 2019, Arboretum Ventures raised $252

 9   million for its fifth fund.

10           8.      BioCardia Lifesciences is informed and believes and on that basis alleges that

11   defendant Astia Angel nVision LLC (“Astia”) is a Delaware Limited Liability Company with a

12   place of business at One Market Plaza, Spear Tower 24th Floor San Francisco, CA 94105, whose

13   agent for service is Harvard Business Services, Inc. 16192 Coastal Hwy Lewes, DE 19958, and is

14   a former shareholder of nVision whose shares were acquired by Boston Scientific, 90% of the

15   initial consideration for which was paid in cash and 10% held in escrow, and additional

16   consideration for which shares is subject to an earn-out based on nVision’s performance.

17   BioCardia Lifesciences is informed and believes and on that basis alleges that Anula Jayasuriya

18   served on the Board of Trustees of Astia. On or around December 4, 2010, while Ms. Sarna was

19   still working at BioCardia, Ms. Jayasuriya reached out to Ms. Sarna via her BioCardia email

20   address and introduced Ms. Sarna to Linda Greub. Ms. Sarna then followed up with Ms. Greub to

21   request assistance in conceptualizing a catheter system that was the invention of a provisional

22   patent application Ms. Sarna filed while still working at BioCardia. BioCardia Lifesciences is

23   informed and believes and on that basis alleges that Ms. Jayasuriya knew that BioCardia was a

24   medical device company specializing in catheters. BioCardia Lifesciences is informed and

25   believes and on that basis alleges that Astia, through its affiliation with Ms. Jayasuriya, were

26   conscious wrongdoers because they acted with the knowledge or despite the known risk that the

27   intellectual property that formed the basis of nVision Medical Corporation had been

28   misappropriated by Ms. Sarna. Founded in 1999, Astia Angel nVision LLC has made over fifty
                                                       -3-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 5 of 125



 1   (50) investments.

 2          9.      BioCardia Lifesciences is informed and believes and on that basis alleges that

 3   defendant Catalyst Health Ventures (PF), L.P. is a Massachusetts Limited Partnership with a

 4   place of business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent

 5   for service is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.

 6   Wilmington, DE 19801, and is a former shareholder of nVision whose shares were acquired by

 7   Boston Scientific, 90% of the initial consideration for which was paid in cash and 10% held in

 8   escrow, and additional consideration for which shares is subject to an earn-out based on nVision’s

 9   performance. Catalyst Health Ventures received $60.5 million for their fourth fund and has over

10   $100 million in capital.

11          10.     BioCardia Lifesciences is informed and believes and on that basis alleges that

12   defendant Catalyst Health Ventures Follow-On Fund, L.P. is a Massachusetts Limited Partnership

13   with a place of business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose

14   agent for service is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.

15   Wilmington, DE 19801, and is a former shareholder of nVision whose shares were acquired by

16   Boston Scientific, 90% of the initial consideration for which was paid in cash and 10% held in

17   escrow, and additional consideration for which shares is subject to an earn-out based on nVision’s

18   performance.

19          11.     BioCardia Lifesciences is informed and believes and on that basis alleges that

20   defendant Catalyst Health Ventures III, L.P. is a Massachusetts Limited Partnership with a place

21   of business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for

22   service is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.

23   Wilmington, DE 19801, and is a former shareholder of nVision whose shares were acquired by

24   Boston Scientific, 90% of the initial consideration for which was paid in cash and 10% held in

25   escrow, and additional consideration for which shares is subject to an earn-out based on nVision’s

26   performance.

27          12.     BioCardia Lifesciences is informed and believes and on that basis alleges that

28   defendant Catalyst Health Ventures, LP is a Massachusetts Limited Partnership with a place of
                                                     -4-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 6 of 125



 1   business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service

 2   is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE

 3   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific,

 4   90% of the initial consideration for which was paid in cash and 10% held in escrow, and

 5   additional consideration for which shares is subject to an earn-out based on nVision’s

 6   performance.

 7          13.     BioCardia Lifesciences is informed and believes and on that basis alleges that

 8   defendant CHV Investments, LLC is a Massachusetts Limited Liability Company with a place of

 9   business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service

10   is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE

11   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific,

12   90% of the initial consideration for which was paid in cash and 10% held in escrow, and

13   additional consideration for which shares is subject to an earn-out based on nVision’s

14   performance.

15          14.     BioCardia Lifesciences is informed and believes and on that basis alleges that

16   defendant CHV Partners Fund III, L.P. is a Massachusetts Limited Partnership with a place of

17   business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service

18   is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE

19   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific,

20   90% of the initial consideration for which was paid in cash and 10% held in escrow, and

21   additional consideration for which shares is subject to an earn-out based on nVision’s

22   performance.

23          15.     BioCardia Lifesciences is informed and believes and on that basis alleges that

24   defendant CHV-E Partners III, L.P. is a Massachusetts Limited Partnership with a place of

25   business at 50 Braintree Hill Office Park Suite 301 Braintree, MA 02184, whose agent for service

26   is The Corporation Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE

27   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific,

28   90% of the initial consideration for which was paid in cash and 10% held in escrow, and
                                                     -5-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 7 of 125



 1   additional consideration for which shares is subject to an earn-out based on nVision’s

 2   performance.

 3          16.     BioCardia Lifesciences is informed and believes and on that basis alleges that

 4   defendant Draper Associates Investments, LLC is a California Limited Liability Company with a

 5   place of business at 55 East Third Avenue, San Mateo, CA 94401, whose agent for service is

 6   Timothy Cook Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a former shareholder

 7   of nVision whose shares were acquired by Boston Scientific, 90% of the initial consideration for

 8   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

 9   subject to an earn-out based on nVision’s performance. In 2016, Draper Associates raised a $190

10   million fund to invest in technology companies. Draper Associates Investments, LLC is one of

11   many investment vehicles affiliated with Tim Draper, one of the most successful and

12   sophisticated venture capitalist investors in the world. Mr. Draper has over 35 years of

13   experience in investment banking and is known for making several highly successful investments

14   in technological companies like Baidu, Hotmail, Skype, Tesla, SpaceX, AngelList, Solarcity,

15   Ring, Twitter, DocuSign, Coinbase, Robinhood, Ancestry.com, Twitch, Cruise Automation, and

16   Focus Media, among others.

17          17.     BioCardia Lifesciences is informed and believes and on that basis alleges that

18   defendant Draper Associates Riskmaster Fund II, LLC is a California Limited Liability Company

19   with a place of business at 55 East Third Avenue, San Mateo, CA 94401, whose agent for service

20   is Timothy Cook Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a former

21   shareholder of nVision whose shares were acquired by Boston Scientific, 90% of the initial

22   consideration for which was paid in cash and 10% held in escrow, and additional consideration

23   for which shares is subject to an earn-out based on nVision’s performance.

24          18.     BioCardia Lifesciences is informed and believes and on that basis alleges that

25   defendant Draper Associates Riskmasters Fund III, LLC is a California Limited Liability

26   Company with a place of business at 55 East Third Avenue, San Mateo, CA 94401, whose agent

27   for service is Timothy Cook Draper, 55 East Third Avenue, San Mateo, CA 94401, and is a

28   former shareholder of nVision whose shares were acquired by Boston Scientific, 90% of the
                                                      -6-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 8 of 125



 1   initial consideration for which was paid in cash and 10% held in escrow, and additional

 2   consideration for which shares is subject to an earn-out based on nVision’s performance.

 3          19.     BioCardia Lifesciences is informed and believes and on that basis alleges that

 4   defendant Excelestar Ventures I, LLC is a Massachusetts Limited Liability Company with a place

 5   of business at 1 Elm Square, Andover, MA 01810, whose agent for service is Northwest

 6   Registered Agent Service, Inc. 8 The Green, Suite B Dover, DE 19901, and is a former

 7   shareholder of nVision whose shares were acquired by Boston Scientific, 90% of the initial

 8   consideration for which was paid in cash and 10% held in escrow, and additional consideration

 9   for which shares is subject to an earn-out based on nVision’s performance.

10          20.     BioCardia Lifesciences is informed and believes and on that basis alleges that

11   defendant EXXclaim Capital Partners I, LP (“EXXclaim”) is a Delaware Limited Partnership

12   with a place of business at 26010 Torello Ln., Los Altos, CA 94022, whose agent for service is

13   Anula Jayasurtya 26010 Torello Ln., Los Altos, CA 94022, and is a former shareholder of

14   nVision whose shares were acquired by Boston Scientific, 90% of the initial consideration for

15   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

16   subject to an earn-out based on nVision’s performance. BioCardia Lifesciences is informed and

17   believes and on that basis alleges that Anula Jayasuriya founded, and serves as managing director

18   of EXXclaim. On or around December 4, 2010, while Ms. Sarna was still working at BioCardia,

19   Ms. Jayasuriya reached out to Ms. Sarna via her BioCardia email address and introduced Ms.

20   Sarna to Linda Greub. Ms. Sarna then followed up with Ms. Greub to request assistance in

21   conceptualizing a catheter system that was the invention of a provisional patent application Ms.

22   Sarna filed while still working at BioCardia. BioCardia Lifesciences is informed and believes

23   and on that basis alleges that Ms. Jayasuriya knew that BioCardia was a medical device company

24   specializing in catheters. BioCardia Lifesciences is informed and believes and on that basis

25   alleges that EXXclaim, through its affiliation with Ms. Jayasuriya, were conscious wrongdoers

26   because they acted with the knowledge or despite the known risk that the intellectual property that

27   formed the basis of nVision Medical Corporation had been misappropriated by Ms. Sarna.

28          21.     BioCardia Lifesciences is informed and believes and on that basis alleges that
                                                     -7-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 9 of 125



 1   defendant Fogarty Institute for Innovation is a California Domestic non-profit company with a

 2   place of business at 2490 Hospital Dr., Suite 310, Mountain View, CA 94040, whose agent for

 3   service is Gaule Kuokka, 2490 Hospital Dr., Suite 310, Mountain View, CA 94040, and is a

 4   former shareholder of nVision whose shares were acquired by Boston Scientific, 90% of the

 5   initial consideration for which was paid in cash and 10% held in escrow, and additional

 6   consideration for which shares is subject to an earn-out based on nVision’s performance.

 7          22.     BioCardia Lifesciences is informed and believes and on that basis alleges that

 8   defendant Golden Seeds nVision Medical, LLC is a Delaware Limited Liability Company with a

 9   place of business at 1192 Cherry Ave, San Bruno, CA 94066, whose agent for service is Harvard

10   Business Services, Inc., 16192 Coastal Hwy., Lewes, DE 19958, and is a former shareholder of

11   nVision whose shares were acquired by Boston Scientific, 90% of the initial consideration for

12   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

13   subject to an earn-out based on nVision’s performance.

14          23.     BioCardia Lifesciences is informed and believes and on that basis alleges that

15   defendant Life Sciences Angel Investors VIII, L.L.C. is a Delaware Limited Liability Company

16   with a place of business at 1230 Bordeaux Dr., Sunnyvale, CA 94089, whose registered agent is

17   The Corporation Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington, DE

18   19801, and is a former shareholder of nVision whose shares were acquired by Boston Scientific,

19   90% of the initial consideration for which was paid in cash and 10% held in escrow, and

20   additional consideration for which shares is subject to an earn-out based on nVision’s

21   performance. Founded in 2005, Life Science Angels was ranked the top angel investment group

22   in the U.S. by PR Newswire in 2014. Since 2005, Life Science Angels has invested

23   approximately $50 million in over forty (40) companies, and these companies have received an

24   additional $1 billion in follow up funding from venture capital firms and strategics.

25          24.     BioCardia Lifesciences is informed and believes and on that basis alleges that

26   defendant LMNVC, LLC (“LMNVC”) is a Delaware Limited Liability Company with a place of

27   business at 407 E. Laurel Circle, Palm Springs, CA 92262, whose agent for service is Philip

28   Nevinny-Stickel, 407 E. Laurel Circle, Palm Springs, CA 92262, and is a former shareholder of
                                                      -8-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 10 of 125



 1   nVision whose shares were acquired by Boston Scientific, 90% of the initial consideration for

 2   which was paid in cash and 10% held in escrow, and additional consideration for which shares is

 3   subject to an earn-out based on nVision’s performance. BioCardia Lifesciences is informed and

 4   believes and on that basis alleges that Linda Greub was a partner at LMNVC, LLC from October

 5   2010 to October 2018. On or around December 4, 2010, while Ms. Sarna was still working at

 6   BioCardia, Anula Jayasuriya reached out to Ms. Sarna via her BioCardia email address and

 7   introduced Ms. Sarna to Ms. Greub. Ms. Sarna then followed up with Ms. Greub to request

 8   assistance in conceptualizing a catheter system that was the invention of a provisional patent

 9   application Ms. Sarna filed while still working at BioCardia. BioCardia Lifesciences is informed

10   and believes and on that basis alleges that Ms. Greub knew that BioCardia was a medical device

11   company specializing in catheters. BioCardia Lifesciences is informed and believes and on that

12   basis alleges that LMNVC through its affiliation with Ms. Greub, were conscious wrongdoers

13   because they acted with the knowledge or despite the known risk that the intellectual property that

14   formed the basis of nVision Medical Corporation had been misappropriated by Ms. Sarna.

15          25.     BioCardia Lifesciences is informed and believes and on that basis alleges that

16   defendant Seraph nVision, LLC is a Georgia Limited Liability company with a place of business

17   at 2011Lenox Road NE, Atlanta, GA 30306, whose Registered Agent is Tuff Yen 2011 Lenox

18   Road NE, Atlanta, GA 30306, and is a former shareholder of nVision whose shares were acquired

19   by Boston Scientific, 90% of the initial consideration for which was paid in cash and 10% held in

20   escrow, and additional consideration for which shares is subject to an earn-out based on nVision’s

21   performance. Seraph nVision has ten (10) funds with over 330 investors. Seraph nVision has

22   been investing in companies for fifteen (15) years and has closed 106 deals with 21 exits. Seraph

23   nVision’s minimum investment amount is $250,000.

24          26.     BioCardia Lifesciences is informed and believes and on that basis alleges that the

25   aforementioned Shareholder Defendants have best practices and standard operating procedures to

26   perform “due diligence” by which they gather background information on startups seeking

27   funding. BioCardia Lifesciences is informed and believes and on that basis alleges that the

28   Shareholder Defendants are sophisticated companies and investors focused on investments in or
                                                      -9-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 11 of 125



 1   acquisitions of early-stage companies (each an “Investment Target”) and, thus, are familiar with

 2   the intellectual property issues that Investment Targets have. These include, among other things,

 3   that a former employer of a founder of an Investment Target might have a claim to ownership of

 4   the inventions claimed by the Investment Target, or that the inventions claimed by the Investment

 5   Target may be based on trade secrets misappropriated from a former employer because, among

 6   other things:

 7                a. They had been contractually assigned by the founder to the founder’s former

 8                   employer;

 9                b. They were co-invented with an employee or employees of the founder’s former

10                   employer; or

11                c. They were based on information learned at and/or belonging to the former employer.

12                                    JURISDICTION AND VENUE

13         27.       BioCardia’s complaint arises under the patent laws of the United States, 35 U.S.C.

14   §§ 101 et seq., specifically 35 U.S.C. § 256, the Defend Trade Secrets Act, 18 U.S.C. § 1836, and

15   the laws of the State of California.

16         28.       This Court has subject matter jurisdiction over BioCardia’s patent law claims

17   under 28 U.S.C. §§ 1331 and 1338(a), jurisdiction over BioCardia’s Defend Trade Secrets Act

18   claim under 28 U.S.C. § 1331 and has supplemental jurisdiction over BioCardia’s state law

19   claims under 28 U.S.C. § 1367.

20         29.       This Court has general personal jurisdiction over Defendants because the acts out

21   of which this Action arises took place within this District.

22         30.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400.

23                                  INTRADISTRICT ASSIGNMENTS

24         31.       Pursuant to Local Rule 3-2 (c), this case involves intellectual property rights and is

25   subject to assignment on a district wide basis.

26                                      FACTUAL BACKGROUND

27   Ms. Sarna’s Education and Prior Work Experience

28          32.      BioCardia Lifesciences is informed and believes and on that basis alleges that Ms.
                                                       -10-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 12 of 125



 1   Sarna’s undergraduate major was molecular and cellular biology and that she does not have any

 2   graduate degrees.

 3          33.     Ms. Sarna’s work at BioCardia dealt with tracking device failures, ensuring label

 4   compliance, and obtaining materials from vendors.

 5   Ms. Sarna’s Employment Agreement with BioCardia

 6          34.     The facts and claims at issue in this case begin with Surbhi Sarna’s employment

 7   with BioCardia. Ms. Sarna started consulting with BioCardia on September 15, 2008 pursuant to

 8   a Consulting Agreement executed on August 27, 2008. On November 3, 2008, Ms. Sarna started

 9   working as a full-time employee of BioCardia pursuant to the BioCardia standard Employment

10   Agreement which she signed on October 29 YEAR? (the “Sarna Agreement”). A true and correct

11   copy of the Sarna Agreement with Ms. Sarna’s signature is attached hereto as Exhibit A.

12          35.     In Section 2(a) of the Sarna Agreement, Ms. Sarna agreed “at all times during the

13   term of my employment and thereafter, to hold in the strictest confidence, and not to use, except

14   for the benefit of [BioCardia], or to disclose to any person, firm or corporation without written

15   authorization of the Board of Directors of the Company, any Confidential Information of

16   [BioCardia].” Ms. Sarna also agreed that “Confidential Information” meant any BioCardia

17   “proprietary information, technical data, trade secrets or know-how, including, but not limited to,

18   research, product plans, products, services, customer lists and customers (including, but not

19   limited to, customers of [BioCardia] on whom I called or with whom I became acquainted during

20   the term of my employment), markets, software, developments, inventions, processes, formulas,

21   technology, designs, drawings, engineering hardware configuration information, marketing,

22   finances or other business information disclosed to me by [BioCardia] either directly or indirectly

23   in writing, orally or by drawings or observation of parts or equipment.” (Emphasis added.)

24          36.     In section 3(a) of the Sarna Agreement, Ms. Sarna agreed to complete Exhibit A,

25   which was to contain a complete description of all inventions, original works of authorship,

26   developments, improvements, and trade secrets which were made by her prior to her employment

27   at BioCardia. Ms. Sarna executed Exhibit A and did not identify any inventions, original works

28   of authorship, developments, improvements, and trade secrets which were made by her prior to
                                                      -11-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 13 of 125



 1   her employment at BioCardia. Ms. Sarna also explicitly stated that she had “No inventions or

 2   improvements” to identify.

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          37.     Ms. Sarna agreed in Section 3(b) of the Sarna Agreement to “promptly make full
16   written disclosure to the Company . . . and hereby assign to [BioCardia], or its designee, all my
17   right, title and interest in and to any and all inventions, original works of authorship,
18   developments, concepts, improvements or trade secrets” Ms. Sarna conceived of, developed or
19   reduced to practice during the time period Ms. Sarna was a BioCardia employee. Ms. Sarna
20   never disclosed, in writing or in any other form, any inventions, original works of authorship,
21   developments, concepts, improvements or trade secrets, that she conceived of, developed, or
22   reduced to practice during her employment at BioCardia. The first time BioCardia heard of any
23   of these patents or applications was in January 2019, when it became aware of, and began
24   investigating the extent of, Ms. Sarna’s misappropriation of BioCardia’s intellectual property.
25          38.     The only exception to Ms. Sarna’s contractual duty to assign inventions to
26   BioCardia in Section 3(b) of the Sarna Agreement was provided by Section 3(f), which stated
27   “the provisions of this Agreement requiring assignment of Inventions to [BioCardia] do not apply
28
                                                       -12-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 14 of 125



 1   to any invention which qualifies fully under the provisions of California Labor Code Section

 2   2870” (“Section 2870”). Exhibit B to the Sarna Agreement sets out Section 2870 as follows:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   Section 2870 does not apply to the intellectual property Ms. Sarna developed during her

17   employment at BioCardia because (a) she used BioCardia resources as part of the development

18   including, but not limited to, BioCardia trade secret information, BioCardia testing equipment,

19   BioCardia computers, BioCardia’s email system, and time she spent during normal business

20   hours developing the intellectual property; and (b) as explained in the sections describing

21   “BioCardia’s Business Activities” and the “Meeting Between Dr. Altman and Sarna,” the

22   intellectual property Ms. Sarna developed during her BioCardia employment related to

23   BioCardia’s business and to an actual or demonstrably anticipated research and development by

24   BioCardia. BioCardia engaged in extensive efforts to develop Dr. Peter Altman’s ideas relating

25   to women’s pelvic health, including, but not limited to, conducting extensive discussions with

26   several doctors about developing this technology, creating products like the Morph and Helix

27   catheters that could be adapted to be used to address women’s pelvic health issues, obtaining

28   several patents that explicitly indicate they relate to women’s pelvic health, and attempting to get
                                                      -13-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 15 of 125



 1   Ms. Sarna to further develop the technology Dr. Altman disclosed to her into additional

 2   BioCardia product offerings. Dr. Altman’s conversations with doctors and with Ms. Sarna reflect

 3   “actual and demonstrably anticipated research or development” of BioCardia.

 4          39.     Under Section 3(f) of the Sarna Agreement, Ms. Sarna agreed to “advise

 5   [BioCardia] promptly in writing of any inventions that I believe meet the criteria in California

 6   Labor Code Section 2870 and not otherwise disclosed in Exhibit A.” As noted above, Ms. Sarna

 7   did not disclose any inventions in Exhibit A to the Sarna Agreement. Ms. Sarna also never

 8   disclosed, in writing or any other form, any inventions she believed fell under Section 2870.

 9          40.     Ms. Sarna also agreed, in Section 3(d) of the Sarna Agreement, to “keep and

10   maintain adequate and current written records of all Inventions made by me (solely or jointly with

11   others) during the term of my employment with the [BioCardia].” Ms. Sarna agreed that “the

12   records will be in the form of notes, sketches, drawings and any other format that may be

13   specified by [BioCardia]” and “will be available to and remain the sole property of [BioCardia] at

14   all times.” Ms. Sarna did not maintain the information set out in Section 3(d) for the inventions

15   she made during the term of her employment with BioCardia. Furthermore, Ms. Sarna did not

16   make adequate and current written records of the inventions she made during her BioCardia

17   employment available to BioCardia despite numerous requests for these materials.

18          41.     In Section 3(e) of the Sarna Agreement, Ms. Sarna agreed to “assist [BioCardia],

19   or its designee, at [BioCardia’s] expense, in every proper way to secure [BioCardia’s] rights in

20   the Inventions and any copyrights, patents, mask work rights or other intellectual property rights

21   relating thereto in any and all countries, including the disclosure to [BioCardia] of all pertinent

22   information and data with respect thereto, the execution of all applications, specifications, oaths,

23   assignments and all other instruments which [BioCardia] deems necessary in order to apply for

24   and obtain such rights and in order to assign and convey to [BioCardia], its successors, assigns,

25   and nominees the sole and exclusive rights, title and interest in and to such Invention.” Ms. Sarna

26   further agreed that her “obligation to execute or cause to be executed, when it is in my power to

27   do so, any such instrument or papers shall continue after the termination of this Agreement.” Ms.

28   Sarna never assisted BioCardia to secure the rights in the inventions, copyrights, patents, mask
                                                       -14-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 16 of 125



 1   work rights or other intellectual property rights she developed during her employment at

 2   BioCardia.

 3          42.     Under Section 4(a) of the Sarna Agreement, Ms. Sarna agreed that during her

 4   employment with BioCardia she would not “engage in any other employment, occupation,

 5   consulting or other business activity directly related to the business in which [BioCardia] is now

 6   involved or becomes involved during the term of [Ms. Sarna’s] employment.” Nonetheless, Ms.

 7   Sarna founded nVision and worked as an employee and/or consultant of nVision while she was

 8   still employed by BioCardia. During her employment at BioCardia, Ms. Sarna devoted

 9   significant time and effort to nVision, often at the expense of her work for BioCardia, which

10   nVision work was directly related to the business of BioCardia and was based on BioCardia

11   confidential information disclosed by Dr. Peter Altman to her so that she would use that

12   information for the benefit of BioCardia.

13          43.     Section 4(b) of the Sarna Agreement required Ms. Sarna, during the term of her

14   employment with BioCardia, to “not accept or perform any outside consulting work without first

15   reporting the nature of and proposed time commitment of any such proposed outside consulting

16   work.” Ms. Sarna never informed BioCardia of her work with nVision, nor of the time

17   commitment of this work.

18          44.     Ms. Sarna agreed, under Section 5 of the Sarna Agreement, that “at the time of

19   leaving the employ of [BioCardia], I will deliver to [BioCardia] (and will not keep in my

20   possession, recreate or deliver to anyone else) any and all devices, records, data, notes, reports,

21   proposals, lists, correspondence, specifications, drawings, blueprints, sketches, materials,

22   equipment, other documents or property, or reproductions of any aforementioned items developed

23   by me pursuant to my employment with [BioCardia] or otherwise belonging to [BioCardia].”

24   Despite this, on at least eleven separate dates Ms. Sarna emailed BioCardia confidential

25   information to her personal Gmail account: (1) April 29, 2009; (2) July 7, 2009; (3) November

26   20, 2009; (4) September 8, 2010; (5) October 24, 2010 (two emails); (6) December 29, 2010; (7)

27   February 14, 2011; (8) March 11, 2011; (9) May 9, 2011; (10) September 8, 2011; and (11)

28   December 19, 2011. Among the BioCardia confidential information were template documents
                                                       -15-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 17 of 125



 1   for risk analysis, product specifications, labelling verification, and document change order

 2   procedures.

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          45.     In Section 8 of the Sarna Agreement, Ms. Sarna agreed “to diligently adhere to the

17   Conflict of Interest Guidelines attached as Exhibit D” to the agreement. Exhibit D set out several

18   “potentially compromising situations which must be avoided.” Furthermore, “any exceptions

19   must be reported to the President and written approval for continuation must be obtained.” Ms.

20   Sarna never reported any potentially compromising situation to the President of BioCardia, and

21   she never received written approval to engage in any such action.

22          46.     Throughout her employment with BioCardia, Ms. Sarna received periodic

23   reminders of her continuing duty to assign inventions to BioCardia. For example, on at least

24   three occasions, Ms. Sarna received a company-wide email from Gulshan Sharver reminding

25   employees of BioCardia’s inventor incentive program and requesting submission of invention

26   disclosure forms. Ms. Sarna received these emails from Ms. Sharver at least on April 4, 2010;

27   May 27, 2010; and August 24, 2010. Despite these reminders, Ms. Sarna never disclosed any

28   invention to BioCardia during or after her employment at BioCardia.
                                                     -16-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 18 of 125



 1          47.     Not only did Ms. Sarna fail to disclose any of the inventions she patented on

 2   behalf of nVision, she also affirmatively and falsely represented that she did not have any

 3   inventions to report to BioCardia. Exhibit C to the Sarna Agreement was a “Termination

 4   Certification,” which Ms. Sarna executed on January 4, 2012, the last day she worked for

 5   BioCardia. In this document, Ms. Sarna certified that she “complied with all the terms of the

 6   Company’s Employment Confidential Information and Invention Assignment Agreement signed

 7   by me, including the reporting of any inventions and original works of authorship (as defined

 8   therein), conceived or made by me (solely or jointly with others) covered by that agreement.” At

 9   no point during or after her employment with BioCardia did Ms. Sarna identify any inventions

10   she made during the time when she was a BioCardia employee.

11
12
13
14
15
16

17
18
19

20
21
22
23
24
            48.     Ms. Sarna’s Termination Certification also represented that she did not have in her
25
     possession, nor had she failed to return, “any devices, records, data, notes, reports, proposals,
26
     lists, correspondence, specifications, drawings, blueprints, sketches, materials, equipment, other
27
     documents or property, or reproductions of any aforementioned items bellowing to BioCardia.”
28
                                                      -17-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 19 of 125



 1   Ms. Sarna made this representation despite that barely two weeks earlier she forwarded an email

 2   to her personal Gmail account attaching a BioCardia template for a verification test plan for the

 3   Helix catheter. BioCardia Lifesciences is informed and believes and on that basis alleges that

 4   corresponding nVision documents adopt the structure, format, and even language of this

 5   BioCardia template.

 6          49.     Ms. Sarna’s Termination Certification also represented that she “will preserve as

 7   confidential all trade secrets, confidential knowledge, data or other proprietary information

 8   relating to products, processes, know-how, designs, formulas, developmental or experimental

 9   work, computer programs, data bases, other original works of authorship, customer lists, business

10   plans, financial information or other subject matter pertaining to any business of” BioCardia.

11   BioCardia’s Business Activities

12          50.     The BioCardia Entities’ product portfolio and marketing efforts focus on the use of

13   its diagnostic strategies, biotherapeutics, and catheter technologies like its Morph and Helix

14   products. The intellectual property Ms. Sarna claimed as her own and assigned to nVision and

15   the products that Ms. Sarna and nVision developed based on that intellectual property, all relate to

16   catheter products. As a result, Ms. Sarna’s patents, and patent applications, and alleged

17   inventions, all relate to BioCardia’s “business” as that term is used in California Labor Code

18   Section 2870, as well as to that of the other BioCardia Entities. The relevant business for

19   purposes of Section 2870 is catheter medical devices.

20          51.     Regardless, BioCardia, as well as the other BioCardia Entities, also has devoted

21   considerable resources and effort to the treatment of other conditions, including women’s pelvic

22   health issues. The treatment of women’s pelvic health conditions is a part of BioCardia’s

23   “business” and “actual and demonstrable research or development” (as those terms are used in

24   California Labor Code Section 2870).

25          52.     Almost from its inception, BioCardia investigated whether the catheter technology

26   it was developing could be used to treat gynecological conditions. Dr. Simon Stertzer, one of the

27   most renowned cardiologists in the world, has continuously served as a consultant for BioCardia

28   and its predecessor from 1999 to the present. Among his many accomplishments, Dr. Stertzer
                                                      -18-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 20 of 125



 1   pioneered interventional cardiology in the 1970s, performed the first angioplasty, founded

 2   Arterial Vascular Engineering (which he later sold to Medtronic for nearly $5 billion), and

 3   currently is a Professor Emeritus at Stanford University. In the years following his

 4   groundbreaking work, Dr. Stertzer observed several doctors adapting the devices and procedures

 5   he developed for the heart for other parts of the body. Recognizing the enormous business

 6   opportunity this presented, Dr. Stertzer began searching for opportunities to develop BioCardia

 7   cardiovascular applications for other parts of the body.

 8           53.     That is why in March 2000, Dr. Stertzer called Dr. Peter Altman, the CEO of

 9   BioCardia, to discuss the possibility of adapting BioCardia’s catheter offerings for gynecological

10   applications. Dr. Stertzer believed that there was a need to improve the ability to diagnose pre-

11   cancerous and cancerous cysts in a less invasive fashion, as well as new ways to treat them. At

12   the time, the only way to test for ovarian cancer was to perform surgery or an invasive

13   transcutaneous or transvaginal biopsy, which were, burdensome for the patient, and carry a host

14   of risks. In Dr. Stertzer’s opinion, BioCardia’s Helix and Morph catheter technologies and

15   interactive design enabled sufficient control and flexibility to navigate fallopian tubes and

16   contribute to providing this less invasive diagnosis.

17           54.     Dr. Altman, intrigued by the idea, recorded Dr. Stertzer’s idea as the first

18   paragraph of a March 23, 2000 lab notebook entry (“the lab notebook disclosure”). In the

19   following pages of the entry, Dr. Altman set out the details of how the Helix and Morph catheters

20   could be adapted for gynecological applications. As depicted in the images in the lab notebook

21   disclosure, and described in the accompanying text, smaller versions of BioCardia’s Morph and

22   Helix steerable catheters could be inserted into a vagina and guided to the fallopian tubes,

23   fimbria, and ovaries. By adding imaging, diagnostic, and treatment capabilities at the distal end

24   of the catheter, practitioners could observe, test, and treat ovarian state.

25
26
27
28
                                                        -19-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 21 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
            55.     The lab notebook disclosure detailed “optional imaging capabilities,” such as
13
     ultrasound technology or a fiber optic camera, to steer the catheter and take images inside the
14
     vagina. For example, the notebook notes that “rotating ultrasound probes could be used to guide
15
     the catheter to obtain [a] high resolution view of [the] ovarian cyst.” It also notes that
16
     “intrafallopian ultrasound” could be used “to determine if further intervention is required.” The
17
     notebook also noted that fiber optic imaging could also be used to steer the catheter and capture
18
     images within the vagina.
19

20
21
22
23
24
     The diagnostic capabilities described in the lab notebook included both “a fluid biopsy probe,
25
     such as a hollow helical needle may be rotated into the ovary to obtain a sample of the cyst. Such
26
     a probe could also be used to drain the cyst.” The notebook also noted that solid biopsies, such as
27
     “material core” samples, could also be obtained by the described catheter device.
28
                                                       -20-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 22 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10          56.      The lab notebook disclosure also described a variety of treatment capabilities

11   administered at the end of the catheter. For example, the catheter could “be used to deliver RF

12   energy to kill tissue in the cyst, or to deliver alcohol or cytotoxic agents designed to introduce

13   necrosis locally.” In addition, the notebook notes that when the catheter is in position it may be

14   used to advance “therapeutic probes.”

15          57.     In addition to a variety of imaging, biopsy, and treatment capabilities, the lab

16   notebook disclosure also noted different locations where the catheter could collect images,

17   diagnose conditions, and administer treatment. For example, the notebook notes that the catheter

18   can be used for “intrafallopian” diagnosis and treatment:

19          Dermoid, cystadenoma, endometrial polycystic disease, pre-cancerous and cancerous
            cysts may be viewed w/ intrafallopian ultrasound to determine if further intervention is
20
            required.
21   Later, the notebook explains that the catheter can be directed to the fallopian tube, where it can
22   diagnose conditions and administer treatments:
23
            The steerable guide gains access through the vagina to the fallopian tube and may be
24          [facilitated] by fiber optic imaging. The steerable guide once position[ed] may be used to
            advance imaging probes such as rotating ultrasound transducers, biopsy probes,
25          therapeutic probes, or combinations of these.
26   The lab notebook also describes advancing the catheter to the fimbria of the fallopian tubes (i.e.,
27   the fingerlike structures at the end of the fallopian tube that surround the ovaries).
28
                                                       -21-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 23 of 125



 1
 2
 3
 4
 5
 6
 7   The March 2000 lab notebook also describes extending past the fimbria to the ovaries for
 8   imaging, diagnosis and treatment. For example, rotating ultrasound probes could be used to
 9   determine if an ovarian cyst is functional or “another type that requires therapy.” The lab
10   notebook also discusses extending a biopsy probe into the ovary to obtain a sample of a cyst.
11
12
13
14
15
16          58.     As Dr. Stertzer suggested, much of the technology BioCardia develops and
17   markets can be adapted for use in the applications disclosed in the lab notebook. Both the Morph
18   and Helix catheters, which BioCardia spent decades developing and refining, are steerable guide
19   catheters like the one described in in the lab notebook. That these catheters are used for
20   cardiovascular treatments does not negate their equal applicability to gynecological treatments.
21   Of course, catheters that are used in the heart would have to be resized and modified before they
22   could be used in smaller anatomical structures like fallopian tubes.
23          59.     BioCardia also devoted significant resources to developing technology that would
24   deliver therapeutic substances for the treatment of cancer at the distal end of a catheter, another
25   feature of the inventions and trade secrets discussed in the March 2000 lab notebook entry. For
26   example, on December 6, 2005, BioCardia filed a patent application for local catheter-based
27   therapy for cancer including delivery of leading blockbuster agents at the distal tip of the catheter.
28
                                                      -22-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 24 of 125



 1   For the next eight years, BioCardia prosecuted this application until it issued as U.S. Patent No.

 2   8,529,550 (“the ’550 patent") on September 10, 2013. The ’550 patent included a claim for:

 3          A catheter system comprising: a catheter having a proximal end and a distal end; a
            drug delivery structure disposed on the distal end of the catheter, where the
 4          structure is a hollow structure with one or more apertures communicating from the
            interior to the exterior of said hollow structure, and a reservoir of a therapeutic
 5          agent within said drug delivery structure, said therapeutic agent comprising one of
 6          antagonists to angiogenic agents, cytotoxic agents, anti-Her-2, and anti CD20, and
            tumor necrosis factors; said drug delivery structure being disengageable from the
 7          distal end of the catheter; a mechanism at the proximal end of the catheter for
            disengaging said drug delivery structure from the distal end of the catheter; and a
 8          fixation means on said drug delivery structure that may be used within a body of a
            patient to implant the drug delivery structure to a depth within an intended tissue
 9          within the body of a patient
10          60.      The day after the ’550 patent issued, Dr. Altman reached out to Dr. Manuel
11   Rodriguez, a Vice President at Genentech involved with the commercial development of Avastin,
12   one of the most valuable cancer treatment drugs in the world. In that email, Dr. Altman
13   mentioned that BioCardia had just received the ’550 patent, and that this invention together with
14   BioCardia’s catheter technology could “enable local delivery of therapeutic agents with ease into
15   the ovary.” Dr. Rodriguez responded favorably to this email, and suggested meeting to discuss
16   the following week. In the following weeks Drs. Altman and Rodriguez engaged in several
17   conversations about the possibility of further developing BioCardia technology to deliver
18   therapeutic agents as part of treatments for ovarian cancer.
19          61.      The same day that Dr. Altman emailed Dr. Manuel Rodriguez, he sent a nearly
20   identical email to Dr. Ian McNiece, a professor at the University of Texas MD Andersen Cancer
21   Center, the largest cancer center in the United States. Just as with Dr. Rodriguez, this email
22   began an extensive dialogue between Drs. Altman and McNiece about collaborating to further
23   develop BioCardia catheters for gynecological applications. In fact, Dr. McNiece was so
24   intrigued by the possibilities of this collaboration that he invited Dr. Altman to visit him at MD
25   Andersen for a day-long meeting to discuss this topic. Dr. Altman flew to Texas for this meeting,
26   and the two had several follow-up discussions about using BioCardia technology in gynecological
27   applications.
28
                                                      -23-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 25 of 125



 1          62.     BioCardia also engaged in extensive communications with Dr. Camran Nezhat

 2   about further adapting BioCardia technology for gynecological applications. Drs. Nezhat and

 3   Altman had longstanding communications on this topic from the present all the way back to 2008.

 4   In fact, in December 2008, Dr. Stertzer connected Dr. Altman with Dr. Nezhat to begin this

 5   development. Dr. Altman reached out to Dr. Nezhat to see if they could “connect on local

 6   delivery aspects of [BioCardia’s] business as it relates to OB GYN.” BC-BSC_0385881. Dr.

 7   Nezhat’s response was swift and enthusiastic:

 8
 9
10
11
12
13
14
15
16

17
18
19
     Id. Drs. Altman and Nezhat participated in an hour-long meeting the following week and had
20
     several follow-up conversations from that meeting. BC-BSC_0385880-81. Dr. Nezhat was so
21
     excited about the possibilities BioCardia’s catheters presented in the OB GYN space, that, in
22
     January 2009, he attempted to set up a presentation where he and Dr. Altman could discuss the
23
     options BioCardia catheters offered with reproductive endocrinologists at Stanford University.
24
25
26
27
28
                                                     -24-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 26 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10   Dr. Altman continued to discuss collaboration opportunities in the OB GYN space with Dr.

11   Nezhat, as evidenced by Dr. Altman’s May 2010 invitation for Dr. Nezhat to visit BioCardia:

12
13
14
15
16

17
18
19

20
21
22
            63.    BioCardia also engaged in communications with other practitioners about adapting
23
     BioCardia technology for gynecological applications, including Dr. Mark Lovitch, Dr. John
24
     Urquhart.
25
            64.    Over the years, BioCardia has spent considerable time and resources on obtaining
26
     several patents that described applications in the women’s pelvic health space based on work that
27
     was occurring at BioCardia when Ms. Sarna was employed there. For example, BioCardia filed
28
                                                    -25-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 27 of 125



 1   U.S. Patent Application No. 13/965,807 on August 13, 2013 and prosecuted the application until

 2   it issued as U.S. Patent No. 9,078,994 on July 14, 2015. BioCardia also filed U.S. Patent

 3   Application No. 13/915,516 on June 11, 2013 and prosecuted the application until it issued as

 4   U.S. Patent No. 9,022,977. On August 13, 2013, BioCardia filed U.S. Patent Application No.

 5   13/965,789, which it prosecuted until the application issued as U.S. Patent No. 9,017,284 on

 6   April 28, 2015. BioCardia filed U.S. Patent Application No. 13/965,800 on August 13, 2013 and

 7   prosecuted the application until it issued as U.S. Patent No. 9,011,373 on April 21, 2015. On July

 8   22, 2008, BioCardia filed U.S. Patent No. 12/177,338, which it prosecuted until the application

 9   issued as U.S. Patent No. 8,939,960 on January 27, 2015. BioCardia also filed patent applications

10   which described women’s pelvic health applications before Ms. Sarna joined BioCardia. For

11   example, BioCardia filed U.S. Patent Application No. 11/016,448 on December 17, 2004, and

12   prosecuted the application until it issued as U.S. Patent No. 7,402,151 on July 22, 2008. Each of

13   these patents explicitly discusses their application to the field of women’s pelvic health, in

14   particular to “uterine fibroid biopsy and ablation.” Collectively, these patents alone represent a

15   sustained effort over more than a decade and substantial financial outlay by BioCardia.

16   BioCardia’s Disclosure of Trade Secrets to Ms. Sarna

17          65.     In addition to BioCardia’s considerable efforts in the women’s pelvic health space,

18   conceiving new methods, developing new catheter-based technology, conferring with several

19   practitioners and companies about the development of women’s pelvic health products, and

20   obtaining at least seven patents which described applications in the women’s pelvic health space,

21   it also attempted (though unsuccessfully) to get Ms. Sarna to work on these efforts for BioCardia.

22          66.     Ms. Sarna was not a model employee during her time at BioCardia. She was often

23   absent from work, citing a repertoire of excuses that BioCardia Lifesciences is informed and

24   believes and on that basis alleges were often untrue and pretextual to give Ms. Sarna more time to

25   work on her own projects while an employee of BioCardia. She had such difficulty getting to

26   work by 9:00 a.m. that her supervisors modified her work schedule to start at 9:30 a.m. and end at

27   5:30 p.m. On at least two occasions she was reprimanded in writing for tardiness evan after this

28   adjustment was made. Co-workers complained that she would disappear for long stretches during
                                                      -26-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 28 of 125



 1   the day, causing delays in projects. Even when Ms. Sarna was at work, she had trouble focusing

 2   on the tasks assigned to her and would often make costly mental errors.

 3          67.     Thinking she needed additional motivation, and knowing of her desire to work on

 4   women’s health applications, Dr. Altman arranged a meeting with Ms. Sarna, in or around May

 5   2009, where he spent well over an hour explaining BioCardia inventions and trade secrets in the

 6   hope that she would devote a significant portion of her worktime to further development of these

 7   technologies. In particular, Dr. Altman showed Ms. Sarna the March 2000 lab notebook entry,

 8   showed her other pages in the lab notebook describing relevant technology, and provided

 9   additional trade secrets based on his considerable knowledge and experience with gene

10   expression profiling, all of which was intended to help Ms. Sarna further develop a catheter

11   system for a less invasive method for testing and treating ovarian cancer on behalf of BioCardia.

12          68.     During that meeting, Dr. Altman discussed the potential for early diagnostic and

13   local therapy for ovarian cancer with Ms. Sarna because BioCardia anticipated research and

14   development regarding the ovarian diagnostic/therapy approach detailed in the lab notebook.

15   Without early diagnosis, local therapy for the treatment of ovarian cancer is ineffective because of

16   metastasis. This concept underlines why BioCardia’s core efforts focused on pre-metastasis

17   diagnostics to identify the disease state.

18          69.     BioCardia intended that Ms. Sarna herself was going to participate in that research

19   and development, which is why Dr. Altman disclosed the BioCardia trade secrets to her during

20   the meeting in or around May 2009. That is also why Dr. Altman shared additional laboratory

21   notebook pages with her in the same meeting session relating to the potential ramifications of

22   early diagnosis and the potential for local therapy. The images in the March 2000 lab notebook

23   entry clearly show BioCardia’s Morph and Helix products passing through the uterus to be used

24   for fallopian tube procedures. The Morph and Helix were products Ms. Sarna worked on a daily

25   basis, albeit for cardiovascular applications. Further, at least three other employees of

26   BioCardia—including David Snow, David Sanderson, and Andy Mackenzie—were aware that

27   Dr. Altman had spent time with Ms. Sarna proposing that she work on a women’s health project.

28          70.     During the course of the meeting with Ms. Sarna in or around May 2009, Dr.
                                                      -27-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 29 of 125



 1   Altman disclosed dozens of BioCardia inventions and trade secrets through his explanation of the

 2   March 2000 lab notebook entry, other pages of the lab notebook, including pages 1-4 of the lab

 3   notebook setting out inventive concepts about controlled-release drug delivery matrices, and his

 4   explanation of cutting-edge technical developments in gene expression profiling which enabled

 5   detection of cancer from the small number of cells collected from a fallopian tube by the catheter.

 6   While the list below sets out specific aspects of the inventions and trade secrets that Dr. Altman

 7   disclosed to Ms. Sarna, this intellectual property as a whole, and the subject matter discussed

 8   during Dr. Altman’s meeting with Ms. Sarna, generally describes a method of obtaining a tissue

 9   sample from a fallopian tube for determining ovarian state, including:

10              a. Diagnostic method of using a catheter inserted into a fallopian tube to obtain a

11                  solid or liquid biopsy of potentially diseased ovarian tissue or cells by, for

12                  example, advancing a guide catheter into the uterus to gain access to the ostium of

13                  a fallopian tube, advancing a second catheter system through the guide catheter

14                  and obtaining a sample of tissue through the second catheter that is from the ovary

15                  which may be analyzed biologically;

16              b. Diagnostic method of inserting a catheter with imaging capability, such as

17                  cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube,

18                  by, for example, advancing a guide catheter into the uterus to gain access to the

19                  ostium of a fallopian tube, advancing a second catheter system through the guide

20                  catheter with ultrasound imaging, to enable navigation and sampling for biologic

21                  analysis;

22              c. Diagnostic method of inserting a catheter with imaging capability, such as

23                  cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

24                  by, for example, advancing a guide catheter into the uterus to gain access to the

25                  ostium of a fallopian tube, advancing a second catheter system through the guide

26                  catheter with imaging capabilities to enable navigation and sampling for biologic

27                  analysis;

28              d. Diagnostic method of inserting a catheter with imaging capability, such as
                                                      -28-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 30 of 125



 1            cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

 2            by, for example, advancing a guide catheter into the uterus to gain access to the

 3            ostium of a fallopian tube, advancing a second catheter system through the guide

 4            catheter, using the imaging capabilities to enable navigation and imaging of

 5            ovarian cysts or tumors;

 6         e. Diagnostic method of inserting a catheter with imaging capability, such as

 7            cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube,

 8            by, for example, advancing a guide catheter into the uterus to gain access to the

 9            ostium of a fallopian tube, advancing a second catheter system through the guide

10            catheter, using the imaging capability to enable navigation and imaging of ovarian

11            cysts or tumors;

12         f. Diagnostic method of inserting a catheter imaging capability, such as cameras,

13            fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

14            example, advancing a guide catheter into the uterus to gain access to the ostium of

15            a fallopian tube, advancing a second catheter system through the guide catheter

16            with ultrasound imaging, to enable navigation and imaging of an ovarian cyst or

17            tumor, and to take an action selected from the set of (1) characterizing said cyst or

18            said tumor or (2) planning therapeutic intervention of said cysts and said tumors;

19         g. Diagnostic method of inserting a catheter imaging capability, such as cameras,

20            fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

21            example, advancing a guide catheter into the uterus to gain access to the ostium of

22            a fallopian tube, advancing a second catheter system through the guide catheter

23            with imaging capability to enable navigation and imaging of ovarian cysts or

24            tumors and to take an action selected from the set of (1) characterizing said cyst or

25            said tumor or (2) planning therapeutic intervention of said cysts and said tumors;

26         h. Diagnostic method and devices for advancing a tissue-sampling element to the

27            fallopian tube, fimbria, or ovary to take a solid or fluid tissue sample, by, for

28            example, advancing a guide catheter into the uterus to gain access to the ostium of
                                                -29-
                                                 BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 31 of 125



 1            a fallopian tube, advancing a second catheter system having a tissue-sampling

 2            element through the guide catheter and advancing the tissue-sampling element to

 3            obtain a liquid or solid sample for biologic analysis;

 4         i. Diagnostic method and devices to be used for tissue-sampling from the fallopian

 5            tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

 6            advancing a guide catheter into the uterus to gain access to the ostium of a

 7            fallopian tube, advancing a second catheter system having a penetrating element

 8            through the guide catheter and advancing the penetrating element consisting of a

 9            hollow helical needle into the fallopian tube, fimbria, or ovary to obtain a liquid or

10            solid sample for biologic analysis;

11         j. Diagnostic method and devices to be used for tissue-sampling from the fallopian

12            tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

13            advancing a guide catheter into the uterus to gain access to the ostium of a

14            fallopian tube, advancing a second catheter system having a tissue-sampling

15            element through the guide catheter and advancing the tissue-sampling element into

16            the fallopian tube, fimbria, or ovary to obtain a liquid or solid sample for biologic

17            analysis;

18         k. Therapeutic method of inserting a catheter with imaging capability, such as

19            cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube

20            to advance a therapy, by, for example, advancing a guide catheter into the uterus to

21            gain access to the ostium of a fallopian tube, advancing a second catheter system

22            through the guide catheter with imaging capability, to enable navigation and

23            imaging of an ovarian cyst or tumor, and to take an action selected from the set of

24            (1) ablating regions of the ovary, (2) delivering controlled release drug delivery

25            matrices to relevant tissue in and around the ovary, or (3) draining the tissue mass

26            penetrated by the hollow penetrating element;

27         l. Therapeutic method of inserting a catheter with imaging, such as ultrasound

28            imaging, on its distal end into a fallopian tube to advance a therapy, consisting of
                                                -30-
                                                 BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 32 of 125



 1            advancing a guide catheter into the uterus to gain access to the ostium of a

 2            fallopian tube, advancing a second catheter system through the guide catheter with

 3            ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor,

 4            and to take an action selected from the set of (1) ablating regions of the ovary

 5            using radiofrequency energy or (2) ablating the regions of the ovary by the

 6            delivery of alcohol;

 7         m. Therapeutic method and devices to be used through the vagina, uterus, and

 8            fallopian tube to advance a hollow element from a catheter to assist with tissue

 9            sampling, where, for example, the hollow element is connected to a fluid conduit

10            within the catheter system that is connected to a reservoir outside of the body;

11         n. Therapeutic strategy for identifying precancerous and cancerous growths based on

12            a diagnosis performed from a locally-obtained sample before evidence of

13            metastasis has appeared by, for example, obtaining a local biological sample

14            derived from the ovary or adjacent fluids to determine that the ovary has a

15            significant possibility of having a malignant cancer, and using this information to

16            determine appropriate treatments;

17         o. Therapeutic strategy for delivering ablative compounds such as alcohol or ablative

18            energy through a catheter system passed through a vagina, uterus, and fallopian

19            tubes to treat disease or a condition of the ovary in which a penetrating element is

20            advanced into the fallopian tubes, fimbria, or ovary; and

21         p. The existence of a market need to improve the ability to diagnose precancerous

22            and cancerous cysts minimally invasively with details on the ramifications for

23            therapy with early diagnosis, and strategies for doing so that align with new

24            biological measurement technologies in gene expression and genetic analysis that

25            enable a small sample to identify the presence of disease, including details on the

26            players in the gene diagnosis space looking at blood (CareDx), solid tumor tissues

27            (Genomic health), and cells sloughing from within a body lumen conduit such as

28            that of a bowel movement which passes through the colon (EXACT Sciences).
                                                -31-
                                                  BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 33 of 125



 1          71.     Although Ms. Sarna has admitted that Dr. Altman met with her, at least David

 2   Sanderson, Andrew Mackenzie, and David Snow knew that Dr. Altman met with Ms. Sarna to

 3   discuss a BioCardia project related to women’s health. BioCardia Lifesciences is informed and

 4   believes and on that basis alleges that Mr. Sanderson, Mr. Mackenzie, and Mr. Snow will

 5   corroborate that this meeting took place.

 6          72.     BioCardia also disclosed trade secrets to Ms. Sarna through her day-to-day work

 7   for the company. In particular, BioCardia internally developed a testing instrument that used a

 8   ball and spring assembly to test the internal diameter of catheters. The particulars of this testing

 9   device are set out in the 04960-A TSPEC, titled “Ball Fixture, 0.0710” Internal Inspection,”

10   which was produced at BC-BSC_0000379-381. Ms. Sarna used this device as part of her work

11   for BioCardia, and later incorporated the ball-and-spring feature in nVision patents and/or patent

12   applications. In particular, BioCardia shared the following trade secret with Ms. Sarna by

13   allowing her to use the ball-and-spring testing instrument: a catheter system which includes a

14   distal spring element on its end and having a round spherical ball mounted on the spring to avoid

15   damage to the lumen through which it is passed, by, for example, having of a catheter shaft with a

16   hollow lumen, containing a fluid conduit, which passes through a helical metal spring on its distal

17   end attached to a small ball attached to the distal-most end.

18          73.     Finally, BioCardia disclosed trade secrets to Ms. Sarna in the form of template

19   documents that Ms. Sarna used as part of her work on behalf of BioCardia. BioCardia strictly

20   controlled access to these documents, and only used them internally. Ms. Sarna forwarded many

21   of these templates to her personal Gmail account. BC-BSC_0002529-44; BC-BSC_0002944-

22   3001; BC-BSC_0011792-802; BC-BSC_0013063-119; BC-BSC_0013557-84; BC-

23   BSC_0013585-600; BC-BSC_0014062-63; BC-BSC_0014176-77; BC-BSC_0014339-40; BC-

24   BSC_0014509-14; BC-BSC_0014798-819; BC-BSC_0015207-238. BioCardia Lifesciences is

25   informed and believes and on that basis alleges that corresponding nVision documents adopt the

26   structure, format, and even language of these BioCardia template documents. In particular,

27   BioCardia shared the following trade secret with Ms. Sarna by allowing her to use BioCardia

28   template documents: BioCardia template documents sent to Ms. Sarna’s personal email account,
                                                      -32-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 34 of 125



 1   consisting of the following templates: Risk Analysis, Product Specification, Labelling

 2   Verification, and Document Change Order procedures.

 3   Ms. Sarna’s Misappropriation of BioCardia Trade Secrets During Her Employment at

 4   BioCardia

 5          74.     While it turned out that Ms. Sarna did further develop the BioCardia intellectual

 6   property Dr. Altman shared with her, she did not do so on behalf of BioCardia.

 7          75.     On Monday, September 28, 2009, approximately four months after Dr. Altman

 8   described to Ms. Sarna the women’s pelvic health intellectual property in his lab notebook, Ms.

 9   Sarna engaged Pacific Crest Law Partners, LLP. That same day, Pacific Crest Law Partners

10   incorporated nVision Medical Corporation (“nVision”) in Delaware on Ms. Sarna’s behalf. Ms.

11   Sarna never informed BioCardia that she had formed her own corporation.

12          76.     On Tuesday, September 29, 2009, the day after incorporating nVision, Ms. Sarna

13   called in sick. Later that same day, Ms. Sarna filed a provisional patent application in the United

14   States Patent and Trademark Office (“USPTO”) that she assigned to nVision in a December 26,

15   2009 Technology Transfer Agreement. Ms. Sarna never informed BioCardia that she filed this

16   provisional patent application. Even when BioCardia finally learned of the provisional patent

17   application in 2020 and requested production of the application and any other related documents

18   as part of discovery in the related litigation, Ms. Sarna did not produce the materials. This is

19   despite Ms. Sarna’s promise, in Section 3(d) of the Sarna Agreement, to “keep and maintain

20   adequate and current written records of all Inventions made by me (solely or jointly with others)

21   during the term of my employment with [BioCardia]” and her agreement that “the records will be

22   in the form of notes, sketches, drawings and any other format that may be specified by

23   [BioCardia]” and “will be available to and remain the sole property of [BioCardia] at all times.”

24          77.     On Tuesday, February 9, 2010, Ms. Sarna took another sick day off with a second

25   ailment. Later that same day, Ms. Sarna signed an “Action by Sole Director of nVision Medical

26   Corporation,” which gave Pacific Crest Law Partners, LLP a warrant to acquire 40,000 shares in

27   exchange for up to $15,000 in legal fees.

28          78.     On Friday, December 3, 2010, Ms. Sarna emailed David Snow and Miranda Peto
                                                      -33-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
         Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 35 of 125



 1   to inform them that she would be working from home because she was ill with a third ailment.

 2   Later that same day, Ms. Sarna emailed Anula Jayasuriya, then a member of the Board of

 3   Trustees of Astia and later the Founder and Managing Director of EXXclaim Capital, to thank her

 4   for an introduction to Linda Greub, then a partner at LMN Ventures, LLC.1 The date on the email

 5   is “Sat 12/4/2010 12:02:36 AM Coordinated Universal Time,” which corresponds to 5:02 p.m. on

 6   Friday, December 3, 2010. Because Ms. Sarna could not arrive at work by 9:00 a.m., BioCardia

 7   allowed her workday to span from 9:30 a.m. to 5:30 p.m. Consequently, this email not only was

 8   sent using BioCardia’s email service, but was also sent during Ms. Sarna’s normal working hours.

 9   In that same email, Ms. Sarna also asked Ms. Greub for help “conceptualizing a product which

10
11
12
13
14
15
16

17
18
     will diagnose fallopian tube occlusion in the office of the reproductive specialist.” BioCardia
19
     found this email among Ms. Sarna’s deleted emails.
20
             79.    Although the email references an earlier email introduction to Ms. Greub by Ms.
21
     Jayasuriya, that email is nowhere to be found in Ms. Sarna’s BioCardia email account.
22
             80.    BioCardia Lifesciences is informed and believes and on that basis alleges that Ms.
23
     Sarna deleted Ms. Jayasuriya’s email introducing Ms. Greub and emptied her deleted email folder
24
     to permanently eliminate that email, but forgot to empty the folder after she deleted her email
25
     requesting assistance from Ms. Greub. These communications with Ms. Jayasuriya and Ms.
26
27
     1
      EXXclaim Capital and LMN Ventures were both shareholders in nVision and are named
28   defendants in this litigation.
                                               -34-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 36 of 125



 1   Greub were not to develop products on BioCardia’s behalf. Ms. Sarna never disclosed this

 2   product, or any efforts to develop it, to BioCardia.

 3          81.     BioCardia Lifesciences is informed and believes and based on the foregoing

 4   alleges that Ms. Sarna took many steps to actively conceal her use of BioCardia resources to

 5   advance nVision, including deleting other emails sent to and from her BioCardia email account

 6   relating to nVision.

 7          82.     On Thursday, January 6, 2011, almost exactly a year before Ms. Sarna left

 8   BioCardia, she executed the “nVision Medical Corporation Common Stock Purchase

 9   Agreement,” whereby Anula Jayasuriya purchased 510,640 shares at $0.001 per share. Ms. Sarna

10   formalized this agreement on Wednesday, January 12, 2011, when she executed an “Action by

11   Sole Director of nVision Medical Corporation” selling the shares to Ms. Jayasuriya.

12          83.     On Tuesday, January 25, 2011, a little less than a year before Ms. Sarna left

13   BioCardia, Bedi Harmonhinder filed United States Provisional Patent Application No. 61/435,945

14   (“the ’945 provisional application”) with the USPTO, naming Ms. Sarna as the sole inventor.

15   The ’945 provisional application is almost certainly the subject of Ms. Sarna’s December 2010

16   email to Anula Jayasuriya and Linda Greub and any subsequent communications, since both that

17   email and the application discuss “a product which will diagnose fallopian tube occlusion in the

18   office of the reproductive specialist.” The ’945 provisional application is a very close

19   reproduction of the March 2000 lab notebook entry describing BioCardia’s women’s pelvic

20   health inventions and trade secrets. Just like the March 2000 lab notebook, the ’945 provisional

21   application describes inserting a steerable catheter that has imaging, diagnostic, and treatment

22   capabilities into a vagina. According to the ’945 provisional application:

23          Another solution is to use a commercially available guidewire, but to have a catheter that
24          contains both the illumination and imaging fibers within it in addition to the biopsy or
            injection needles.
25
     The provisional application goes on to describe:
26
            The invention relates to a novel technology and technique to diagnose, sample and
27          treat occlusions of the fallopian tube and other fallopian tube diseases …. More
28          specifically, the present invention relates to the fimbria end of the fallopian tube and
                                                      -35-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 37 of 125


            facilitates the in-office visual examination of the fallopian tube, further allows
 1          diagnostic procedures such as taking a biopsy, and injection of regional therapy,
 2          such as but not limited to a biotherapeutic.

 3   For the imaging capabilities, the ’945 provisional application discloses the same fiber optic and

 4   ultrasound techniques disclosed in the March 2000 lab notebook:
 5          For the visualization portion of the catheter, several methods are presented including but
 6          not limited to using a fiber optics bundle, sound waves such as an ultrasound-related
            technique, and light scattering techniques, such as optical coherence tomography (OCT).
 7
 8   In addition to imaging capabilities, the ’945 provisional application discusses providing

 9   diagnostic and treatment capabilities in the same catheter:

10          The working lumen of the device provides a passageway for the physician to have
            guidance through the fallopian tube via guidewire as well as provide access to the tube for
11          biopsy or local therapeutic delivery.

12
     Like the March 2000 lab notebook describing BioCardia’s inventions and trade secrets in the
13
     women’s pelvic health space, the ’945 provisional application also describes accessing the
14
     fallopian tubes, with particular emphasis on the fimbria surrounding the ovaries. In fact, the title
15
     of the ’945 provisional application is “A Transvaginal Device and Technique to Access the
16
     Fimbria of the Fallopian Tubes Via the Uterotubal Ostium in Order to Both Diagnose and Treat
17
     Occlusions and Disease.” The application goes on to state that “the present invention relates to
18
     the fimbria-end of the fallopian tube.”
19
            84.     Despite its clear relevance to BioCardia’s business, and to the actual and
20
     demonstrably anticipated research and development that Dr. Altman wanted Ms. Sarna to perform
21
     for BioCardia, Ms. Sarna never informed BioCardia that she filed the ’945 provisional
22
     application.
23
            85.     On August 20, 2011, some five months before leaving BioCardia, Ms. Sarna
24
     executed a “Written Consent of the Stockholders of nVision Medical Corporation,” which
25
     identified Anula Jayasuriya as holding 510,640 shares of common shares and 316,056 seed
26
     preferred shares, and LMNVC, LLC (where Linda Greub was a principal) as holding 1,264,223
27
     seed preferred shares.
28
                                                      -36-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 38 of 125



 1          86.     On November 13, 2011, some two months before Ms. Sarna left BioCardia, Kim

 2   Rubin filed United States Provisional Patent Application No. 61/559,120 (“the ’120 provisional

 3   application”) with the USPTO, naming Ms. Sarna as the sole inventor. Although not as similar to

 4   the March 2000 lab notebook as the ’945 provisional application, the ’120 provisional application

 5   nevertheless divulged BioCardia inventions and trade secrets. In particular, the ’120 provisional

 6   application disclosed a catheter that is inserted into a vagina and directed to the fallopian tube

 7   where it is used to take images. Just as with the March 2000 lab notebook, and the ’945

 8   provisional application, the ’120 provisional application’s “visualization portion of the catheter

 9   include but are not limited to using a fiber optics bundle” and “sound waves such as an

10   ultrasound-related technique, such as Intravascular ultrasound (IVUS).” Also like the March

11   2000 lab notebook and the ’945 provisional application, the ’120 provisional application

12   “invention may be used to access the entire length of the fallopian tube.”

13          87.     Despite its clear relevance to BioCardia’s business, and to the actual and

14   demonstrably anticipated research and development that Dr. Altman wanted Ms. Sarna to perform

15   for BioCardia, Ms. Sarna never informed BioCardia that she filed the ’120 provisional

16   application.

17          88.     During Ms. Sarna’s employment with BioCardia, she repeatedly sent confidential

18   BioCardia documents to her personal email account, including a testing plan for the Helix

19   steerable catheter sent just a few working days before she resigned from BioCardia. Below is a

20   list of these confidential materials that BioCardia has been able to ascertain to date:

21                      a. Morph Target Sheath Packaging Verification Protocol (April 29, 2009)

22                      b. HIC (Helical Infusion Catheter)/UGC (Universal Guide Catheter)

23                          Packaging Procedure (April 29, 2009)

24                      c. Pouch Seal Operational Qualification (April 29, 2009)

25                      d. Morph AccessPro Risk Management Plan & Report (July 7, 2009)

26                      e. Morph AccessPro Risk Management Plan & Report (longer version) (July

27                          7, 2009)

28                      f. Morph Access Pro Risk Analysis Worksheet (July 7, 2009)
                                                       -37-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 39 of 125



 1               g. Morph Target Sheath Verification Matrix (July 7, 2009)

 2               h. Morph Target Sheath Risk Management & Report (July 7, 2009)

 3               i. BioCardia Engineering Change Order Form (November 20, 2009)

 4               j. Morph 895 (AD) Catheter Label Verification Protocol (November 20,

 5                  2009)

 6               k. Helical Infusion Catheter 953 Label Verification Protocol (November 20,

 7                  2009)

 8               l. Dekra review of “technical file for the CE marking of the system

 9                  comprising of Helical Infusion Catheter and Universal Deflectable Guide

10                  Catheter” (September 8, 2010)

11               m. Generic BioCardia quality assurance procedure for risk management

12                  (October 24, 2010)

13               n. A presentation analyzing complaints against BioCardia’s Morph catheter

14                  and explaining BioCardia’s response to these complaints (October 24,

15                  2010)

16               o. “Complaint 0070 – Summary of Initial Observations of 6F Morph Device”

17                  (October 24, 2010)

18               p. “02364-A (DH) Essential Requirements UGC [Universal Guide Catheter]”

19                  (December 29, 2010)

20               q. Spreadsheet tracking failures and responses for BioCardia catheter

21                  (February 14, 2011)

22               r. “02045-B (REG) Essential Requirements HIC [Helical Infusion Catheter]”

23                  (March 11, 2011)

24               s. Generic BioCardia Labeling Verification Procedure (May 9, 2011)

25               t. “Long HIC [Helical Infusion Catheter] risk analysis” (September 8, 2011)

26               u. “Helical Infusion Catheter Risk Management Plan & Report” (September

27                  8, 2011)

28               v. “Verification Test Plan for Helix Model 02772” (December 19, 2011)
                                             -38-
                                              BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 40 of 125



 1          89.     On January 4, 2012, Ms. Sarna ended her employment with BioCardia and

 2   executed the BioCardia, Inc. Termination Certification, where she: (1) indicated that she had not

 3   retained any BioCardia materials; (2) certified that she had complied with BioCardia’s invention

 4   assignment agreement, including “reporting of any inventions” she conceived; and (3) agreed to

 5   preserve all BioCardia trade secrets, confidential knowledge, proprietary information, products,

 6   processes, know-how, designs, and developmental or experimental work, among other things.

 7          90.     BioCardia Lifesciences is informed and believes and on that basis alleges that at

 8   the time of her departure, Ms. Sarna retained all the materials identified in paragraph 85 of this

 9   complaint and used some or all of those documents for the benefit of nVision.

10          91.     At no time did Ms. Sarna inform BioCardia that she had filed several patent

11   applications, and Ms. Sarna did not assign those applications to BioCardia but instead to nVision.

12          92.     By the time of her departure, but unbeknownst to BioCardia, Ms. Sarna had

13   misappropriated BioCardia trade secrets, confidential knowledge, proprietary information,

14   products, processes, know-how, designs, and developmental or experimental work for the benefit

15   of nVision and nVision’s future assigns.

16          93.     At no time prior to her departure from BioCardia did Ms. Sarna inform BioCardia

17   that she had already incorporated a competing medical device company to develop steerable

18   catheters similar to BioCardia’s Helix and Morph catheters, or that she had engaged in significant

19   rounds of funding for this competing business.

20   Ms. Sarna’s Misappropriation of BioCardia Trade Secrets Upon Leaving BioCardia

21          94.     After Ms. Sarna left BioCardia, she continued to file patent applications covering

22   BioCardia’s confidential intellectual property, and developed catheter products similar to

23   BioCardia’s Morph and Helix catheters for gynecological applications.

24          95.     After leaving BioCardia, Ms. Sarna filed several domestic and foreign patent

25   applications that claimed priority to the ’945 provisional application (collectively referred to as

26   “the ’945 Provisional Application Family”) and which were based on the intellectual property

27   described in Dr. Altman’s March 2000 lab notebook and disclosed to Ms. Sarna by Dr. Altman

28   during their meeting in or around May 2009, including but not limited to: PCT/US Patent
                                                      -39-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 41 of 125



 1   Application No. 12/022,619 (filed January 25, 2012), which was published as WO 2012/103,266

 2   (August 2, 2012); U.S. Patent Application No. 13/979,691 (filed January 25, 2012), which was

 3   published as 2013/0296686 (Nov. 7, 2013)); U.S. Patent No. 9,173,571; U.S. Patent Application

 4   No. 14/929,989 (filed November 2, 2015), which was published as 2016/0151011 (June 2,

 5   2016)); U.S. Patent No. 10,610,149; U.S. Patent Application No. 15/605,407 (filed May 27,

 6   2017), which was published as 2017/0258392 (Sept. 14, 2017)); U.S. Patent Application No.

 7   16/813,117 (filed March 9, 2020), which was published as 2020/0205722 (July 2, 2020); and

 8   several foreign counterparts. By claiming priority to the ’945 provisional application, the

 9   members of the ’945 Provisional Application Family all incorporate BioCardia inventions and

10   trade secrets and all should have been assigned to BioCardia.

11          96.     Ms. Sarna also filed additional patent applications that claimed priority to the ’120

12   provisional application (collectively referred to as “the ’120 Provisional Application Family”),

13   including but not limited to: PCT/US Patent Application No. 12/064,834 (filed November 13,

14   2012), which was published as WO 2013/071293 (May 16, 2013); U.S. Patent Application No.

15   14/357,875 (filed May 13, 2014), which was published as 2014/0323859 (Oct. 30, 2014)); and

16   any foreign counterparts. By their reliance on the ’120 provisional application, the members of

17   the ’120 Provisional Application Family all incorporate BioCardia inventions and trade secrets

18   and all should have been assigned to BioCardia.

19          97.     In or around 2013, Ms. Sarna began collaborating with Dr. Albert Chin to further

20   refine the inventions and trade secrets she misappropriated from BioCardia. Through her

21   collaboration with Dr. Chin, Ms. Sarna developed an everting balloon catheter as the means of

22   obtaining a biopsy in a fallopian tube. However, the collaboration by Ms. Sarna and Dr. Chin still

23   relied on, and used, BioCardia’s inventions and trade secrets in the form of a catheter-based

24   approach to obtain a biological sample from a fallopian tube to determine ovarian state.

25          98.     Ms. Sarna, Dr. Chin, and a few additional nVision employees filed several foreign

26   and domestic patents on the everting balloon refinement. The patent applications that claim

27   priority to PCT/US Patent Application No. 14/014472 (collectively referred to as “the ’472

28   Application Family”) include, but are not limited to: U.S. Patent Application No. 14/764,710
                                                     -40-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 42 of 125



 1   (filed July 30, 2015), which was published as 2015/0351729 (December 12, 2015)); U.S. Patent

 2   No. 10,646,209; U.S. Patent Application No. 15/053,568 (filed February 25, 016), which was

 3   published as 2016/0278747 (September 29, 2016); U.S. Patent No. 10,639,016; U.S. Patent

 4   Application No. 16/834,507 (filed March 30, 2020), which was published as 2020/045983

 5   (August 6, 2020); U.S. Patent Application No. 15/998,501 (filed August 16, 2018), which was

 6   published as 2018/0353161 (December 13, 2018); U.S. Patent Application No. 15/998,507 (filed

 7   August 16, 2018), which was published as 2019/0000429 (January 3, 2019); U.S. Patent

 8   Application No. 16/834,480 (filed March 30, 2020), which was published as 2020/0245981

 9   (August 6, 2020); PCT/US Patent Application No. 17/019700 (filed February 27, 2017), which

10   was published as WO 2017/147586 (August 31, 2017); PCT/US Patent Application No.

11   18/000229 (filed August 16, 2018), which was published as WO 2019/040094 (February 28,

12   2019); and several foreign counterparts.

13          99.     In addition to the ’945 Provisional Patent Family, the ’120 Provisional Patent

14   Family, and the ’472 Application Family described above, Ms. Sarna and nVision filed several

15   additional United States provisional patent applications, including, but not limited to, a “USPTO

16   provisional patent application filed on or around September 29, 2009” (BSC-BC00003116), U.S.

17   Provisional Patent Application No. 62/546,791 (filed August 17, 2017); U.S. Provisional Patent

18   Application No. 62/578,127 (filed October 27, 2017); U.S. Provisional Patent Application No.

19   62/608,027 (filed December 20, 2017); U.S. Provisional Patent Application No. 62/578,168 (filed

20   October 27, 2017); and U.S. Provisional Patent Application No. 62/599,555 (filed December 15,

21   2017 (collectively “the Additional Provisional Applications”). BioCardia Lifesciences is

22   informed and believes and on that basis alleges that the Additional Provisional Applications were

23   based on the confidential BioCardia intellectual property that Dr. Altman shared with Ms. Sarna

24   on or around May 2009.

25
26
27
28
                                                     -41-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 43 of 125



 1           100.    In addition to her patenting efforts, Ms. Sarna also developed the Mako

 2   catheter. Aside from sizing differences, the Mako is very similar to BioCardia’s Morph and Helix

 3   catheters, both of which Ms. Sarna worked on while at BioCardia. For example, in nVision

 4   Medical Corporation’s Instructions for Use depict the Mako 7 catheter as “comprised of a

 5   catheter and a handle.” BSC-BC00004101. The handle includes a “luer,” which attaches to an

 6   “extension tube” that provides liquid to the Mako device. The handle also includes a “drive

 7   wheel,” which, when turned by the operator, pushes the liquid provided by the extension tube to

 8   the distal end of the catheter where it expands a balloon inside the catheter tip.

 9
10
11
12
13
14
15
16   BioCardia’s Morph catheter, for example, presents a similar visual appearance to, and nearly the
17   same components as, the Mako device. Like the Mako, the Morph is comprised of a catheter and
18   a handle. The Morph handle includes a “luer,” which attaches to an “extension tube” that
19   provides liquid, which is delivered to the heart for treatment. The Morph handle includes “drive
20   levers,” which, when pulled by the operator, push the liquid treatment provided by the extension
21   tube to the distal end of the catheter where it is delivered to the heart.
22
23
24
25
26
27
28
                                                        -42-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 44 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          101.    In addition to her patenting efforts, and the development of the Mako catheter

14   system, Ms. Sarna also misappropriated BioCardia intellectual property from the March 2000 lab

15   notebook entry by disclosing this confidential information to various medical professionals as

16   part of the development process. BioCardia Lifesciences is informed and believes and on that

17   basis alleges that Ms. Sarna divulged confidential BioCardia intellectual property to at least the

18   following individuals to obtain funding for nVision Medical Corporation, and as part of the Mako

19   development and clinical trial process: Anula Jayasuriya; Linda Greub; Jesus Magana; Wendy

20   Heigel; Andrew Cleeland; Dr. Tom Shebab; Arboretum Ventures IV, LP; Astia Angel nVision

21   LLC; Catalyst Health Ventures (PF) L.P.; Catalyst Health Ventures Follow-On Fund, L.P.;

22   Catalyst Health Ventures III, L.P.; Catalyst Health Ventures, LP; CHV Investments, LLC; CHV

23   Partners Fund III, L.P.; CHV-E Partners III, L.P.; Draper Associates Investments, LLC; Draper

24   Associates Riskmaster Fund II, LLC; Draper Associates Riskmasters Fund III, LLC; Excelestar

25   Ventures I, LLC; EXXclaim Capital Partners I, LP; Fogarty Institute for Innovation; Golden

26   Seeds nVision Medical, LLC; Life Sciences Angel Investors VIII, LLC; LMNVC, LLC; Seraph

27   nVision, LLC; Dr. Shamila Pramanik; Dr. Jose Garza Leal; Dr. Sarah H. Kim; Dr. Ronny

28   Drapkin; Dr. Mark Morgan; Dr. Barry Berger; Dr. Paul Billings; Dr. Amy Garcia; Dr. Stephen
                                                      -43-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 45 of 125



 1   Grochmal; Dr. Allison Kurian; Dr. Charles Landen; Dr. David Miller; Dr. Bethan Powell; Dr.

 2   Eric Yang; Dr. Elena Gates; Dr. Hector Chapa; Dr. Lynn Marie Westphal; Dr. William Keye; Dr.

 3   Viviane Connor; Dr. Jim Tsaltas; Dr. Douglas Hart; Dr. Andrew Brill; Dr. David Miller; Dr.

 4   Jonathan Berek; Dr. Frederick St. Goar; and various staff members of the individuals and entities.

 5   BioCardia’s First Awareness of Ms. Sarna’s Breach of Contract and Misappropriation of

 6   Trade Secrets

 7              102.   The first time that the BioCardia Entities became aware of Ms. Sarna’s breach of

 8   her employment contract, and misappropriation of BioCardia’s confidential information, was in

 9   January 2019, after Boston Scientific advised Dr. Altman that it no longer wanted to pursue a

10   business relationship with BioCardia that previously had been under discussion. Surprised by this

11   development and having learned that Boston Scientific had acquired the company Ms. Sarna had

12   founded, Dr. Altman searched the USPTO website to see what Ms. Sarna was working on. It was

13   only after conducting these searches, that Dr. Altman and BioCardia learned that Ms. Sarna had

14   filed the ’945 provisional application and the ’120 provisional application during her time at

15   BioCardia, and that these applications, and several patents that claimed priority to these

16   applications, were based on the March 2000 lab notebook entry that Dr. Altman described to Ms.

17   Sarna in or around May 2009. Dr. Altman describes the experience of seeing the first patent in

18   2019 as feeling his “blood run cold” as soon as he saw the area she was working in and how

19   closely it was related to the project he had detailed to her.

20              103.   Prior to January 2019, the BioCardia Entities were not aware that Ms. Sarna had

21   founded a competing medical device company that made catheters like BioCardia’s Morph and

22   Helix catheters and was not aware that Ms. Sarna had misappropriated BioCardia’s intellectual

23   property. Nothing about Ms. Sarna’s actions during her employment at BioCardia, or her

24   communications with BioCardia employees after she left BioCardia, would have put BioCardia

25   on notice that she had founded a competing company or misappropriated BioCardia’s trade

26   secrets.

27              104.   For example, Ms. Sarna claims that she openly shared her desire to start her own

28   company focused on women’s health with her colleagues at BioCardia. Sharing an interest in
                                                       -44-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 46 of 125



 1   starting a medical device company with co-workers is not the same as providing notice that this

 2   company will compete with your co-workers or that you plan to misappropriate company

 3   confidential information. While Ms. Sarna may or may not have shared the desire to start a new

 4   company, she certainly did not tell BioCardia that this company would compete with BioCardia,

 5   that it would misappropriate BioCardia’s trade secrets or that it was already founded in 2009

 6   while she was a BioCardia employee.

 7          105.    Ms. Sarna also claimed that Dr. Altman gave her permission to pursue her own

 8   women’s health projects on her own time and using her own resources, and that this somehow

 9   condones her misappropriation of BioCardia technology. This plainly is not true. Dr. Altman

10   never gave Ms. Sarna a blanket permission to start a competing company or to pursue any

11   independent research on women’s health. Almost from the beginning of Ms. Sarna’s employment

12   at BioCardia, co-workers were concerned about her absences, her lack of focus at work, and her

13   low productivity. The idea that Dr. Altman would have encouraged her to pursue outside

14   research, which only would have exacerbated her poor performance at work, is illogical.

15          106.    Ms. Sarna never informed BioCardia, either orally or in writing, that she had filed

16   several provisional patent applications during her BioCardia employment, as required by her

17   employment contract. In fact, when Ms. Sarna executed her “Termination Certification” on her

18   last day at BioCardia, she affirmatively represented that she had complied with BioCardia’s

19   Employment Confidential Information and Invention Assignment Agreement and did not have

20   any patent applications to report.

21          107.    Ms. Sarna’s communications with BioCardia employees also did not give

22   BioCardia notice that she had formed a competing company or that she had misappropriated

23   BioCardia intellectual property. For example, pretty much the only communication Ms. Sarna

24   had with Dr. Altman after she left BioCardia was the email below and a few additional follow-up

25
26
27
28
                                                     -45-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 47 of 125



 1   emails. BC-BSC_0000016. Needless to say, this did not put Dr. Altman on notice that Ms. Sarna

 2   had formed a competing business, breached the Sarna Agreement or that she had misappropriated

 3   BioCardia intellectual property.

 4
 5
 6
 7
 8
 9
10
11
12          108.    Ms. Sarna has asserted that in June 2013, BioCardia’s then COO, Mr. MacKenzie,

13   heard Ms. Sarna speak at a conference about nVision, the ovarian cancer detection device she was

14   developing, the design of the devices she was developing, and the patents she had filed for

15   nVision. This is incorrect. While Mr. MacKenzie did bump into Ms. Sarna at a conference in

16   2013, he did not hear her speak, and did not see Ms. Sarna’s presentation. Mr. MacKenzie will

17   testify to the effect that at the 2013 conference he did not learn anything about what nVision was

18   doing, anything about nVision’s detection device or its design, or anything about the patents Ms.

19   Sarna had filed for nVision.

20          109.    Ms. Sarna also cites Mr. MacKenzie’s email following up from the 2013

21   conference as somehow supporting her claim that BioCardia consented to her misappropriation.

22   Below is what Mr. Mackenzie emailed Ms. Sarna after bumping into her at the 2013 conference:

23
24
25
26
27
28
                                                     -46-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 48 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
     Dkt. 1 at Ex. C. All this email states is that Mr. MacKenzie ran into Ms. Sarna at the 2013
14
     conference (“It was really nice to see you this week at the conference.”), which is consistent with
15
     what he will testify to if asked about this interaction. What is missing from this email, or any
16
     other emails on this topic, is anything to corroborate Ms. Sarna’s claim that Mr. MacKenzie saw
17
     her 2013 presentation or learned about nVision’s products or intellectual property, which he
18
     recalls he did not.
19
             110.    The BioCardia Entities subsequently learned that, in addition to the intellectual
20
     property that nVision acquired covering the intellectual property contained in the March 2000 lab
21
     notebook entry, it also had developed a product called the Mako that incorporated much of the
22
     same intellectual property described in the lab notebook.
23
             111.    After Boston Scientific acquired nVision, it engaged in efforts to rebrand the Mako
24
     with its own product name, called Cytuity. BioCardia Lifesciences is informed and believes and
25
     on that basis alleges that Cytuity functions the same as Mako, and, therefore, also implements
26
     BioCardia’s intellectual property disclosed in the March 2000 lab notebook entry.
27
             112.    BioCardia Lifesciences is informed and believes and on that basis alleges that after
28
                                                      -47-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 49 of 125



 1   or simultaneously with its acquisition of nVision, Boston Scientific transferred all of nVision's

 2   patents and patent applications, and perhaps its other intellectual property as well, to Boston

 3   Scientific Scimed.

 4   nVision Is Chargeable with Sarna’s Wrongful Acts

 5          113.    nVision was directly and primarily liable for its own misappropriations of

 6   BioCardia Lifesciences’ trade secrets and secondarily liable for Ms. Sarna’s misappropriation of

 7   BioCardia Lifesciences’ trade secrets under the doctrine of respondeat superior because Ms.

 8   Sarna, as the president and founder of nVision, was acting within the course and scope of her

 9   employment in committing the acts of misappropriation as herein alleged. See, e.g., In re Energy

10   Securities Litigation, No. 15-cv-00265-EMC, 2016 WL 324150, *25 (N.D. Cal. Jan 27, 2016).

11                                             COUNT I
                           (Correction of Inventorship under 35 U.S.C. § 256)
12                          (Against Defendants nVision and Boston Scimed)
13         114.     BioCardia realleges paragraphs 1-113, inclusive.

14         115.     BioCardia requests correction of inventorship of U.S. Patent Nos. 9, 173,571,

15   10,610,149, 10,639,016 and 10,646,209.

16         116.     “‘[A] joint invention is simply the product of a collaboration between two or more

17   persons working together to solve the problem addressed.’....‘People may be joint inventors even

18   though they do not physically work on the invention together or at the same time, and even though

19   each does not make the same type or amount of contribution.’... To be a joint inventor, one must

20   ‘(1) contribute in some significant manner to the conception or reduction to practice of the

21   invention, (2) make a contribution to the claimed invention that is not insignificant in quality, when

22   that contribution is measured against the dimension of the full invention, and (3) do more than

23   merely explain to the real inventors well-known concepts and/or the current state of the art.’”

24   Dana-Farber Cancer Center Institute, Inc. v. Ono Pharmaceutical, Ltd., 964 F.3d 1365, 1371 (Fed.

25   Cir. July 14, 2020). Here the requirements for Drs. Stertzer and Altman to be joint inventors are

26   easily met as alleged below.

27         117.     The March 23, 2000 entry that Dr. Altman recorded in his lab notebook disclosed

28   and described several solutions to problems in the field diagnosing, testing, and treating ovarian
                                                      -48-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 50 of 125



 1   cancer.

 2          118.     The inventions disclosed in the lab notebook are novel and minimally invasive

 3   methods of determining ovarian state by adding imaging, testing, and treatment functionality to the

 4   end of a steerable catheter system, and guiding that catheter system through a uterus to the fallopian

 5   tube, where imaging, testing, and treatment can be conducted, including several different imaging,

 6   testing, and treatment options that can be available at the distal end of the catheter; how this catheter

 7   system could be applied in different ways depending on the ovarian condition that is to be

 8   addressed; use of the catheter system in different locations in a woman’s pelvis; and possible use

 9   of the catheter to facilitate pregnancies.

10          119.     Drs. Altman and Stertzer worked collaboratively to develop the inventions disclosed

11   in the March 23, 2000 lab notebook entry. In March 2000, Dr. Stertzer called Dr. Altman to discuss

12   what he considered to be a good business opportunity for BioCardia. According to Dr. Stertzer, it

13   would be possible to adapt the Helix and Morph catheters that BioCardia made for cardiovascular

14   applications to be used in fallopian tubes to improve the ability to diagnose pre-cancerous and

15   cancerous cysts in a less invasive way. Dr. Stertzer believed that once BioCardia’s catheters were

16   properly sized, their maneuverability made them ideal for the toruosity of the fallopian tubes.

17          120.     Dr. Stertzer’s contributions to the inventions in the March 2000 lab notebook entry

18   were: (1) the general idea of adapting BioCardia’s catheters for gynecological applications; and

19   (2) relevant physiological information (i.e., information about body parts with which the catheter

20   system would interact).

21          121.     Dr. Altman built on Dr. Stertzer’s ideas by adding his conception of a catheter

22   system that could address this problem. Dr. Altman’s contribution to the March 2000 lab notebook

23   entry’s inventions related to the devices that could address the need that Dr. Stertzer identified.

24          122.     After this initial phone call, Drs. Stertzer and Altman continued to collaborate on

25   the inventions. In the days following the call, Dr. Altman recorded Dr. Stertzer’s ideas in his lab

26   notebook and added descriptions and details about the devices that he contributed to the inventions.

27   Shortly after Dr. Altman had completed the disclosure in the March 2000 lab notebook entry, he

28   reached out to Dr. Stertzer to discuss what he had contributed and further explore the inventions.
                                                        -49-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 51 of 125



 1   This set off a series of communications over the following months and years between the joint

 2   inventors on this topic. During these communications, Dr. Stertzer suggested that Dr. Altman

 3   follow up with various practitioners to discuss the possibility of developing the inventions,

 4   including Dr. Camran Nezhat. Dr. Altman then reached out to Dr. Nezhat and began a dialogue

 5   about the development and use of the catheter technologies for gynecological applications.

 6         123.    BioCardia Lifesciences has standing to bring this correction of inventorship claim

 7   because both Dr. Stertzer and Dr. Altman assigned their rights to the inventions disclosed in the

 8   March 2000 lab notebook entry to BioCardia through various agreements.

 9         124.    For example, under Section 7.1 of this agreement, Dr. Stertzer agreed that to

10   “promptly disclose all Inventions, as defined in Section 1.3 above, to [Hippocratic Engineering]”

11   which “shall be the owner of all Inventions, including all patent rights, trade secrets and other

12   intellectual property rights therein.” Section 1.3 of the agreement defined “Inventions” as “all

13   discoveries, inventions, improvements, developments, products, processes, procedures, techniques,

14   formulae, computer programs, drawings, designs, notes, documents, information and materials first

15   made, conceived, developed or reduced to practice in, the course of Advisor’s performance of

16   Advisory Services for [Hippocratic Engineering] in the Field of Advising.” Section 1.1 defined

17   “Advisory Services” as “attending meetings of the Scientific Advisory Board, reviewing research

18   and development projects, reviewing and criticizing technical and/or business opportunities and

19   devising clinical trial strategies and protocols, and other services rendered to [Hippocratic

20   Engineering] in the Field of Advising.” Section 5.3 of the agreement set out how either party may

21   terminate the agreement. Since the April 1999 signing date, neither Dr. Stertzer nor BioCardia (in

22   its present or previous forms) ever terminated Dr. Stertzer’s “Agreement for Scientific Advisor

23   Services.” As a result, Dr. Stertzer assigned his rights to the inventions disclosed in the March

24   2000 lab notebook entry.

25         125.    Dr. Altman assigned his rights to the inventions disclosed in the March 2000 lab

26   notebook entry through his July 1999 employment agreement with BioCardia, which tracks the

27   language of Ms. Sarna’s BioCardia employment agreement.

28         126.    Both Dr. Stertzer and Dr. Altman are willing to sign declarations clarifying their
                                                    -50-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 52 of 125



 1   assignments to BioCardia on this subject matter if the Court deems it necessary.

 2         127.     Under Section 3(b) of that agreement, Dr. Altman agreed to “promptly make full

 3   written disclosure to [BioCardia], will hold in trust for the sole right and benefit of [BioCardia],

 4   and hereby assign to [BioCardia], or its designee, all my right, title, and interest in and to any and

 5   all inventions, original works of authorship, developments, concepts, improvements or trade

 6   secrets.” Dr. Altman’s employment with BioCardia has been continuous and uninterrupted from

 7   July 1999 to the present. Thus, Dr. Altman assigned his rights to the inventions disclosed in the

 8   March 2000 lab notebook entry to BioCardia.

 9         128.     Shortly after Ms. Sarna began her full-time employment with BioCardia, Dr. Altman

10   sought to enable her entrepreneurial efforts on behalf of BioCardia and get her to work on a

11   skunkworks side project to further develop the inventions described in the March 2000 lab notebook

12   entry. During a one-on-one meeting with Ms. Sarna in or around May 2009, Dr. Altman described

13   and explained the new state of the art possibilities with gene expression profiling and the contents

14   of the March 2000 lab notebook entry. For well over an hour, Dr. Altman explained in great detail

15   the individual aspects of each disclosed invention, taking time to discuss the underlying technology

16   and the significance of these developments. Dr. Altman took this time and provided this detail

17   because he hoped that Ms. Sarna would appreciate the importance of these inventions and play an

18   important role in driving further development, collaborating with Dr. Altman to create a successful

19   business within BioCardia that focused on applications of these inventions.

20         129.     BioCardia Lifesciences is informed and believes and on that basis alleges that Dr.

21   Altman’s May 2009 disclosure and March 2000 lab notebook entry was the only possible source

22   of the inventive concepts that Ms. Sarna patented (either jointly or individually) on behalf of

23   nVision. The reason for this is because no one of skill in the art beyond Dr. Altman and Dr. Stertzer,

24   both in March 2000 and when Dr. Altman disclosed the lab notebook inventions to Ms. Sarna, even

25   realized that these inventions were technologically feasible.

26         130.     Gene expression profiling maximized the potential for practitioners to get any useful

27   information from the catheter approach of obtaining a biologic sample from the fallopian tube

28   envisioned by Drs. Stertzer and Altman. This is because the sample can be amplified and it contains
                                                      -51-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 53 of 125



 1   all of the information on the status of the cells. In 2000, gene expression profiling did not exist –

 2   and BioCardia was one of the leaders in its development. In 2008, the first gene expression assay

 3   ever was approved by the FDA, the ALLOMAP assay which was developed initially under the

 4   leadership of Dr. Altman who was CEO for both BioCardia and CareDX even after the companies

 5   split in 2002. Only an extremely small set of people in the entire world realized that something

 6   like ovarian cancer could be tested from a small sample of cells, and how to develop these assays

 7   to guide life and death clinical decisions. With the exception of Dr. Altman, none of these people

 8   had the necessary experience developing catheter systems to understand the usefulness of

 9   combining the two technologies.

10         131.       In fact, at the time of Dr. Altman’s disclosure to Ms. Sarna, BioCardia Lifesciences

11   is informed and believes and on that basis alleges that only three companies were involved in gene

12   expression profiling as a diagnostic product.     Dr. Altman was a member of this elite group of

13   technologists because his team at BioCardia founded CareDx, one of the three gene expression

14   profiling startups that still existed (and does as a public company to this day) at the time of his

15   disclosure to Ms. Sarna. But even within this small group of people, Drs. Altman and Stertzer,

16   through their work at BioCardia, were the only ones who had sufficient familiarity with catheter

17   devices to conceive of the inventions disclosed in the March 2000 lab notebook entry. Nobody in

18   the world of gene expression profiling for early cancer diagnosis, other than Altman and Stertzer,

19   had any idea that samples from the fallopian tubes could be obtained which might correlate with

20   ovarian state.

21         132.       In addition, both in March 2000 and when Dr. Altman disclosed the lab notebook to

22   Ms. Sarna and the potential of gene expression profiling to Ms. Sarna, BioCardia Lifesciences is

23   informed and believes and on that basis alleges that those of skill in the art were not looking at

24   fallopian tubes as a location that could yield useful information about ovarian state. The prevailing

25   thought at the time held that determining whether a patient had ovarian cancer meant accessing and

26   testing the ovaries themselves. This was true even as first scientific information became available

27   in 2009 that many cases of ovarian cancer originated in the fallopian tube.

28         133.       In the following paragraphs, BioCardia Lifesciences identifies the inventive
                                                       -52-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 54 of 125



 1   contributions of Drs. Altman and Stertzer.

 2         134.      U.S. Patent No. 9,173,571 (member of the ’945 Provisional Family): Drs.

 3   Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 9,173,571 (“the ’571

 4   patent”).    For example, Drs. Altman and Stertzer conceived, or at least contributed to the

 5   conception, of the highlighted portions of claim 1:

 6          1. A device for maintaining a narrow body lumen, comprising: a hydraulic
 7          propulsion mechanism and at least one of an imaging portion or a therapeutic
            portion, said hydraulic propulsion mechanism configured for propelling said
 8          imaging portion or said therapeutic portion relative to said hydraulic propulsion
            mechanism and through the narrow body lumen, said hydraulic propulsion
 9          mechanism including an elongate shaft, wherein the narrow body lumen is distal of
            a distal end of said elongated shaft; wherein said imaging portion or said therapeutic
10          portion, when propelled by said hydraulic propulsion mechanism, is driven distally
11          from said distal end of said elongated shaft and is distally spaced therefrom; and
            a retrieval mechanism for retrieving said imaging portion or said therapeutic
12          portion from the narrow body lumen.

13   Drs. Altman and Stertzer both conceived of the “device for maintaining a narrow body lumen”

14   limitation as shown, for example, in the figures and disclosure of the March 2000 lab notebook

15   entry that show the catheter system they invented inserted into the fallopian tubes and the spaces

16   surrounding the inserted catheters. Drs. Altman and Stertzer both conceived of the “at least one of

17   an imaging or a therapeutic portion” and the “wherein said imaging portion or said therapeutic

18   portion” limitations by, for example, Dr. Stertzer’s observation in the March 2000 lab notebook

19   entry that modified BioCardia catheters could image and treat ovarian cancer and Dr. Altman’s

20   identification in the same lab notebook entry of different imaging, diagnostic, and treatment

21   capabilities. Dr. Altman conceived of the “elongate shaft” and “is driven distally from said distal

22   end of said elongated shaft and is distally spaced therefrom” limitations by, for example, his

23   conception of a catheter system in the March 2000 lab notebook entry that involved a guide and a

24   catheter that extended from the guide. Through the March 2000 lab notebook entry, Drs. Altman

25   and Stertzer contributed to claim 1 of the ’571 patent the inventive concepts of inserting a catheter

26   adapted to provide imaging and therapeutic capabilities at its distal end into the fallopian tubes by

27   extending an elongated shaft to image gynecological structures and provide required therapy.

28         135.      U.S. Patent No. 10,610,149 (member of the ’945 Provisional Patent Family):
                                                      -53-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 55 of 125



 1   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,610,149 (“the

 2   ’149 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the

 3   conception, of the highlighted portions of claim 1:

 4          1. A Fallopian tube diagnostic device, comprising: a catheter including a sensing
 5          portion and an inflatable portion, wherein one or more objects are detectable in the
            Fallopian tube via the sensing portion; and a solution lumen for providing a
 6          solution, the solution being disposable in the Fallopian tube for detecting the one
            or more objects; wherein the inflatable portion is adjacent and proximal to said
 7          sensing portion and is configured to inflate in the Fallopian tube to create a space
            around said sensing portion and to create a seal such that the fallopian tube can be
 8          filled with the solution.
 9   Drs. Altman and Stertzer both conceived of the “fallopian diagnostic device” limitation as shown,
10   for example, in the figures and disclosure of the March 2000 lab notebook entry explaining the
11   catheter system they invented. Drs. Altman and Stertzer both conceived of the “catheter,” “sensing
12   portion,” and “one or more objects are detectable in the Fallopian tube via the sensing portion”
13   limitations, by, for example, Dr. Stertzer’s contribution to the March 2000 lab notebook entry’s
14   disclosure that the inventive catheter could detect and diagnose pre-cancerous and cancerous
15   structures in the fallopian tubes, and by, for example, Dr. Altman’s conception of “optional imaging
16   capabilities” in that same lab notebook entry that could be used with the inventive catheter,
17   including, but not limited to, fiber optics, ultrasound, and cameras. Dr. Altman conceived of the
18   “a solution lumen for providing a solution, the solution being disposable in the Fallopian tube”
19   through the March 2000 lab notebook entry describing catheters with lumens and the description
20   of treatment lumen in the catheter to deliver, for example, alcohol or cytotoxic agents to the distal
21   end of the catheter. Through the March 2000 lab notebook entry, Drs. Altman and Stertzer
22   contributed to claim 1 of the ’149 patent the inventive concepts of inserting a catheter adapted to
23   provide imaging capabilities at its distal end into the fallopian tubes, and using this imaging
24   capability to detect one or more objects in the fallopian tubes.
25         136.     U.S. Patent No. 10, 639,016 (member of the ’472 Application Patent Family):
26   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,639,016 (“the
27   ’016 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the
28
                                                      -54-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 56 of 125



 1   conception, of the highlighted portions of claim 1:

 2          1. A process of collecting cells from a tissue surface of a Fallopian tube in a subject
 3          comprising: deploying a distal end of a catheter at a proximal end of the tissue
            surface of the Fallopian tube; everting an inelastic balloon extendible from the
 4          distal end of the catheter to contact the tissue surface of the Fallopian tube wherein
            in response to everting, over-expansion of the Fallopian tube by the inelastic
 5          balloon is prevented; partially deflating said balloon to form wrinkles on an outer
            surface of said balloon and capturing the cells on said wrinkles; and withdrawing
 6          said balloon from the subject to collect the cells from the Fallopian tube.
 7
     When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he
 8
     conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these
 9
     concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants
10
     that resulted in U.S. Patent No. 10,639,016. Drs. Altman and Stertzer both conceived of the
11
     “process of collecting cells from a tissue surface of a Fallopian tube in a subject” limitation as
12
     shown, for example, in the figures and disclosure of the March 2000 lab notebook entry that show
13
     a catheter system they invented diagnosing ovarian state in the fallopian tubes. Both Drs. Altman
14
     and Stertzer conceived of the “deploying a distal end of a catheter at a proximal end of the tissue
15
     surface of the Fallopian tube” and “extendible from the distal end of the catheter to contact the
16
     tissue surface of the Fallopian tube” limitations by, for example, Dr. Stertzer’s disclosure in the
17
     March 2000 lab notebook entry of navigating a catheter through the fallopian tubes to collect tissue
18
     samples to diagnose ovarian state, and Dr. Altman’s disclosure in the same lab notebook entry of a
19
     catheter that includes implements at its distal end that can perform fluid or material core biopsies
20
     in the fallopian tubes. Both Drs. Altman and Stertzer conceived of the “capturing the cells” and
21
     “collect the cells from the Fallopian tube” limitations by, for example, Dr. Stertzer’s disclosure in
22
     the March 2000 lab notebook entry of a catheter system that could diagnose ovarian state by testing
23
     tissue samples from the fallopian tubes, and Dr. Altman’s disclosure in the same lab notebook entry
24
     of a catheter that has, on its distal end, implements capable of collecting, for example, fluid or
25
     material core cell samples from the fallopian tube. Through the March 2000 lab notebook entry,
26
     Drs. Altman and Stertzer contributed to claim 1 of the ’016 patent the inventive concepts of a
27
     process of collecting cells from a tissue surface of a Fallopian tube in a subject by deploying the
28
                                                      -55-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 57 of 125



 1   distal end of a catheter to collect cells from the fallopian tube.

 2         137.     U.S. Patent No. 10,646,209 (member of the ’472 Application Patent Family):

 3   Drs. Altman and Stertzer are, at the very least, co-inventors of U.S. Patent No. 10,646,209 (“the

 4   ’209 patent”). For example, Drs. Altman and Stertzer conceived, or at least contributed to the

 5   conception, of the highlighted portions of claim 1:

 6          1. A catheter comprising: a tube having a distal end; a balloon having a distal end
 7          secured to the distal end of the tube at a proximal end of the balloon, the balloon
            having a length, a majority of the length of the balloon being inelastic, said balloon
 8          being adapted to evert from an inverted position to a longitudinally extended
            everted position in a Fallopian tube so as prevent over-expansion of the Fallopian
 9          tube during eversion; and an extending portion comprising a filament disposed at
            the distal end of said balloon moveable between the inverted position and the
10          longitudinally extended everted position with eversion of said balloon; wherein
11          each of said balloon and said filament has an outer surface configured to remove
            and retain cells from a wall of the Fallopian tube; wherein the filament is configured
12          to curl, spread, fan, ball-up, or expand-out, or combinations thereof, in response to
            the balloon moving between the inverted position and the everted position.
13
14   When Dr. Altman described the contents of the March 2000 lab notebook entry to Ms. Sarna, he
15   conveyed the conception of these highlighted limitations to Ms. Sarna, who then provided these
16   concepts as part of her collaboration with Dr. Chin and other nVision employees and consultants
17   that resulted in U.S. Patent No. 10,646,209. Drs. Altman and Stertzer both conceived of the
18   “catheter” and “tube having a distal end” limitations by, for example, Dr. Stertzer’s disclosure in
19   the March 2000 lab notebook entry of the distal end of a catheter tube navigating the fallopian tubes
20   to collect cells to determine ovarian state, and Dr. Altman’s disclosure in the same lab notebook
21   entry of a catheter system having a tube with a distal end that is guided to the fallopian tubes. Drs.
22   Altman and Stertzer also conceived of the “outer surface configured to remove and retain cells from
23   a wall of the Fallopian tube” limitation by, for example, Dr. Stertzer’s disclosure in the March 2000
24   lab notebook entry of using a catheter system to navigate the fallopian tubes to collect tissue
25   samples to determine ovarian state, and Dr. Altman’s disclosure of implements at the distal end of
26   the catheter that are capable of collecting fluid and material core samples from the fallopian tubes.
27   Through the March 2000 lab notebook entry, Drs. Altman and Stertzer contributed to claim 1 of
28
                                                        -56-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 58 of 125



 1   the ’209 patent the inventive concepts of the distal end of a catheter tube being equipped with

 2   implements capable of collecting cells from the wall of the fallopian tube so that tests may be

 3   performed to determine ovarian state.

 4         138.       As alleged herein, BioCardia Lifesciences did not discover, and could not have

 5   discovered, its correction of inventorship claims through the exercise of reasonable diligence, until

 6   December 2018 or January 2019. Ms. Sarna fraudulently concealed her wrongful acts, postponing

 7   the accrual of BioCardia Lifesciences’ claims and therefore the beginning of the running of the

 8   statute of limitations until BioCardia Lifesciences actually discovered the fraudulent acts, because

 9   among other things as herein alleged, Ms. Sarna (a) concealed her wrongdoing from the BioCardia

10   Entities which (b) she was contractually obligated to disclose to BioCardia (c) which concealment

11   she did with the intent to defraud BioCardia (d) of which fraudulent acts BioCardia Lifesciences

12   was unaware until January 2019 and upon which BioCardia Lifesciences would have acted earlier

13   had it been earlier aware of them, causing BioCardia Lifesciences to sustain the damage alleged

14   herein.

15         139.       Drs. Altman and Stertzer are omitted inventors on U.S. Patent Nos. 9, 173,571,

16   10,610,149, 10,639,016 and 10,646,209. Moreover, BioCardia is a proper assignee of Drs. Altman

17   and Stertzer’s ownership interest in U.S. Patent Nos. 9, 173,571, 10,610,149, 10,639,016 and

18   10,646,209..

19         140.       BioCardia requests correction of inventorship of U.S. Patent Nos. 9, 173,571,

20   10,610,149, 10,639,016 and 10,646,209 to name Dr. Peter Altman and Dr. Simon Stertzer as co-

21   inventors.

22                                         COUNT II
      (Breach of Contract Against Ms. Sarna and Disgorgement of Unjust Enrichment Against
23                                       All Defendants)
24             141.   BioCardia Lifesciences realleges paragraphs 1-140, inclusive.
25             142.   The Sarna Agreement is a valid and enforceable contract with BioCardia.
26             143.   BioCardia has duly performed all conditions, covenants, and promises required on
27   its part to be performed pursuant to the Sarna Agreement.
28
                                                      -57-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 59 of 125



 1          144.   Ms. Sarna breached her contractual obligations to BioCardia under the Sarna

 2   Agreement by, inter alia:

 3                 a.      Failing to preserve the confidentiality of BioCardia trade secrets and only

 4          using BioCardia confidential information for the benefit of BioCardia, as required by

 5          Section 2(a) of the Sarna Agreement;

 6                 b.      Failing to disclose to and assign to BioCardia each of the patents and patent

 7          applications in the ’945 Provisional Patent Family, ’120 Provisional Patent Family, ’472

 8          Application Family, and the Additional Provisional Applications, as required by Section

 9          3(b) of the Sarna Agreement;

10                 c.      Failing to keep and maintain adequate and current written records of all

11          inventions she made during her term of her employment with BioCardia, as required by 3(d)

12          of the Sarna Agreement;

13                 d.      Failing to assist BioCardia in “in every proper way to secure” its rights in

14          the inventions Ms. Sarna made during her employment at BioCardia, as required by Section

15          3(e) of the Sarna Agreement;

16                 e.      Although Ms. Sarna now claims that the inventions she patented during her

17          employment with BioCardia were covered by California Labor Code Section 2870, Ms.

18          Sarna never disclosed those inventions to BioCardia in writing, as required by Section 3(f)

19          of the Sarna Agreement;

20                 f.      Engaging in “employment, occupation, consulting or other business activity

21          directly related to the business” of BioCardia when she founded and worked on behalf of

22          nVision, as prohibited by Section 4(a) of the Sarna Agreement;

23                 g.      By engaging in consulting work on behalf of nVision without first reporting

24          the nature of the work and the time commitment of the proposed work, as prohibited by

25          Section 4(b) of the Sarna Agreement;

26                 h.      Keeping in her possession, and using for the benefit of nVision, confidential

27          BioCardia documents that she emailed to herself, as prohibited by Section 5 of the Sarna

28          Agreement; and
                                                    -58-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 60 of 125



 1                   i.       Violating several items in the BioCardia Conflict of Interest Guidelines, as

 2          prohibited by Section 8 of the Sarna Agreement.

 3          145.     BioCardia Lifesciences is informed and believes and on that basis alleges that the

 4   Shareholder Defendants are sophisticated companies and investors focused on investments in or

 5   acquisitions of early-stage companies (each an “Investment Target”) and, thus, are familiar with

 6   intellectual property issues that Investment Targets have. These include, among other things, that

 7   a former employer of a founder of an Investment Target might have a claim to ownership of the

 8   inventions claimed by the Investment Target, or that the inventions claimed by the Investment

 9   Target may be based on trade secrets misappropriated from a former employer because, among

10   other things.

11              a. They had been contractually assigned by the founder to the founder’s former

12                   employer;

13              b. They were co-invented with an employee or employees of the founder’s former

14                   employer; or

15              c. They were based on information learned at and/or belonging to the former employer.

16          146.     BioCardia Lifesciences is informed and believes and on that basis alleges that

17   because of, among other things, the intellectual property issues that an Investment Target might

18   have with a founder’s former employer, the Shareholder Defendants customarily perform “due

19   diligence” on an Investment Target focusing particularly on ferreting out any issues that might

20   exist with the Investment Target’s ownership or right to use its purported technology and

21   intellectual property.

22          147.     BioCardia Lifesciences is informed and believes and on that basis alleges that the

23   Shareholder Defendants focused on investments in and acquiring early-stage medical device

24   companies and, therefore, knew, or at least should have known, that BioCardia, the company

25   nVision’s founder, Ms. Surbhi Sarna, worked for immediately prior to nVision, was also a

26   medical device company working on the same type of medical device that nVision planned to

27   work on: diagnostic catheters.

28          148.     BioCardia Lifesciences is informed and believes and on that basis alleges that, as
                                                       -59-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 61 of 125



 1   specialists in investments in or acquisitions of early stage medical device companies, the

 2   Shareholder Defendants knew or at least should have known there was a heightened risk – well

 3   beyond the risks inherent in any early stage company - that nVision’s technology and intellectual

 4   property actually belonged to BioCardia.

 5          149.    BioCardia Lifesciences is informed and believes and on that basis alleges that, in

 6   addition to the heightened risk inherent in the fact that nVision was focused on the same type of

 7   medical device development as was BioCardia (diagnostic catheters), the Shareholder Defendants

 8   knew that there was a likelihood that nVision’s claimed technology and intellectual property

 9   actually belonged to or had been misappropriated from BioCardia, because they knew or at least

10   should have known through their due diligence of nVision that:

11                  a.     Ms. Sarna’s undergraduate major was molecular and cellular biology. She

12          does not have any graduate degrees. Her work at BioCardia dealt with tracking device

13          failures, ensuring label compliance, and obtaining materials from vendors. While at

14          BioCardia, Ms. Sarna’s work responsibilities did not include designing or developing

15          medical devices. BioCardia Lifesciences is informed and believes and on that basis

16          alleges that Ms. Sarna’s only other experience in the medical device space involved

17          similar tasks as the ones she performed at BioCardia. Ms. Sarna’s age, education, and

18          work experience were highly unusual for someone who allegedly came up with a medical

19          device and technique so revolutionary that a company like Boston Scientific would value

20          it at hundreds of millions of dollars.

21                  b.     Ms. Sarna started consulting with BioCardia on September 15, 2008 and

22          became a full-time employee of BioCardia on November 3, 2008, at which time she

23          signed the Sarna Agreement, and where she worked until resigning in January 2012;

24                  c.     Ms. Sarna registered nVision as a Delaware corporation on September 28,

25          2009, the year after she joined BioCardia and more than two years before she left

26          BioCardia and apparently ran it in “stealth mode” to conceal its existence from BioCardia;

27
28
                                                     -60-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 62 of 125



 1               d.      Ms. Sarna entered into a “Technology Transfer Agreement” “effective as

 2       of December 26, 2009 between Surbhi Sarna (the ‘Founder’), and nVision Medical

 3       Corporation, a Delaware corporation” more than two years before she left BioCardia.

 4               e.      In the Technology Transfer Agreement, Ms. Sarna assigned to nVision

 5       “All rights, title and interests in and to all intellectual property arising out of or related to

 6       the ‘nVision Medical; business plan, including, without limitation, all ideas, designs,

 7       techniques, processes, formulas, trade secrets, inventions, discoveries, improvements,

 8       research or development and test results, specifications, data, know-how, business

 9       methods, marketing plans, other business plans, strategies, forecasts, unpublished

10       financial information, budgets, projections, business prospects, copyrights and trademarks

11       (inclusive of all goodwill relate thereto), and the following trademark, copyright, and

12       patent applications and registrations.” The patent application identified in the Technology

13       Transfer Agreement is a “USPTO provisional patent application filed on or around

14       September 29, 2009.”

15               f.      Ms. Sarna only registered nVision to do business in California on February

16       21, 2012, about a month after she left BioCardia, when, BioCardia Lifesciences is

17       informed and believes and on that basis alleges, she believed it was no longer possible to

18       conceal nVision’s existence from BioCardia.

19               g.      BioCardia Lifesciences is informed and believes and on that basis alleges

20       that the incorporation of nVision more than two years before Ms. Sarna left BioCardia,

21       and the registration of nVision to do business in California only after she had left

22       BioCardia, alone should have set off alarm bells in any competent due diligence

23       conducted by or for anyone seeking to invest in nVision;

24               h.      Ms. Sarna, in common with most Silicon Valley employees, was

25       contractually obligated to assign to BioCardia inventions she made while working at

26       BioCardia (see Exhibit A attached hereto-the Sarna Agreement), subject only to her

27       proving that they were excluded by Labor Code § 2870, which BioCardia Lifesciences is

28       informed and believes and on that basis alleges that anyone seeking to invest in nVision
                                                     -61-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 63 of 125



 1          would understand was unlikely given that both nVision and BioCardia were in the same

 2          general area of medical devices (diagnostic catheters);

 3                  i.      On January 25, 2011, while a BioCardia employee and a year before Ms.

 4          Sarna left BioCardia, Ms. Sarna filed U.S. Provisional application No. 61/435,945 (“the

 5          ’945 provisional patent application”);

 6                  j.      On December 3, 2010, while still a BioCardia employee and a year before

 7          Ms. Sarna left BioCardia, Ms. Sarna emailed Anula Jayasuriya, then affiliated with

 8          Defendant Astia Angels nVision LLC and later affiliated with Defendant EXXclaim

 9          Capital Partners I, L.P., and Linda Greub, then a partner at Defendant LMNVC, LLC,

10          from her BioCardia account requesting help conceptualizing the invention of the ’945

11          provisional patent application;

12                  k.      Ms. Sarna subsequently filed three other published applications claiming

13          priority to the ’945 provisional patent application;

14                  l.      On November 13, 2011, also while still a BioCardia employee, Ms. Sarna

15          filed a provisional application entitled “Device and method to confirm occlusion of

16          the fallopian tube”; and

17                  m.      Ms. Sarna subsequently filed Application No, 14/357,875, which claimed

18          priority to the ’120 provisional patent application.

19          150.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

20   Shareholder Defendants knew, or at least should have known, that the filing of all of these patent

21   applications while Ms. Sarna was employed by BioCardia, but which were assigned to nVision,

22   meant that the patent applications likely had been contractually assigned to BioCardia.

23          151.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

24   Shareholder Defendants also knew, or at least should have known, that the filing of all of these

25   patent applications while Ms. Sarna was employed by BioCardia, but which were assigned to

26   nVision, meant that there likely were unnamed BioCardia co-inventors on some or all of the

27   patent applications.

28          152.    BioCardia Lifesciences is informed and believes and on that basis alleges that the
                                                      -62-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 64 of 125



 1   Shareholder Defendants also knew, or at least should have known, that the filing of all of these

 2   patent applications while Ms. Sarna was employed by BioCardia, but which were assigned to

 3   nVision, together with the other acts alleged above while Ms. Sarna was a BioCardia employee,

 4   meant that nVision’s purported technology and intellectual property likely was based on

 5   misappropriated BioCardia trade secrets.

 6          153.    The risks undertaken by an investor who knows or should know that the

 7   technology and intellectual property claimed by an Investment Target likely belongs to a former

 8   employer as is with the case with the patents Ms. Sarna was contractually obligated to assign to

 9   BioCardia, or is likely based on trade secrets misappropriated from a former employer, is unlike

10   any common investment and market risk. While common investment risks, if realized, might

11   operate to reduce the value of the Investment Target and, therefore, the value of the investor’s

12   investment, an investor who knows or should know that the technology and intellectual property

13   claimed by an Investment Target is likely based on patents rightfully owned by another or trade

14   secrets misappropriated from another is exposed to the equitable rights of the rightful owner of

15   the technology and intellectual property, including, as alleged below, the risk of disgorgement of

16   all benefits of the investment.

17          154.    Here, the Shareholder Defendants’ investment in nVision was made with the

18   actual or imputed knowledge that the technology and intellectual property claimed by Ms. Sarna

19   and nVision was likely based on patents belonging to and trade secrets misappropriated from

20   BioCardia; accordingly, they did not undertake a common investment risk but, rather, undertook

21   the risk of disgorgement of all benefits from their investment.

22          155.    The Shareholder Defendants’ liability to BioCardia Lifesciences is direct, not

23   vicarious, and does not require piercing nVision’s corporate veil.

24          156.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

25   Shareholder Defendants made a conscious decision to participate in and further the wrongful acts

26   of nVision and Ms. Sarna by investing in nVision and providing it with the funding necessary to

27   commit the acts as herein alleged.

28          157.    Alternatively, BioCardia Lifesciences is informed and believes and on that basis
                                                      -63-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 65 of 125



 1   alleges that the Shareholder Defendants were conscious wrongdoers because they acted with the

 2   knowledge or despite the known risk that nVision and Ms. Sarna had acted in violation of

 3   BioCardia Lifesciences’ rights. Their investments in nVision were made “despite a known risk

 4   that the conduct in question violate[d] the rights of [BioCardia].” Under California law and

 5   Sections 51(3)(b) and 3 comment e, of the Restatement (Third) of Restitution and Unjust

 6   Enrichment, their decision to invest in nVision despite that known risk of liability – i.e., despite

 7   that “known unknown” – renders them “conscious wrongdoers” and places upon them the risk of

 8   liability by a disgorgement measure.

 9          158.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

10   Shareholder Defendants provided funding to nVision that was a substantial factor in enabling

11   nVision and Ms. Sarna to commit the acts as herein alleged, and that the Shareholder Defendants

12   knowingly benefited from the acts as herein alleged.

13          159.    The Shareholder Defendants are required to disgorge to BioCardia Lifesciences

14   the amount of their unjust enrichment as a result of the acts alleged, including at least the amount

15   Boston Scientific paid the Shareholder Defendants for their shares of stock in nVision.

16          160.    BioCardia Lifesciences is informed and believes and on that basis alleges that

17   Fortis, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the

18   amount paid by Boston Scientific for the nVision stock of the Shareholder Defendants, among

19   other shareholders, resulting from their provision of funding to nVision that was a substantial

20   factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged, and therefore

21   Fortis is required to disgorge to BioCardia Lifesciencesthe amount it holds in trust for the

22   Shareholder Defendants. The Shareholder Defendants are required to direct Fortis to disgorge to

23   BioCardia Lifesciences any amounts received from Boston Scientific that Forits is holding for the

24   benefit of the Shareholder Defendants as a result of the Shareholders Defendants’ unjust

25   enrichment as a result of the acts alleged, including at least the amount Boston Scientific paid the

26   Shareholder Defendants for their shares of stock in nVision.

27          161.    As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

28   Agreement, Defendants have been unjustly enriched for example, in an amount equal to at least
                                                      -64-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 66 of 125



 1   what Boston Scientific paid for nVision. Defendants have been enriched by Ms. Sarna’s breaches

 2   of contract, reaping benefits they would not otherwise have achieved in the absence of the

 3   breaches. Defendants received benefits in the form of intellectual property and money based on

 4   Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the benefits they

 5   received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not contractually

 6   permitted to share these benefits with anyone else. As such, BioCardia is entitled to

 7   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

 8   enrichment as a result of Ms. Sarna’s breaches of the Sarna Agreement.

 9          162.    In addition, a constructive trust should be imposed on nVision and Boston Scimed

10   on all right, title and interest to the ’945 Provisional Application Family, the ’120 Provisional

11   Application Family, the ’472 Application Family, and the Additional Provisional Applications

12   and the trade secrets and other intellectual property taken by Ms. Sarna, and nVision and Boston

13   Scimed should be ordered to transfer or assign to BioCardia all of the forgoing.

14                                          COUNT III
       (Misappropriation of Trade Secrets under California Uniform Trade Secrets Act Under
15                           California Civil Code Sections 3426 et seq
           (Against Ms. Sarna, nVision and Boston Scientific and Disgorgement Against All
16                                          Defendants)
17
            163.    BioCardia Lifesciences realleges paragraphs 1-162 inclusive.
18
     Elements of Trade Secret Claim
19
            164.    A trade secret is “information, including a formula, pattern, compilation, program,
20
     device, method, technique, or process, that: (1) Derives independent economic value, actual or
21
     potential, from not being generally known to the public or to other persons who can obtain
22
     economic value from its disclosure or use; and (2) Is the subject of efforts that are reasonable
23
     under the circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d).
24
            165.    To plead a claim for trade secret misappropriation, a plaintiff must allege: “(1) the
25
     plaintiff owned a trade secret, (2) the defendant acquired, disclosed, or used the plaintiff’s trade
26
     secret through improper means, and (3) the defendant’s actions damaged the plaintiff.” Sargent
27
     Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665 (2003); Space Data Corp. v. X, 2017
28
                                                       -65-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 67 of 125



 1   U.S. Dist. LEXIS 22571 at *3, 2017 WL 5013363 (N.D. Cal. Feb. 16, 2017). “Improper means”

 2   is defined as “theft, bribery, misrepresentation, breach or inducement of a breach of a duty to

 3   maintain secrecy, or espionage through electronic or other means.” Cal. Civ. Code. § 3426.1(a).

 4          166.    Courts distinguish between “direct” and “indirect” trade secret misappropriation,

 5   the difference being whether the defendant obtained the trade secrets directly from the plaintiff or

 6   indirectly “from someone other than plaintiff.” See Heller v. Cepia, L.L.C., 2012 U.S. Dist.

 7   LEXIS 660 at *17, 2012 WL 13572 (N.D. Cal. Jan. 4, 2012). A claim for indirect trade secret

 8   misappropriation must allege facts showing that the defendant: “(a) knew or had reason to know

 9   before the use or disclosure that the information was a trade secret and knew or had reason to

10   know that the disclosing party had acquired it through improper means or was breaching a duty of

11   confidentiality by disclosing it; or (b) knew or had reason to know it was a trade secret and that

12   the disclosure was a mistake.” Cal. Police Activities League v. Cal. Police Youth Charities, Inc.,

13   2009 U.S. Dist. LEXIS 20507 at *8, 2009 WL 537091 (N.D. Cal. Mar. 3, 2009).

14   The Statute of Limitations Was Tolled Until BioCardia Became Aware of nVision’s

15   Misappropriation

16          167.    The statute of limitations for breach of a contractual obligation to preserve a trade

17   secret does not start until the breach was, or reasonably should have been discovered. See, e.g.,

18   April Enterprises, Inc. v. KTTV, 147 Cal.App.3d 827, 831 (1983). The reason for this is that it is

19   often difficult or impractical for a trade secret owner to determine whether someone has

20   misappropriated a trade secret. It would be inequitable for the statute of limitations to be

21   triggered by a breach, and even run, before the aggrieved party even realizes it has been harmed.

22          168.    As more fully described in the discussion of “BioCardia’s First Awareness of Ms.

23   Sarna’s Breach of Contract and Misappropriation of Trade Secrets” above, during and after her

24   employment with BioCardia, Ms. Sarna and nVision concealed the trade secret misappropriation

25   from detection. For example, Ms. Sarna never informed BioCardia that she had incorporated

26   nVision Medical Corporation during her employment, or that nVision would develop a catheter

27   system that would compete with BioCardia’s efforts to adapt its catheter offerings for use in

28   gynecological applications. Ms. Sarna also never informed BioCardia that during her
                                                      -66-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 68 of 125



 1   employment she filed multiple provisional patent applications covering BioCardia trade secrets

 2   described in the March 2000 lab notebook entry that Dr. Altman explained to Ms. Sarna in or

 3   around May 2009 and assigned them to nVision.

 4          169.     Ms. Sarna’s and nVision’s fraudulent concealment of her wrongful acts tolled the

 5   statute of limitations for BioCardia’s misappropriation claims. Therefore, the running of the

 6   statute of limitations was delayed until January 2019, when BioCardia actually discovered the

 7   fraudulent acts, because among other things, Ms. Sarna and nVision (a) concealed her

 8   wrongdoing from BioCardia which (b) she was contractually obligated to disclose to BioCardia

 9   (c) which concealment she did with the intent to defraud BioCardia (d) of which fraudulent acts

10   BioCardia was unaware until January 2019 and upon which BioCardia would have acted earlier

11   had it been earlier aware of them, causing BioCardia to sustain the damage alleged herein.

12   Trade Secrets Disclosed During Meeting Between Dr. Altman and Surbhi Sarna

13          170.     Diagnostic method of using a catheter inserted into a fallopian tube to obtain

14   a solid or liquid biopsy of potentially diseased ovarian tissue or cells by, for example,

15   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

16   advancing a second catheter system through the guide catheter and obtaining a sample of

17   tissue through the second catheter that is from the ovary which may be analyzed

18   biologically:

19                   a.     This diagnostic method is a trade secret because it is a method, technique,

20          or process, that derives actual or potential economic value from not being known and is

21          subject to reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a

22          method of using a catheter, which can equally be called a technique or process.

23                   b.     This trade secret derived both actual and potential value from not being

24          generally known to the public. For example, as Ms. Sarna set out in her 2013 presentation

25          on nVision, which BioCardia first reviewed in 2019, the addressable market for a non-

26          invasive method for early detection of ovarian cancer was $4 billion and involved roughly

27          8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid

28          $275 million to purchase nVision based in part on its commercial development of this
                                                      -67-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 69 of 125



 1       trade secret.

 2               c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade

 3       secret. The only place where the secret was disclosed was in the March 2000 entry in Dr.

 4       Altman’s lab notebook. Dr. Altman kept this lab notebook in a secure location in his

 5       office. Access to the notebook itself was restricted, and, prior to this litigation, only four

 6       people had seen the contents of this notebook entry related to this disclosure: Daniel

 7       Rosenman, Dr. Simon Stertzer, Dr. Peter Altman, and Ms. Sarna. Each of these people

 8       entered into a non-disclosure agreement with BioCardia, or its predecessor Hippocratic

 9       Engineering, to prevent disclosure to the public. Furthermore, BioCardia internal

10       documents containing confidential information were labelled “confidential” and all

11       documents containing BioCardia confidential information that were distributed externally

12       were marked “confidential.” For example, BioCardia employees received, and BioCardia

13       lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

14       preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

15       facilities and were escorted by a company employee at all times. BioCardia has never had

16       more than approximately twenty employees and an appropriately sized facility, so the

17       presence of an unauthorized person would be recognized.

18               d.      BioCardia Lifesciences is the owner of this trade secret because the two

19       individuals who conceived of and developed the trade secret, Drs. Peter Altman and

20       Simon Stertzer, both assigned all right, title, and interest in the intellectual property to

21       BioCardia, or its predecessor Hippocratic Engineering.

22               e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he

23       described and explained a March 2000 lab notebook entry to her during an hour-long

24       meeting. The following excerpts are examples of disclosures from the notebook that

25       describe this trade secret:

26
27
28
                                                    -68-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 70 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15              f.      nVision directly misappropriated this trade secret by disclosing and using
16       the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
17       employment agreement with BioCardia required her to hold confidential information in
18       the strictest confidence and not to use the information except for the benefit of BioCardia.
19       For example, claim 1 of U.S. Patent No. 10,639,016 sets out all the components of this
20       trade secret. Ms. Sarna’s efforts to develop and commercialize the Mako also
21       misappropriated this trade secret, since implementation of the Mako device such that the
22       everting balloon at the distal end of the catheter is used to collect cells from the fallopian
23       tube practices this trade secret. Mako documentation, such as the instructions for use, also
24       disclose this trade secret since the documents describe using a catheter to collect a sample
25       of potentially diseased cells in the fallopian tube. BioCardia Lifesciences is informed and
26       believes and on that basis alleges that nVision also misappropriated this trade secret
27       through improper disclosure when, for example, it consulted with various physicians
28
                                                   -69-
                                                    BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 71 of 125



 1       about the design, development, or clinical trials for the Mako device. As a result, Ms.

 2       Sarna’s actions to acquire patents on this trade secret, develop and market the Mako

 3       device that implements this trade secret, and disclose the trade secret to practitioners as

 4       part of the design and development of the Mako product, all constitute misappropriation

 5       of this trade secret.

 6               g.      nVision directly and indirectly misappropriated this trade secret. For

 7       example, nVision obtained this trade secret from Ms. Sarna. nVision knew Ms. Sarna was

 8       an employee of BioCardia, a company that made catheter systems, and that Ms. Sarna

 9       filed for patents on catheter systems while still employed at BioCardia. Another example

10       of nVision’s misappropriation of this trade secret was the improper use and disclosure of

11       this trade secret through the design, development, and documentation of their version of

12       the Mako, a device called Cytuity. When Cytuity everts a balloon at the distal end of the

13       catheter to collect a sample of potentially diseased cells from the fallopian tube, it

14       practices this trade secret. Furthermore, Boston Scientific and Boston Scientific Scimed

15       developed documentation for Cytuity as a result of nVision’s misappropriation. See, e.g.,

16       “Cytuity Directions For Use” Video available at

17       https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--

18       cell-collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing

19       an everted balloon at the distal end of the catheter collecting potentially diseased cells in

20       the fallopian tube for analysis). BioCardia Lifesciences is informed and believes and on

21       that basis alleges that nVision misappropriated this trade secret through improper

22       disclosure when, for example, it consulted with various physicians about the design,

23       development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.

24               h.       nVision’s misappropriation damaged BioCardia Lifesciences. For

25       example, because of nVision’s misappropriation, the BioCardia Entities missed out on the

26       $275 million valuation Boston Scientific placed on the intellectual property. Furthermore,

27       nVision’s commercialization of this trade secret prevented the BioCardia Entities from

28       having a monopoly on the method, along with the financial benefits that monopoly would
                                                   -70-
                                                    BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 72 of 125



 1          confer.

 2          171.      Diagnostic method of inserting a catheter with imaging capability, such as

 3   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube, by, for

 4   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 5   fallopian tube, advancing a second catheter system through the guide catheter with

 6   ultrasound imaging, to enable navigation and sampling for biologic analysis:

 7                    a.     This diagnostic method is a trade secret because it is a method, technique,

 8         or process, that derives actual or potential economic value from not being known and is

 9         subject to reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a

10         method of using a catheter, which can equally be called a technique or process.

11                    b.     This trade secret derived both actual and potential value from not being

12         generally known to the public. For example, as Ms. Sarna set out in her 2013 presentation

13         on nVision, which BioCardia first reviewed in 2019, the addressable market for a non-

14         invasive method for early detection of ovarian cancer was $4 billion and involved roughly

15         8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid

16         $275 million to purchase nVision based in part on its commercial development of this trade

17         secret.

18                    c.     BioCardia undertook reasonable efforts to preserve the secrecy of this trade

19         secret. The only place where the secret was disclosed was in the March 2000 entry in Dr.

20         Altman’s lab notebook. Dr. Altman kept this lab notebook in a secure location in his

21         office. Access to the notebook itself was restricted, and, prior to this litigation, only four

22         people had seen the contents of this notebook entry related to this disclosure: Daniel

23         Rosenman, Dr. Simon Stertzer, Dr. Peter Altman, and Ms. Sarna. Each of these people

24         entered into a non-disclosure agreement with BioCardia, or its predecessor Hippocratic

25         Engineering, to prevent disclosure to the public. Furthermore, BioCardia internal

26         documents containing confidential information were labelled “confidential” and all

27         documents containing BioCardia confidential information that were distributed externally

28         were marked “confidential.” For example, BioCardia employees received, and BioCardia
                                                      -71-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 73 of 125



 1         lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 2         preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 3         facilities and were escorted by a company employee at all times. BioCardia has never had

 4         more than approximately twenty employees and an appropriately sized facility, so the

 5         presence of an unauthorized person would be recognized.

 6                  d.      BioCardia Lifesciences is the owner of this trade secret because the two

 7         individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 8         Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia,

 9         or its predecessor Hippocratic Engineering.

10                  e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he

11         described and explained a March 2000 lab notebook entry to her during an hour-long

12         meeting. The following excerpts are examples of disclosures from the notebook that

13         describe this trade secret:

14
15
16

17
18
19

20
             f.     Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
21
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
22
     employment agreement with BioCardia required her to hold confidential information in the
23
     strictest confidence and not to use the information except for the benefit of BioCardia. For
24
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
25
     this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated
26
     this trade secret, since implementation of the Mako device utilizes imaging capability at the distal
27
     end of the catheter as described in this trade secret. Mako documentation, such as the instructions
28
                                                       -72-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 74 of 125



 1   for use, also disclose this trade secret since the documents describe using a catheter with imaging

 2   capability at the distal end of the catheter in a manner described in this trade secret. BioCardia

 3   Lifesciences is informed and believes and on that basis alleges that nVision also misappropriated

 4   this trade secret through improper disclosure when, for example, it consulted with various

 5   physicians about the design, development, or clinical trials for the Mako device. As a result, Ms.

 6   Sarna’s actions to acquire patents on this trade secret and assign them to nVision, to develop and

 7   market the Mako device that implements this trade secret, and disclose the trade secret to

 8   practitioners as part of the design and development of the Mako product, all constitute

 9   misappropriation of this trade secret.

10           g.     nVision directly and indirectly misappropriated this trade secret. For example,

11   nVision obtained this trade secret from Ms. Sarna and were conscious wrongdoers because they

12   acted with the knowledge or despite the known risk that the information it obtained from Ms.

13   Sarna was a trade secret acquired through improper means. nVision knew Ms. Sarna was an

14   employee of BioCardia, a company that made catheter systems, and that Ms. Sarna filed for

15   patents on catheter systems and assigned them while still employed at BioCardia. Another

16   example of nVision’s misappropriation of this trade secret was the improper use and disclosure of

17   this trade secret through the design, development, and documentation of a new version of the

18   Mako, a device called Cytuity. Cytuity implements imaging capability at the distal end of the

19   catheter in the manner described in this trade secret. Furthermore, documentation on Cytuity also

20   misappropriated this trade secret through the improper disclosure of the secret. See, e.g., “Cytuity

21   Directions For Use” Video available at https://www.bostonscientific.com/content/gwc/en-

22   US/products/cell-collection/cytuity--cell-collection-catheter/demo-video.html (disclosing

23   BioCardia trade secrets by implementing imaging capability in a manner described in this trade

24   secret). BioCardia Lifesciences is informed and believes and on that basis alleges that nVision

25   misappropriated this trade secret through improper disclosure when, for example, it consulted

26   with various physicians about the design, development, or clinical trials (e.g., the nCYT trials) for

27   the Cytuity device.

28           h.     nVision’s misappropriation damaged BioCardia Lifesciences. For example,
                                                      -73-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 75 of 125



 1   because of Ms. Sarna’s misappropriation, the BioCardia Entities missed out on the $275 million

 2   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 3   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 4   on the method, along with the financial benefits that monopoly would confer.

 5          172.    Diagnostic method of inserting a catheter with imaging capability, such as

 6   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 7   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 8   fallopian tube, advancing a second catheter system through the guide catheter with imaging

 9   capabilities to enable navigation and sampling for biologic analysis:

10           a.     This diagnostic method is a trade secret because it is a method, technique, or

11   process, that derives actual or potential economic value from not being known and is subject to

12   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

13   catheter, which can equally be called a technique or process.

14           b.     This trade secret derived both actual and potential value from not being generally

15   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

16   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

17   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

18   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

19   based in part on its commercial development of this trade secret.

20           c.     BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

21   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

22   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

23   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

24   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

25   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

26   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

27   Furthermore, BioCardia internal documents containing confidential information were labelled

28   “confidential” and all documents containing BioCardia confidential information that were
                                                       -74-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 76 of 125



 1   distributed externally were marked “confidential.” For example, BioCardia employees received,

 2   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 3   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 4   facilities and were escorted by a company employee at all times. BioCardia has never had more

 5   than approximately twenty employees and an appropriately sized facility, so the presence of an

 6   unauthorized person would be recognized.

 7           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 8   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 9   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

10   predecessor Hippocratic Engineering.

11           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

12   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

13   excerpts are examples of disclosures from the notebook that describe this trade secret:

14
15
16

17
18
19
             f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
20
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
21
     employment agreement with BioCardia required her to hold confidential information in the
22
     strictest confidence and not to use the information except for the benefit of BioCardia. For
23
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
24
     this trade secret. Ms. Sarna’s efforts to develop and commercialize the Mako also
25
     misappropriated this trade secret, since implementation of the Mako device utilizes imaging
26
     capability at the distal end of the catheter as described in this trade secret. Mako documentation,
27
     such as the instructions for use, also disclose this trade secret since the documents describe using
28
                                                        -75-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 77 of 125



 1   a catheter with imaging capability at the distal end of the catheter in a manner described in this

 2   trade secret. BioCardia Lifesciences is informed and believes and on that basis alleges that

 3   nVision also misappropriated this trade secret through improper disclosure when, for example, it

 4   consulted with various physicians about the design, development, or clinical trials for the Mako

 5   device. As a result, Ms. Sarna’s actions to acquire patents on this trade secret and assign them to

 6   nVision, to develop and market the Mako device that implements this trade secret, and disclose

 7   the trade secret to practitioners as part of the design and development of the Mako product, all

 8   constitute misappropriation of this trade secret.

 9          g.      nVision directly and indirectly misappropriated this trade secret. For example,

10   nVision obtained this trade secret from Ms. Sarna, and was a conscious wrongdoer because it

11   acted with the knowledge or despite the known risk that the information it obtained from Ms.

12   Sarna was a trade secret acquired through improper means. nVision knew Ms. Sarna was an

13   employee of BioCardia, a company that made catheter systems, and that Ms. Sarna filed for

14   patents on catheter systems and assigned them to nVision while still employed at BioCardia.

15   Another example of nVision’s misappropriation of this trade secret was the improper use and

16   disclosure of this trade secret through the design, development, and documentation of a new

17   version of Mako, a device called Cytuity. Cytuity implements imaging capability at the distal end

18   of the catheter in the manner described in this trade secret. Furthermore, documentation

19   developed for Cytuity also misappropriated this trade secret through the improper disclosure of

20   the secret. See, e.g., “Cytuity Directions For Use” Video available at

21   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

22   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

23   imaging capability in a manner described in this trade secret). BioCardia Lifesciences is

24   informed and believes and on that basis alleges that nVision misappropriated this trade secret

25   through improper disclosure when, for example, it consulted with various physicians about the

26   design, development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.

27          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

28   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million
                                                         -76-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 78 of 125



 1   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 2   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 3   on the method, along with the financial benefits that monopoly would confer.

 4          173.    Diagnostic method of inserting a catheter with imaging capability, such as

 5   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 6   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 7   fallopian tube, advancing a second catheter system through the guide catheter, using the

 8   imaging capabilities to enable navigation and imaging of ovarian cysts or tumors:

 9          a.      This diagnostic method is a trade secret because it is a method, technique, or

10   process, that derives actual or potential economic value from not being known and is subject to

11   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

12   catheter, which can equally be called a technique or process.

13          b.      This trade secret derived both actual and potential value from not being generally

14   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

15   which the BioCardia Entities first reviewed in 2019, the addressable market for a non-invasive

16   method for early detection of ovarian cancer was $4 billion and involved roughly 8 million

17   patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to

18   purchase nVision based in part on its commercial development of this trade secret.

19          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

20   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

21   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

22   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

23   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

24   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

25   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

26   Furthermore, BioCardia internal documents containing confidential information were labelled

27   “confidential” and all documents containing BioCardia confidential information that were

28   distributed externally were marked “confidential.” For example, BioCardia employees received,
                                                       -77-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 79 of 125



 1   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 2   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 3   facilities and were escorted by a company employee at all times. BioCardia has never had more

 4   than approximately twenty employees and an appropriately sized facility, so the presence of an

 5   unauthorized person would be recognized.

 6           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 7   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 8   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

 9   predecessor Hippocratic Engineering.

10           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

11   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

12   excerpts are examples of disclosures from the notebook that describe this trade secret:

13
14
15
16

17
18
             f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
19
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
20
     employment agreement with BioCardia required her to hold confidential information in the
21
     strictest confidence and not to use the information except for the benefit of BioCardia. For
22
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
23
     this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated
24
     this trade secret, since implementation of the Mako device utilizes imaging capability at the distal
25
     end of the catheter as described in this trade secret. Mako documentation, such as the instructions
26
     for use, also disclose this trade secret since the documents describe using a catheter with imaging
27
     capability at the distal end of the catheter in a manner described in this trade secret. BioCardia
28
                                                        -78-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 80 of 125



 1   Lifesciences is informed and believes and on that basis alleges that nVision also misappropriated

 2   this trade secret through improper disclosure when, for example, it consulted with various

 3   physicians about the design, development, or clinical trials for the Mako device. As a result, Ms.

 4   Sarna’s actions to acquire patents on this trade secret and assign them to nVision, to develop and

 5   market the Mako device that implements this trade secret, and disclose the trade secret to

 6   practitioners as part of the design and development of the Mako product, all constitute

 7   misappropriation of this trade secret.

 8          g.      nVision directly and indirectly misappropriated this trade secret. For example,

 9   nVision obtained this trade secret from Ms. Sarna and were conscious wrongdoers because they

10   acted with the knowledge or despite the known risk that the information it obtained from Ms.

11   Sarna was a trade secret acquired through improper means. nVision knew Ms. Sarna was an

12   employee of BioCardia, a company that made catheter systems, and that Ms. Sarna filed for

13   patents on catheter systems and assigned them to nVision while still employed at BioCardia.

14   Another example of nVision’s misappropriation of this trade secret was the improper use and

15   disclosure of this trade secret through the design, development, and documentation of a new

16   version of the Mako, a device called Cytuity. Cytuity implements imaging capability at the distal

17   end of the catheter in the manner described in this trade secret. Furthermore, documentation

18   developed for Cytuity also misappropriated this trade secret through the improper disclosure of

19   the secret. See, e.g., “Cytuity Directions For Use” Video available at

20   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

21   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

22   imaging capability in a manner described in this trade secret). BioCardia Lifesciences is

23   informed and believes and on that basis alleges that nVision through improper disclosure when,

24   for example, it consulted with various physicians about the design, development, or clinical trials

25   (e.g., the nCYT trials) for the Cytuity device.

26          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

27   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

28   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s
                                                       -79-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 81 of 125



 1   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 2   on the method, along with the financial benefits that monopoly would confer.

 3          174.    Diagnostic method of inserting a catheter with imaging capability, such as

 4   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube, by, for

 5   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 6   fallopian tube, advancing a second catheter system through the guide catheter, using the

 7   imaging capability to enable navigation and imaging of ovarian cysts or tumors:

 8          a.      This diagnostic method is a trade secret because it is a method, technique, or

 9   process, that derives actual or potential economic value from not being known and is subject to

10   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

11   catheter, which can equally be called a technique or process.

12          b.      This trade secret derived both actual and potential value from not being generally

13   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

14   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

15   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

16   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

17   based in part on its commercial development of this trade secret.

18          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

19   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

20   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

21   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

22   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

23   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

24   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

25   Furthermore, BioCardia internal documents containing confidential information were labelled

26   “confidential” and all documents containing BioCardia confidential information that were

27   distributed externally were marked “confidential.” For example, BioCardia employees received,

28   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document
                                                       -80-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 82 of 125



 1   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 2   facilities and were escorted by a company employee at all times. BioCardia has never had more

 3   than approximately twenty employees and an appropriately sized facility, so the presence of an

 4   unauthorized person would be recognized.

 5           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 6   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 7   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

 8   predecessor Hippocratic Engineering.

 9           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

10   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

11   excerpts are examples of disclosures from the notebook that describe this trade secret:

12
13
14
15
16

17
             f.      Ms. Sarna and nVision directly misappropriated this trade secret by disclosing and
18
     using the trade secret through improper means. For example, Section 2 of Ms. Sarna’s
19
     employment agreement with BioCardia required her to hold confidential information in the
20
     strictest confidence and not to use the information except for the benefit of BioCardia. For
21
     example, claim 1 of PCT/US Patent Application No. 2012/022,619 sets out all the components of
22
     this trade secret. nVision’s efforts to develop and commercialize the Mako also misappropriated
23
     this trade secret, since implementation of the Mako device utilizes imaging capability at the distal
24
     end of the catheter as described in this trade secret. Mako documentation, such as the instructions
25
     for use, also disclose this trade secret since the documents describe using a catheter with imaging
26
     capability at the distal end of the catheter in a manner described in this trade secret. BioCardia
27
     Lifesciences is informed and believes and on that basis alleges that nVision also misappropriated
28
                                                        -81-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 83 of 125



 1   this trade secret through improper disclosure when, for example, it consulted with various

 2   physicians about the design, development, or clinical trials for the Mako device. As a result, Ms.

 3   Sarna’s actions to acquire patents on this trade secret and assign them to nVision, to develop and

 4   market the Mako device that implements this trade secret, and disclose the trade secret to

 5   practitioners as part of the design and development of the Mako product, all constitute

 6   misappropriation of this trade secret.

 7          g.      nVision directly and indirectly misappropriated this trade secret. For example,

 8   nVision obtained this trade secret from Ms. Sarna and were conscious wrongdoers because they

 9   acted with the knowledge or despite the known risk that the information it obtained from Ms.

10   Sarna was a trade secret acquired through improper means. nVision knew Ms. Sarna was an

11   employee of BioCardia, a company that made catheter systems, and that Ms. Sarna filed for

12   patents on catheter systems and assigned them to nVision while still employed at BioCardia.

13   Another example of nVision’s misappropriation of this trade secret was the improper use and

14   disclosure of this trade secret through the design, development, and documentation of a new

15   version of the Mako, a device called Cytuity. Cytuity implements imaging capability at the distal

16   end of the catheter in the manner described in this trade secret. Furthermore, documentation for

17   Cytuity also misappropriated this trade secret through the improper disclosure of the secret. See,

18   e.g., “Cytuity Directions For Use” Video available at

19   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

20   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by implementing

21   imaging capability in a manner described in this trade secret). BioCardia Lifesciences is

22   informed and believes and on that basis alleges that nVision misappropriated this trade secret

23   through improper disclosure when, for example, it consulted with various physicians about the

24   design, development, or clinical trials (e.g., the nCYT trials) for the Cytuity device.

25          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

26   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

27   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

28   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly
                                                       -82-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 84 of 125



 1   on the method, along with the financial benefits that monopoly would confer.

 2          175.    Diagnostic method of inserting a catheter imaging capability, such as

 3   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

 4   example, advancing a guide catheter into the uterus to gain access to the ostium of a

 5   fallopian tube, advancing a second catheter system through the guide catheter with

 6   ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor, and to

 7   take an action selected from the set of (1) characterizing said cyst or said tumor or (2)

 8   planning therapeutic intervention of said cysts and said tumors:

 9          a.      This diagnostic method is a trade secret because it is a method, technique, or

10   process, that derives actual or potential economic value from not being known and is subject to

11   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

12   catheter, which can equally be called a technique or process.

13          b.      This trade secret derived both actual and potential value from not being generally

14   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

15   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

16   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

17   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

18   based in part on its commercial development of this trade secret.

19          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

20   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

21   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

22   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

23   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

24   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

25   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

26   Furthermore, BioCardia internal documents containing confidential information were labelled

27   “confidential” and all documents containing BioCardia confidential information that were

28   distributed externally were marked “confidential.” For example, BioCardia employees received,
                                                       -83-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 85 of 125



 1   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 2   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 3   facilities and were escorted by a company employee at all times. BioCardia has never had more

 4   than approximately twenty employees and an appropriately sized facility, so the presence of an

 5   unauthorized person would be recognized.

 6           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 7   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 8   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

 9   predecessor Hippocratic Engineering.

10           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

11   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

12   excerpts are examples of disclosures from the notebook that describe this trade secret:

13
14
15
16

17
18
19

20
21
22
23           f.      nVision directly misappropriated this trade secret by disclosing and using the trade
24   secret through improper means. nVision obtained this trade secret from Ms. Sarna and was a
25   conscious wrongdoer because it acted with the knowledge or despite the known risk that the
26   information it obtained from Ms. Sarna was a trade secret acquired through improper means. For
27   example, claim 1 of U.S. Patent No. 10,639,016 sets out all the components of this trade secret.
28
                                                        -84-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 86 of 125



 1   nVision’s efforts to develop and commercialize the Mako also misappropriated this trade secret,

 2   since, for example, implementation of the Mako device means using imaging capability to sample

 3   tissue in the fallopian tube to characterize the ovarian state. Mako documentation, such as the

 4   instructions for use, also disclose this trade secret since the documents describe using a catheter to

 5   collect a sample of cells in the fallopian tube to determine ovarian state. BioCardia Lifesciences

 6   is informed and believes and on that basis alleges that nVision also misappropriated this trade

 7   secret through improper disclosure when, for example, it consulted with various physicians about

 8   the design, development, or clinical trials for the Mako device. As a result, nVision’s

 9   development and marketing of the Mako device that implements this trade secret, and disclose the

10   trade secret to practitioners as part of the design and development of the Mako product, all

11   constitute misappropriation of this trade secret.

12          g.      nVision directly and indirectly misappropriated this trade secret. nVision obtained

13   this trade secret from Ms. Sarna and was a conscious wrongdoer because it acted with the

14   knowledge or despite the known risk that the information it obtained from Ms. Sarna was a trade

15   secret acquired through improper means. nVision knew Ms. Sarna was an employee of

16   BioCardia, a company that made catheter systems, and that Ms. Sarna filed for patents on catheter

17   systems and assigned them to nVision while still employed at BioCardia. Another example of

18   nVision’s misappropriation of this trade secret was the improper use and disclosure of this trade

19   secret through the design, development, and documentation of a new version of the Mako, a

20   device called Cytuity. When Cytuity uses imaging capability to help collect a sample from the

21   fallopian tube to determine ovarian state, it practices this trade secret. Furthermore,

22   documentation developed for Cytuity also misappropriated this trade secret through the improper

23   disclosure of the secret. See, e.g., “Cytuity Directions For Use” Video available at

24   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

25   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing Cytuity

26   using imaging capabilities to navigate a fallopian tube to collect a sample to determine ovarian

27   state). BioCardia Lifesciences is informed and believes and on that basis alleges that nVision

28   misappropriated this trade secret through improper disclosure when, for example, it consulted
                                                         -85-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 87 of 125



 1   with various physicians about the design, development, or clinical trials (e.g., the nCYT trials) for

 2   the Cytuity device.

 3          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 4   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 5   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 6   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 7   on the method, along with the financial benefits that monopoly would confer.

 8          176.    Diagnostic method of inserting a catheter imaging capability, such as

 9   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube by, for

10   example, advancing a guide catheter into the uterus to gain access to the ostium of a

11   fallopian tube, advancing a second catheter system through the guide catheter with imaging

12   capability to enable navigation and imaging of ovarian cysts or tumors and to take an action

13   selected from the set of (1) characterizing said cyst or said tumor or (2) planning

14   therapeutic intervention of said cysts and said tumors:

15          a.      This diagnostic method is a trade secret because it is a method, technique, or

16   process, that derives actual or potential economic value from not being known and is subject to

17   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

18   catheter, which can equally be called a technique or process.

19          b.      This trade secret derived both actual and potential value from not being generally

20   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

21   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

22   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

23   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

24   based in part on its commercial development of this trade secret.

25          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

26   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

27   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

28   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents
                                                       -86-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 88 of 125



 1   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 2   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

 3   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 4   Furthermore, BioCardia internal documents containing confidential information were labelled

 5   “confidential” and all documents containing BioCardia confidential information that were

 6   distributed externally were marked “confidential.” For example, BioCardia employees received,

 7   and BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document

 8   Control” to preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the

 9   facilities and were escorted by a company employee at all times. BioCardia has never had more

10   than approximately twenty employees and an appropriately sized facility, so the presence of an

11   unauthorized person would be recognized.

12           d.      BioCardia Lifesciences is the owner of this trade secret because the two

13   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

14   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

15   predecessor Hippocratic Engineering.

16           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

17   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

18   excerpts are examples of disclosures from the notebook that describe this trade secret:

19

20
21
22
23
24
25
26
27
28
                                                        -87-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 89 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          f.      nVision directly misappropriated this trade secret by disclosing and using the trade
12   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
13   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
14   also misappropriated this trade secret, since, for example, implementation of the Mako device
15   means using imaging capability to sample tissue in the fallopian tube to characterize the ovarian
16   state. Mako documentation, such as the instructions for use, also disclose this trade secret since
17   the documents describe using a catheter to collect a sample of cells in the fallopian tube to
18   determine ovarian state. BioCardia Lifesciences is informed and believes and on that basis
19   alleges that nVision also misappropriated this trade secret through improper disclosure when, for
20   example, it consulted with various physicians about the design, development, or clinical trials for
21   the Mako device. As a result, nVision’s development and marketing of the Mako device that
22   implements this trade secret, and disclose the trade secret to practitioners as part of the design and
23   development of the Mako product, all constitute misappropriation of this trade secret.
24          g.      nVision directly and indirectly misappropriated this trade secret by, for example,
25   through the design, development, and documentation of a new version of the Mako, a device
26   called Cytuity. When Cytuity uses imaging capability to help collect a sample from the fallopian
27   tube to determine ovarian state, it practices this trade secret. Furthermore, documentation
28
                                                      -88-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 90 of 125



 1   developed for Cytuity also misappropriated this trade secret through the improper disclosure of

 2   the secret. See, e.g., “Cytuity Directions For Use” Video available at

 3   https://www.bostonscientific.com/content/gwc/en-US/products/cell-collection/cytuity--cell-

 4   collection-catheter/demo-video.html (disclosing BioCardia trade secrets by showing Cytuity

 5   using imaging capabilities to navigate a fallopian tube to collect a sample to determine ovarian

 6   state). BioCardia Lifesciences is informed and believes and on that basis alleges that nVision

 7   misappropriated this trade secret through improper disclosure when, for example, it consulted

 8   with various physicians about the design, development, or clinical trials (e.g., the nCYT trials) for

 9   the Cytuity device.

10          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

11   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

12   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

13   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

14   on the method, along with the financial benefits that monopoly would confer.

15          177.    Diagnostic method and devices for advancing a tissue-sampling element to the

16   fallopian tube, fimbria, or ovary to take a solid or fluid tissue sample, by, for example,

17   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

18   advancing a second catheter system having a tissue-sampling element through the guide

19   catheter and advancing the tissue-sampling element to obtain a liquid or solid sample for

20   biologic analysis:

21          a.      This diagnostic method is a trade secret because it is a method, technique, or

22   process, that derives actual or potential economic value from not being known, and is subject to

23   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

24   catheter, which can equally be called a technique or process.

25          b.      This trade secret derived both actual and potential value from not being generally

26   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

27   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

28   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.
                                                      -89-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 91 of 125



 1   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

 2   based in part on its commercial development of this trade secret.

 3           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

 4   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

 5   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

 6   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

 7   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 8   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

 9   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

10   Furthermore, BioCardia internal documents containing confidential information were labelled

11   “confidential” and all documents containing BioCardia confidential information that was released

12   externally were marked “confidential.” For example, BioCardia employees received, and

13   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

14   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

15   were escorted by a company employee at all times. BioCardia has only ever had approximately

16   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

17   would be recognized.

18           d.      BioCardia Lifesciences is the owner of this trade secret because the two

19   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

20   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

21   predecessor Hippocratic Engineering.

22           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

23   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

24   excerpts are examples of disclosures from the notebook that describe this trade secret:

25
26
27
28
                                                        -90-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 92 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
            f.      nVision directly misappropriated this trade secret by disclosing this trade secret in
11
     claim 1 of U.S. Patent No. 10,639,016, which sets out all the components of this trade secret.
12
     nVision’s efforts to develop and commercialize the Mako also misappropriated this trade secret,
13
     since implementation of the Mako device, such that the everting balloon at the distal end of the
14
     catheter is used to collect cells from the fallopian tube, practices this trade secret. Mako
15
     documentation, such as the instructions for use, also disclose this trade secret since the documents
16
     describe using a catheter to collect a sample of potentially diseased cells in the fallopian tube.
17
     BioCardia Lifesciences is informed and believes and on that basis alleges that, nVision also
18
     misappropriated this trade secret through improper disclosure when, for example, its President,
19
     Ms. Sarna, consulted with various physicians about the design, development, or clinical trials for
20
     the Mako device. As a result, nVision’s actions to acquire patents on this trade secret, develop
21
     and market the Mako device that implements this trade secret, and disclose the trade secret to
22
     practitioners as part of the design and development of the Mako product, all constitute
23
     misappropriation of this trade secret.
24
            h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,
25
     because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million
26
     valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s
27
     commercialization of this trade secret prevented the BioCardia Entities from having a monopoly
28
                                                       -91-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 93 of 125



 1   on the method, along with the financial benefits that monopoly would confer.

 2          178.    Diagnostic method and devices to be used for tissue-sampling from the

 3   fallopian tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

 4   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

 5   advancing a second catheter system having a penetrating element through the guide

 6   catheter and advancing the penetrating element consisting of a hollow helical needle into the

 7   fallopian tube, fimbria, or ovary to obtain a liquid or solid sample for biologic analysis:

 8          a.      This diagnostic method is a trade secret because it is a method, technique, or

 9   process, that derives actual or potential economic value from not being known, and is subject to

10   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

11   catheter, which can equally be called a technique or process.

12          b.      This trade secret derived both actual and potential value from not being generally

13   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

14   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

15   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

16   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

17   based in part on its commercial development of this trade secret.

18          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

19   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

20   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

21   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

22   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

23   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

24   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

25   Furthermore, BioCardia internal documents containing confidential information were labelled

26   “confidential” and all documents containing BioCardia confidential information that was released

27   externally were marked “confidential.” For example, BioCardia employees received, and

28   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to
                                                       -92-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 94 of 125



 1   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 2   were escorted by a company employee at all times. BioCardia has only ever had approximately

 3   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 4   would be recognized.

 5           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 6   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 7   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

 8   predecessor Hippocratic Engineering.

 9           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

10   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

11   excerpts are examples of disclosures from the notebook that describe this trade secret:

12
13
14
15
16

17
18
19

20
21
22
23
24           f.      nVision directly misappropriated this trade secret by disclosing and using the trade
25   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
26   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
27   also misappropriated this trade secret, since implementation of the Mako device, such that the
28
                                                        -93-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 95 of 125



 1   everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,

 2   practices this trade secret. Mako documentation, such as the instructions for use, also disclose

 3   this trade secret since the documents describe using a catheter to collect a sample of potentially

 4   diseased cells in the fallopian tube. BioCardia Lifesciences is informed and believes and on that

 5   basis alleges that nVision also misappropriated this trade secret through improper disclosure

 6   when, for example, nVision consulted with various physicians about the design, development, or

 7   clinical trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade

 8   secret, develop and market the Mako device that implements this trade secret, and disclose the

 9   trade secret to practitioners as part of the design and development of the Mako product, all

10   constitute misappropriation of this trade secret.

11          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

12   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

13   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

14   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

15   on the method, along with the financial benefits that monopoly would confer.

16          179.    Diagnostic method and devices to be used for tissue-sampling from the

17   fallopian tube, fimbria, or ovary by taking a solid or fluid tissue sample, by, for example,

18   advancing a guide catheter into the uterus to gain access to the ostium of a fallopian tube,

19   advancing a second catheter system having a tissue-sampling element through the guide

20   catheter and advancing the tissue-sampling element into the fallopian tube, fimbria, or

21   ovary to obtain a liquid or solid sample for biologic analysis:

22          a.      This diagnostic method is a trade secret because it is a method, technique, or

23   process, that derives actual or potential economic value from not being known, and is subject to

24   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

25   catheter, which can equally be called a technique or process.

26          b.      This trade secret derived both actual and potential value from not being generally

27   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

28   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for
                                                         -94-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 96 of 125



 1   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

 2   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

 3   based in part on its commercial development of this trade secret.

 4           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

 5   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

 6   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

 7   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

 8   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 9   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

10   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

11   Furthermore, BioCardia internal documents containing confidential information were labelled

12   “confidential” and all documents containing BioCardia confidential information that was released

13   externally were marked “confidential.” For example, BioCardia employees received, and

14   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

15   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

16   were escorted by a company employee at all times. BioCardia has only ever had approximately

17   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

18   would be recognized.

19           d.      BioCardia Lifesciences is the owner of this trade secret because the two

20   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

21   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

22   predecessor Hippocratic Engineering.

23           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

24   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

25   excerpts are examples of disclosures from the notebook that describe this trade secret:

26
27
28
                                                        -95-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 97 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
            f.      nVision misappropriated this trade secret by disclosing and using the trade secret
14
     through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all the
15
     components of this trade secret. nVision’s efforts to develop and commercialize the Mako also
16
     misappropriated this trade secret, since implementation of the Mako device, such that the everting
17
     balloon at the distal end of the catheter is used to collect cells from the fallopian tube, practices
18
     this trade secret. Mako documentation, such as the instructions for use, also disclose this trade
19
     secret since the documents describe using a catheter to collect a sample of potentially diseased
20
     cells in the fallopian tube. BioCardia Lifesciences is informed and believes and on that basis
21
     alleges that nVision also misappropriated this trade secret through improper disclosure when, for
22
     example, nVision consulted with various physicians about the design, development, or clinical
23
     trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade secret,
24
     develop and market the Mako device that implements this trade secret, and disclose the trade
25
     secret to practitioners as part of the design and development of the Mako product, all constitute
26
     misappropriation of this trade secret.
27
            g.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,
28
                                                       -96-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
        Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 98 of 125



 1   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 2   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 3   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 4   on the method, along with the financial benefits that monopoly would confer.

 5          180.    Therapeutic method of inserting a catheter with imaging capability, such as

 6   cameras, fiber optics, or ultrasound imaging, on its distal end into a fallopian tube to

 7   advance a therapy, by, for example, advancing a guide catheter into the uterus to gain access

 8   to the ostium of a fallopian tube, advancing a second catheter system through the guide

 9   catheter with imaging capability, to enable navigation and imaging of an ovarian cyst or

10   tumor, and to take an action selected from the set of (1) ablating regions of the ovary, (2)

11   delivering controlled release drug delivery matrices to relevant tissue in and around the

12   ovary, or (3) draining the tissue mass penetrated by the hollow penetrating element:

13           a.     This therapeutic method is a trade secret because it is a method, technique, or

14   process, that derives actual or potential economic value from not being known, and is subject to

15   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

16   catheter, which can equally be called a technique or process.

17           b.     This trade secret derived both actual and potential value from not being generally

18   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

19   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

20   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

21   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

22   based in part on its commercial development of this trade secret.

23           c.     BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

24   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

25   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

26   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

27   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

28   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with
                                                       -97-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
       Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 99 of 125



 1   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 2   Furthermore, BioCardia internal documents containing confidential information were labelled

 3   “confidential” and all documents containing BioCardia confidential information that was released

 4   externally were marked “confidential.” For example, BioCardia employees received, and

 5   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 6   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 7   were escorted by a company employee at all times. BioCardia has only ever had approximately

 8   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 9   would be recognized.

10           d.      BioCardia Lifesciences is the owner of this trade secret because the two

11   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

12   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

13   predecessor Hippocratic Engineering.

14           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

15   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

16   excerpts are examples of disclosures from the notebook that describe this trade secret:

17
18
19

20
21
22
23
24
25
26
27
28
                                                        -98-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 100 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
17
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
18
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
19
     also misappropriated this trade secret, since implementation of the Mako device, such that the
20
     everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,
21
     practices this trade secret. Mako documentation, such as the instructions for use, also disclose
22
     this trade secret since the documents describe using a catheter to collect a sample of potentially
23
     diseased cells in the fallopian tube. BioCardia Lifesciences is informed and believes and on that
24
     basis alleges that nVision also misappropriated this trade secret through improper disclosure
25
     when, for example, it consulted with various physicians about the design, development, or
26
     clinical trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade
27
     secret, develop and market the Mako device that implements this trade secret, and disclose the
28
                                                       -99-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 101 of 125



 1   trade secret to practitioners as part of the design and development of the Mako product, all

 2   constitute misappropriation of this trade secret.

 3          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 4   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 5   valuation Boston Scientific placed on the intellectual property. Furthermore, Ms. Sarna’s and

 6   Boston Scientific’s commercialization of this trade secret prevented the BioCardia Entities from

 7   having a monopoly on the method, along with the financial benefits that monopoly would confer.

 8          181.    Therapeutic method of inserting a catheter with imaging, such as cameras,

 9   fiber optics, or ultrasound imaging, on its distal end into a fallopian tube to advance a

10   therapy, by, for example, advancing a guide catheter into the uterus to gain access to the

11   ostium of a fallopian tube, advancing a second catheter system through the guide catheter

12   with ultrasound imaging, to enable navigation and imaging of an ovarian cyst or tumor, and

13   to take an action selected from the set of (1) ablating regions of the ovary using

14   radiofrequency energy or (2) ablating the regions of the ovary by the delivery of alcohol:

15          a.      This therapeutic method is a trade secret because it is a method, technique, or

16   process, that derives actual or potential economic value from not being known, and is subject to

17   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

18   catheter, which can equally be called a technique or process.

19          b.      This trade secret derived both actual and potential value from not being generally

20   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

21   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

22   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

23   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

24   based in part on its commercial development of this trade secret.

25          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

26   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

27   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

28   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents
                                                         -100-
                                                          BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 102 of 125



 1   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

 2   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

 3   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 4   Furthermore, BioCardia internal documents containing confidential information were labelled

 5   “confidential” and all documents containing BioCardia confidential information that was released

 6   externally were marked “confidential.” For example, BioCardia employees received, and

 7   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 8   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 9   were escorted by a company employee at all times. BioCardia has only ever had approximately

10   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

11   would be recognized.

12           d.      BioCardia Lifesciences is the owner of this trade secret because the two

13   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

14   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

15   predecessor Hippocratic Engineering.

16           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

17   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

18   excerpts are examples of disclosures from the notebook that describe this trade secret:

19

20
21
22
23
24
25
26
27
28
                                                        -101-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 103 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
16
     secret through improper means. For example, claim 1 of PCT/US Patent Application No.
17
     2012/022,619 sets out all the components of this trade secret. nVision’s efforts to develop and
18
     commercialize the Mako also misappropriated this trade secret, since implementation of the Mako
19
     device utilizes imaging capability at the distal end of the catheter as described in this trade secret.
20
     Mako documentation, such as the instructions for use, also disclose this trade secret since the
21
     documents describe using a catheter with imaging capability at the distal end of the catheter in a
22
     manner described in this trade secret. BioCardia Lifesciences is informed and believes and on
23
     that basis alleges that nVision also misappropriated this trade secret through improper disclosure
24
     when, for example, nVision consulted with various physicians about the design, development, or
25
     clinical trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade
26
     secret, develop and market the Mako device that implements this trade secret, and disclose the
27
     trade secret to practitioners as part of the design and development of the Mako product, all
28
                                                       -102-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 104 of 125



 1   constitute misappropriation of this trade secret.

 2          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 3   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 4   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 5   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 6   on the method, along with the financial benefits that monopoly would confer.

 7          182.    Therapeutic method and devices to be used through the vagina, uterus, and

 8   fallopian tube to advance a hollow element from a catheter to assist with tissue sampling,

 9   where, for example, the hollow element is connected to a fluid conduit within the catheter

10   system that is connected to a reservoir outside of the body:

11          a.      This therapeutic method is a trade secret because it is a method, technique, or

12   process, that derives actual or potential economic value from not being known, and is subject to

13   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

14   catheter, which can equally be called a technique or process.

15          b.      This trade secret derived both actual and potential value from not being generally

16   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

17   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

18   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

19   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

20   based in part on its commercial development of this trade secret.

21          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

22   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

23   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

24   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

25   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

26   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

27   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

28   Furthermore, BioCardia internal documents containing confidential information were labelled
                                                         -103-
                                                          BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 105 of 125



 1   “confidential” and all documents containing BioCardia confidential information that was released

 2   externally were marked “confidential.” For example, BioCardia employees received, and

 3   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 4   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 5   were escorted by a company employee at all times. BioCardia has only ever had approximately

 6   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 7   would be recognized.

 8           d.      BioCardia Lifesciences is the owner of this trade secret because the two

 9   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

10   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

11   predecessor Hippocratic Engineering.

12           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

13   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

14   excerpts are examples of disclosures from the notebook that describe this trade secret:

15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        -104-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 106 of 125



 1          f.      nVision directly misappropriated this trade secret by disclosing and using the trade

 2   secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all

 3   the components of this trade secret. nVision’s efforts to develop and commercialize the Mako

 4   also misappropriated this trade secret, since implementation of the Mako device, such that a fluid

 5   reservoir supplies fluid through a hollow element to evert a balloon at the distal end of the

 6   catheter to collect cells from the fallopian tube, practices this trade secret. Mako documentation,

 7   such as the instructions for use, also disclose this trade secret since the documents describe using

 8   a fluid reservoir supplies fluid through a hollow element to evert a balloon at the distal end of the

 9   catheter to collect cells from the fallopian tube. BioCardia Lifesciences is informed and believes

10   and on that basis alleges that nVision also misappropriated this trade secret through improper

11   disclosure when, for example, nVision consulted with various physicians about the design,

12   development, or clinical trials for the Mako device. As a result, nVision’s actions to acquire

13   patents on this trade secret, develop and market the Mako device that implements this trade

14   secret, and disclose the trade secret to practitioners as part of the design and development of the

15   Mako product, all constitute misappropriation of this trade secret.

16          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

17   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

18   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

19   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

20   on the method, along with the financial benefits that monopoly would confer.

21          183.    Therapeutic strategy for identifying precancerous and cancerous growths

22   based on a diagnosis performed from a locally-obtained sample before evidence of

23   metastasis has appeared by, for example, obtaining a local biological sample derived from

24   the ovary or adjacent fluids to determine that the ovary has a significant possibility of

25   having a malignant cancer, and using this information to determine appropriate treatments:

26          a.      This therapeutic method is a trade secret because it is a method, technique, or

27   process, that derives actual or potential economic value from not being known, and is subject to

28   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a
                                                      -105-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 107 of 125



 1   catheter, which can equally be called a technique or process.

 2           b.      This trade secret derived both actual and potential value from not being generally

 3   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

 4   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

 5   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

 6   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

 7   based in part on its commercial development of this trade secret.

 8           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

 9   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

10   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

11   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

12   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

13   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with

14   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

15   Furthermore, BioCardia internal documents containing confidential information were labelled

16   “confidential” and all documents containing BioCardia confidential information that was released

17   externally were marked “confidential.” For example, BioCardia employees received, and

18   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

19   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

20   were escorted by a company employee at all times. BioCardia has only ever had approximately

21   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

22   would be recognized.

23           d.      BioCardia Lifesciences is the owner of this trade secret because the two

24   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

25   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

26   predecessor Hippocratic Engineering.

27           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

28   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following
                                                        -106-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 108 of 125



 1   excerpts are examples of disclosures from the notebook that describe this trade secret:

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
16
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
17
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
18
     also misappropriated this trade secret, since implementation of the Mako device, such that the
19
     everting balloon at the distal end of the catheter is used to obtain a local biological sample derived
20
     from the ovary or adjacent fluids to determine that the ovary has a significant possibility of
21
     having a malignant cancer, practices this trade secret. Mako documentation, such as the
22
     instructions for use, also disclose this trade secret since the documents describe using a catheter to
23
     obtain a local biological sample derived from the ovary or adjacent fluids to determine ovarian
24
     state. BioCardia Lifesciences is informed and believes and on that basis alleges that nVision also
25
     misappropriated this trade secret through improper disclosure when, for example, nVision
26
     consulted with various physicians about the design, development, or clinical trials for the Mako
27
     device. As a result, Ms. Sarna’s actions to acquire patents on this trade secret, develop and
28
                                                      -107-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 109 of 125



 1   market the Mako device that implements this trade secret, and disclose the trade secret to

 2   practitioners as part of the design and development of the Mako product, all constitute

 3   misappropriation of this trade secret.

 4          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 5   because of Ms. Sarna’s misappropriation, the BioCardia Entities missed out on the $275 million

 6   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 7   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 8   on the method, along with the financial benefits that monopoly would confer.

 9          184.    Therapeutic strategy for delivering ablative compounds such as alcohol or

10   ablative energy through a catheter system passed through a vagina, uterus, and fallopian

11   tubes to treat disease or a condition of the ovary in which a penetrating element is advanced

12   into the fallopian tubes, fimbria, or ovary:

13          a.      This therapeutic method is a trade secret because it is a method, technique, or

14   process, that derives actual or potential economic value from not being known, and is subject to

15   reasonable efforts to maintain its secrecy. As the trade secret suggests, it is a method of using a

16   catheter, which can equally be called a technique or process.

17          b.      This trade secret derived both actual and potential value from not being generally

18   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision,

19   which BioCardia first reviewed in 2019, the addressable market for a non-invasive method for

20   early detection of ovarian cancer was $4 billion and involved roughly 8 million patients per year.

21   Dkt 1 at Ex. B at slide 29. In addition, Boston Scientific paid $275 million to purchase nVision

22   based in part on its commercial development of this trade secret.

23          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

24   The only place where the secret was disclosed was in the March 2000 entry in Dr. Altman’s lab

25   notebook. Dr. Altman kept this lab notebook in a secure location in his office. Access to the

26   notebook itself was restricted, and, prior to this litigation, only four people had seen the contents

27   of this notebook entry related to this disclosure: Daniel Rosenman, Dr. Simon Stertzer, Dr. Peter

28   Altman, and Ms. Sarna. Each of these people entered into a non-disclosure agreement with
                                                      -108-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 110 of 125



 1   BioCardia, or its predecessor Hippocratic Engineering, to prevent disclosure to the public.

 2   Furthermore, BioCardia internal documents containing confidential information were labelled

 3   “confidential” and all documents containing BioCardia confidential information that was released

 4   externally were marked “confidential.” For example, BioCardia employees received, and

 5   BioCardia lab notebooks came with, a BioCardia memo on “Lab Notebook Document Control” to

 6   preserve secrecy. Finally, visitors to BioCardia had to sign-in to gain access to the facilities and

 7   were escorted by a company employee at all times. BioCardia has only ever had approximately

 8   twenty employees and an appropriately sized facility, so the presence of an unauthorized person

 9   would be recognized.

10           d.      BioCardia Lifesciences is the owner of this trade secret because the two

11   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

12   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

13   predecessor Hippocratic Engineering.

14           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

15   explained a March 2000 lab notebook entry to her during an hour-long meeting. The following

16   excerpts are examples of disclosures from the notebook that describe this trade secret:

17
18
19

20
21
22
23
24
25
26
27
28
                                                        -109-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 111 of 125



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
            f.      nVision directly misappropriated this trade secret by disclosing and using the trade
15
     secret through improper means. For example, claim 1 of U.S. Patent No. 10,639,016 sets out all
16
     the components of this trade secret. nVision’s efforts to develop and commercialize the Mako
17
     also misappropriated this trade secret, since implementation of the Mako device, such that the
18
     everting balloon at the distal end of the catheter is used to collect cells from the fallopian tube,
19
     practices this trade secret. Mako documentation, such as the instructions for use, also disclose
20
     this trade secret since the documents describe using a catheter to collect a sample of potentially
21
     diseased cells in the fallopian tube. BioCardia Lifesciences is informed and believes and on that
22
     basis alleges that nVision also misappropriated this trade secret through improper disclosure
23
     when, for example, nVision consulted with various physicians about the design, development, or
24
     clinical trials for the Mako device. As a result, nVision’s actions to acquire patents on this trade
25
     secret, develop and market the Mako device that implements this trade secret, and disclose the
26
     trade secret to practitioners as part of the design and development of the Mako product, all
27
     constitute misappropriation of this trade secret.
28
                                                         -110-
                                                          BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 112 of 125



 1           h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 2   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 3   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 4   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 5   on the method, along with the financial benefits that monopoly would confer.

 6           185.    and cancerous cysts minimally invasively with details on the ramifications for

 7   therapy with early diagnosis, and strategies for doing so that align with new biological

 8   measurement technologies in gene expression and genetic analysis that enable a small

 9   sample to identify the presence of disease, including details on the players in the gene

10   diagnosis space looking at blood (CareDx), solid tumor tissues (Genomic health), and cells

11   sloughing from within a body lumen conduit such as that of a bowel movement which passes

12   through the colon (EXACT Sciences):

13           a.      This market need is a trade secret because it is information that derives actual or

14   potential economic value from not being known and is subject to reasonable efforts to maintain its

15   secrecy.

16           b.      This trade secret derived both actual and potential value from not being generally

17   known to the public. For example, as Ms. Sarna set out in her 2013 presentation on nVision, the

18   addressable market for a non-invasive method for early detection of ovarian cancer was $4 billion

19   and involved roughly 8 million patients per year. Dkt 1 at Ex. B at slide 29. In addition, Boston

20   Scientific paid $275 million to purchase nVision based in part on its commercial development of

21   this trade secret.

22           c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

23   The only people who were aware of this trade secret were Drs. Altman and Stertzer, and neither

24   recorded this trade secret in the lab notebook or any other document. As a result, the secret could

25   not be made public unless Dr. Altman or Dr. Stertzer made the conscious decision to disclose it.

26   Both Drs. Altman and Stertzer were contractually bound to keep this BioCardia trade secret

27   confidential by non-disclosure agreements.

28           d.      BioCardia Lifesciences is the owner of this trade secret because the two
                                                      -111-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 113 of 125



 1   individuals who conceived of and developed the trade secret, Drs. Peter Altman and Simon

 2   Stertzer, both assigned all right, title, and interest in the intellectual property to BioCardia, or its

 3   predecessor Hippocratic Engineering.

 4           e.      Dr. Peter Altman disclosed this trade secret to Ms. Sarna when he described and

 5   explained a March 2000 lab notebook entry to her during an hour-long meeting. Although this

 6   particular trade secret was not recorded in the lab notebook, Dr. Altman had extensive knowledge

 7   of the subject based on his involvement in CareDx, one of the leading gene expression profiling

 8   companies in the world. Dr. Altman shared this knowledge with Ms. Sarna during their meeting

 9   in or around May 2009, in the hopes that it would motivate her to further develop the concepts

10   disclosed in the March 2000 lab notebook entry.

11           f.      nVision directly misappropriated this trade secret by disclosing and using the trade

12   secrets. For example, claim 1 of PCT/US Patent Application No. 2018/000,229 sets out all the

13   components of this trade secret, by, for example covering “a device for Fallopian tube

14   diagnostics” using tissue samples from the fallopian tubes. nVision’s efforts to develop and

15   commercialize the Mako also misappropriated this trade secret, since implementation of the Mako

16   device required use of gene expression technology in order to determine ovarian state, thereby

17   practicing this trade secret. Mako documentation, such as the instructions for use, also disclose

18   this trade secret. BioCardia Lifesciences is informed and believes and on that basis alleges that

19   nVision also misappropriated this trade secret through improper disclosure when, for example,

20   nVision consulted with various physicians about the design, development, or clinical trials for the

21   Mako device. As a result, nVision’s actions to acquire patents on this trade secret, develop and

22   market the Mako device that implements this trade secret, and disclose the trade secret to

23   practitioners as part of the design and development of the Mako product, all constitute

24   misappropriation of this trade secret.

25           h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

26   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

27   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision's

28   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly
                                                        -112-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 114 of 125



 1   on the method, along with the financial benefits that monopoly would confer.

 2   Trade Secrets Disclosed by BioCardia Testing Equipment

 3          186.    A catheter system which includes a distal spring element on its end and

 4   having a round spherical ball mounted on the spring to avoid damage to the lumen through

 5   which it is passed, by, for example, having of a catheter shaft with a hollow lumen,

 6   containing a fluid conduit, which passes through a helical metal spring on its distal end

 7   attached to a small ball attached to the distal most end:

 8          a.      This ball-and-spring structure is a trade secret because it is a device that derives

 9   actual or potential economic value from not being known and is subject to reasonable efforts to

10   maintain its secrecy.

11          b.      This trade secret derived both actual and potential value from not being generally

12   known to the public. It presents a novel way of preventing the tip of a catheter from damaging

13   tissue as it is advanced in a body. This presents a competitive advantage to BioCardia in that it

14   has a useful safety feature that other catheter companies do not have.

15          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

16   The spring-and-ball structure was part of testing equipment that BioCardia developed and built

17   internally and was never shown to anyone outside the company. Even within the company, only

18   a small subset of employees actually saw this testing equipment. Everyone who came into

19   contact with the testing equipment was under a non-disclosure agreement.

20          d.      BioCardia Lifesciences the owner of this trade secret because the testing

21   equipment was developed on behalf of BioCardia and the people who made the equipment

22   assigned all rights, title, and interest to the equipment to BioCardia.

23          e.      The testing equipment was disclosed to Ms. Sarna as part of her work at

24   BioCardia. Ms. Sarna used this particular piece of equipment to ensure that catheters had the

25   proper internal diameter to function properly.

26          f.      NVision misappropriated this trade secret by disclosing it in patent applications.

27          g.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

28   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million
                                                      -113-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 115 of 125



 1   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 2   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 3   on the method, along with the financial benefits that monopoly would confer.

 4
 5   Trade Secrets Disclosed by BioCardia Template Documents

 6          187.    BioCardia template documents sent to Ms. Sarna’s personal email account,

 7   consisting of the following templates: Risk Analysis, Product Specification, Labelling

 8   Verification, and Document Change Order procedures:

 9          a.      These template documents are trade secrets because they are information about

10   how to effectively handle medical device tasks, that derive actual or potential economic value

11   from not being known and are subject to reasonable efforts to maintain its secrecy.

12          b.      This trade secret derived both actual and potential value from not being generally

13   known to the public. The knowledge and experience inherent in the documents, and the time and

14   resources saved from using the documents, confer a competitive advantage that makes medical

15   device development more profitable. Because BioCardia’s competitors do not have this

16   information, BioCardia has an advantage in the form of better products made at lower cost.

17          c.      BioCardia undertook reasonable efforts to preserve the secrecy of this trade secret.

18   BioCardia internal documents containing confidential information were labelled “confidential”

19   and all documents containing BioCardia confidential information that were released externally

20   were marked “confidential.”

21          d.      BioCardia is the owner of this trade secret because the individuals who created

22   these documents assigned all right, title, and interest in the intellectual property to BioCardia.

23          e.      These trade secrets were disclosed to Ms. Sarna when they were shared with her as

24   part of her work for BioCardia.

25          f.      BioCardia Lifesciences is informed and believes and on that basis alleges that

26   nVision incorporated the structure, format, and even language of the documents into nVision’s

27   corresponding documents.

28          g.      nVision’s misappropriation damaged BioCardia because it meant that nVision had
                                                      -114-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 116 of 125



 1   this valuable information to assist it in making competing catheter products. In addition, these

 2   template documents helped nVision’s transition from a start-up to an established organization,

 3   which meant they increased the competence of BioCardia’s competition, and did so at a faster

 4   rate than normally would happen.

 5          h.      nVision’s misappropriation damaged BioCardia Lifesciences. For example,

 6   because of nVision’s misappropriation, the BioCardia Entities missed out on the $275 million

 7   valuation Boston Scientific placed on the intellectual property. Furthermore, nVision’s

 8   commercialization of this trade secret prevented the BioCardia Entities from having a monopoly

 9   on the method, along with the financial benefits that monopoly would confer.

10          188.    The BioCardia trade secrets were subject to efforts that are reasonable under the

11   circumstances to maintain their secrecy, including but not limited to, requiring all employees to

12   execute the BioCardia standard Employment Agreement in the same form as the Sarna

13   Agreement attached hereto as Exhibit A, restricting access to BioCardia’s information to

14   employees who have executed the BioCardia standard Employment Agreement, locking

15   BioCardia’s facilities and restricting access to BioCardia’s facilities to employees who had signed

16   the standard Employment Agreement and to visitors who are escorted by someone who had

17   signed the standard Employment Agreement.

18          189.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

19   Shareholder Defendants and Boston Scientific are sophisticated companies and investors focused

20   on investments in or acquisitions of early-stage companies (each an “Investment Target”) and,

21   thus, are familiar with intellectual property issues that Investment Targets have. These include,

22   among other things, that a former employer of a founder of an Investment Target might have a

23   claim to ownership of the inventions claimed by the Investment Target, or that the inventions

24   claimed by the Investment Target may be based on trade secrets misappropriated from a former

25   employer because, among other things.

26               a. They had been contractually assigned by the founder to the founder’s former

27                  employer;

28
                                                     -115-
                                                      BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 117 of 125



 1              b. They were co-invented with an employee or employees of the founder’s former

 2                  employer; or

 3              c. They were based on information learned at and/or belonging to the former employer.

 4          190.    BioCardia Lifesciences is informed and believes and on that basis alleges that

 5   because of, among other things, the intellectual property issues that an Investment Target might

 6   have with a founder’s former employer, the Shareholder Defendants and Boston Scientific

 7   customarily perform “due diligence” on an Investment Target focusing particularly on ferreting

 8   out any issues that might exist with the Investment Target’s ownership or right to use its

 9   purported technology and intellectual property.

10          191.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

11   Shareholder Defendants and Boston Scientific focused on investments in and acquiring early-

12   stage medical device companies and, therefore, knew, or at least should have known, that

13   BioCardia, the company nVision’s founder, Ms. Surbhi Sarna, worked for immediately prior to

14   nVision, was also a medical device company working on the same type of medical device that

15   nVision planned to work on: diagnostic catheters.

16          192.    BioCardia Lifesciences is informed and believes and on that basis alleges that, as

17   specialists in investments in or acquisitions of early stage medical device companies, the

18   Shareholder Defendants and Boston Scientific knew or at least should have known there was a

19   heightened risk – well beyond the risks inherent in any early stage company - that nVision’s

20   technology and intellectual property actually belonged to BioCardia.

21          193.    BioCardia Lifesciences is informed and believes and on that basis alleges that, in

22   addition to the heightened risk inherent in the fact that nVision was focused on the same type of

23   medical device development as was BioCardia (diagnostic catheters), the Shareholder Defendants

24   and Boston Scientific knew that there was a likelihood that nVision’s claimed technology and

25   intellectual property actually belonged to or had been misappropriated from BioCardia, because

26   they knew or at least should have known through their due diligence of nVision that:

27                  a.     Ms. Sarna’s undergraduate major was molecular and cellular biology. She

28          does not have any graduate degrees. Her work at BioCardia dealt with tracking device
                                                       -116-
                                                        BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 118 of 125



 1       failures, ensuring label compliance, and obtaining materials from vendors. While at

 2       BioCardia, Ms. Sarna’s work responsibilities did not include designing or developing

 3       medical devices. BioCardia Lifesciences is informed and believes and on that basis

 4       alleges that Ms. Sarna’s only other experience in the medical device space involved

 5       similar tasks as the ones she performed at BioCardia. Ms. Sarna’s age, education, and

 6       work experience were highly unusual for someone who allegedly came up with a medical

 7       device and technique so revolutionary that a company like Boston Scientific would value

 8       it at hundreds of millions of dollars.

 9               b.      Ms. Sarna started consulting with BioCardia on September 15, 2008 and

10       became a full-time employee of BioCardia on November 3, 2008, at which time she

11       signed the Sarna Agreement, and where she worked until resigning in January 2012;

12               c.      Ms. Sarna registered nVision as a Delaware corporation on September 28,

13       2009, the year after she joined BioCardia and more than two years before she left

14       BioCardia and apparently ran it in “stealth mode” to conceal its existence from BioCardia;

15               d.      Ms. Sarna entered into a “Technology Transfer Agreement” “effective as

16       of December 26, 2009 between Surbhi Sarna (the ‘Founder’), and nVision Medical

17       Corporation, a Delaware corporation” more than two years before she left BioCardia.

18               e.      In the Technology Transfer Agreement, Ms. Sarna assigned to nVision

19       “All rights, title and interests in and to all intellectual property arising out of or related to

20       the ‘nVision Medical; business plan, including, without limitation, all ideas, designs,

21       techniques, processes, formulas, trade secrets, inventions, discoveries, improvements,

22       research or development and test results, specifications, data, know-how, business

23       methods, marketing plans, other business plans, strategies, forecasts, unpublished

24       financial information, budgets, projections, business prospects, copyrights and trademarks

25       (inclusive of all goodwill relate thereto), and the following trademark, copyright, and

26       patent applications and registrations.” The patent application identified in the Technology

27       Transfer Agreement is a “USPTO provisional patent application filed on or around

28       September 29, 2009.”
                                                    -117-
                                                     BIOCARDIA LIFESCIENCES, INC. COMPLAINT
     Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 119 of 125



 1              f.      Ms. Sarna only registered nVision to do business in California on February

 2       21, 2012, about a month after she left BioCardia, when, BioCardia Lifesciences is

 3       informed and believes and on that basis alleges, she believed it was no longer possible to

 4       conceal nVision’s existence from BioCardia.

 5              g.      BioCardia Lifesciences is informed and believes and on that basis alleges

 6       that the incorporation of nVision more than two years before Ms. Sarna left BioCardia,

 7       and the registration of nVision to do business in California only after she had left

 8       BioCardia, alone should have set off alarm bells in any competent due diligence

 9       conducted by or for anyone seeking to invest in nVision;

10              h.      Ms. Sarna, in common with most Silicon Valley employees, was

11       contractually obligated to assign to BioCardia inventions she made while working at

12       BioCardia (see Exhibit A attached hereto-the Sarna Agreement), subject only to her

13       proving that they were excluded by Labor Code § 2870, which BioCardia Lifesciences is

14       informed and believes and on that basis alleges that anyone seeking to invest in nVision

15       would understand was unlikely given that both nVision and BioCardia were in the same

16       general area of medical devices (diagnostic catheters);

17              i.      On January 25, 2011, while a BioCardia employee and a year before Ms.

18       Sarna left BioCardia, Ms. Sarna filed U.S. Provisional application No. 61/435,945 (“the

19       ’945 provisional patent application”);

20              j.      On December 3, 2010, while still a BioCardia employee and a year before

21       Ms. Sarna left BioCardia, Ms. Sarna emailed Anula Jayasuriya, then affiliated with

22       Defendant Astia Angels nVision LLC and later affiliated with Defendant EXXclaim

23       Capital Partners I, L.P., and Linda Greub, then a partner at Defendant LMNVC, LLC,

24       from her BioCardia account requesting help conceptualizing the invention of the ’945

25       provisional patent application;

26              k.       Ms. Sarna subsequently filed three other published applications claiming

27       priority to the ’945 provisional patent application;

28
                                                  -118-
                                                   BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 120 of 125



 1                   l.      On November 13, 2011, also while still a BioCardia employee, Ms. Sarna

 2           filed a provisional application entitled “Device and method to confirm occlusion of

 3           the fallopian tube”; and

 4                   m.      Ms. Sarna subsequently filed Application No, 14/357,875, which claimed

 5           priority to the ’120 provisional patent application.

 6           194.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

 7   Shareholder Defendants and Boston Scientific knew, or at least should have known, that the filing

 8   of all of these patent applications while Ms. Sarna was employed by BioCardia, but which were

 9   assigned to nVision, meant that the patent applications likely had been contractually assigned to

10   BioCardia.

11           195.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

12   Shareholder Defendants and Boston Scientific also knew, or at least should have known, that the

13   filing of all of these patent applications while Ms. Sarna was employed by BioCardia, but which

14   were assigned to nVision, meant that there likely were unnamed BioCardia co-inventors on some

15   or all of the patent applications.

16           196.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

17   Shareholder Defendants and Boston Scientific also knew, or at least should have known, that the

18   filing of all of these patent applications while Ms. Sarna was employed by BioCardia, but which

19   were assigned to nVision, together with the other acts alleged above while Ms. Sarna was a

20   BioCardia employee, meant that nVision’s purported technology and intellectual property likely

21   was based on misappropriated BioCardia trade secrets.

22           197.    The risks undertaken by an investor who knows or should know that the

23   technology and intellectual property claimed by an Investment Target likely belongs to a former

24   employer as is with the case with the patents Ms. Sarna was contractually obligated to assign to

25   BioCardia, or is likely based on trade secrets misappropriated from a former employer, is unlike

26   any common investment and market risk. While common investment risks, if realized, might

27   operate to reduce the value of the Investment Target and, therefore, the value of the investor’s

28   investment, an investor who knows or should know that the technology and intellectual property
                                                      -119-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 121 of 125



 1   claimed by an Investment Target is likely based on patents rightfully owned by another or trade

 2   secrets misappropriated from another is exposed to the equitable rights of the rightful owner of

 3   the technology and intellectual property, including, as alleged below, the risk of disgorgement of

 4   all benefits of the investment.

 5          198.    Here, the Shareholder Defendants’ investment in nVision and Boston Scientific’s

 6   acquisition of the stock of nVision was made with the actual or imputed knowledge that the

 7   technology and intellectual property claimed by Ms. Sarna and nVision was likely based on

 8   patents belonging to and trade secrets misappropriated from BioCardia; accordingly, they did not

 9   undertake a common investment risk but, rather, undertook the risk of disgorgement of all

10   benefits from their investment.

11          199.    The Shareholder Defendants’ and Boston Scientific’s liability to BioCardia is

12   direct, not vicarious, and does not require piercing nVision’s corporate veil.

13          200.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

14   Shareholder Defendants made a conscious decision to participate in and further the wrongful acts

15   of nVision and Ms. Sarna by investing in nVision and providing it with the funding necessary to

16   commit the acts as herein alleged.

17          201.    Alternatively, BioCardia Lifesciences is informed and believes and on that basis

18   alleges that the Shareholder Defendants and Boston Scientific were conscious wrongdoers

19   because they acted with the knowledge or despite the known risk that nVision and Ms. Sarna had

20   acted in violation of BioCardia’s rights. Their investments in nVision were made “despite a

21   known risk that the conduct in question violate[d] the rights of [BioCardia].” Under California

22   law and Sections 51(3)(b) and 3 comment e, of the Restatement (Third) of Restitution and Unjust

23   Enrichment, their decision to invest in nVision despite that known risk of liability – i.e., despite

24   that “known unknown” – renders them “conscious wrongdoers” and places upon them the risk of

25   liability by a disgorgement measure.

26          202.    BioCardia Lifesciences is informed and believes and on that basis alleges that the

27   Shareholder Defendants provided funding to nVision that was a substantial factor in enabling

28   nVision and Ms. Sarna to commit the acts as herein alleged, and that the Shareholder Defendants
                                                      -120-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 122 of 125



 1   knowingly benefited from the acts as herein alleged.

 2            203.   The Shareholder Defendants and Boston Scientific are required to disgorge to

 3   BioCardia the amount of their unjust enrichment as a result of the acts alleged, including at least

 4   the amount Boston Scientific paid the Shareholder Defendants for their shares of stock in

 5   nVision.

 6            204.   BioCardia Lifesciences is informed and believes and on that basis alleges that

 7   Fortis, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the

 8   amount paid by Boston Scientific for the nVision stock of the Shareholder Defendants, among

 9   other shareholders, resulting from their provision of funding to nVision that was a substantial

10   factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged, and therefore

11   Fortis is required to disgorge to BioCardia the amount it holds in trust for the Shareholder

12   Defendants. The Shareholder Defendants are required to direct Fortis to disgorge to BioCardia

13   any amounts received from Boston Scientific that Fortis is holding for the benefit of the

14   Shareholder Defendants as a result of the Shareholders Defendants’ unjust enrichment as a result

15   of the acts alleged, including at least the amount Boston Scientific paid the Shareholder

16   Defendants for their shares of stock in nVision.

17            205.   As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

18   Agreement, Defendants other than Boston Scientific have been unjustly enriched for example, in

19   an amount equal to at least what Boston Scientific paid for nVision. Defendants have been enriched

20   by Ms. Sarna’s breaches of contract, reaping benefits they would not otherwise have achieved in

21   the absence of the breaches. Defendants received benefits in the form of intellectual property and

22   money based on Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the

23   benefits they received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not

24   contractually permitted to share these benefits with anyone else. As such, BioCardia is entitled to

25   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

26   enrichment. As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled to

27   damages in an amount to be proven for nVision’s misappropriation of BioCardia’s trade secret

28   claim;
                                                        -121-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 123 of 125



 1          206.    As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled

 2   to exemplary damages in an amount of twice BioCardia Lifesciences’ actual damages for

 3   Defendants’ willful and malicious misappropriation of the BioCardia Trade Secrets.

 4          207.    As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled

 5   to attorneys’ fees for Defendants’ willful and malicious misappropriation of the BioCardia Trade

 6   Secrets.
                                                 COUNT IV
 7
     (Misappropriation of Trade Secrets under the Defend Trade Secrets Act, 18 U.S.C. § 1836)
 8       (Against Ms. Sarna, nVision and Boston Scientific and Disgorgement Against All
 9                                        Defendants)

10
            208.    BioCardia realleges paragraphs 1-207, inclusive.
11
            209.    The Defend Trade Secrets Act, 18 U.S.C. § 1836, applies because at least some of
12
     the acts of misappropriation, including at least the disclosure or use of the BioCardia Trade Secrets,
13
     occurred after the May 11, 2016 effective date of the Act.
14
            210.    The Shareholder Defendants and Boston Scientific are required to disgorge to
15
     BioCardia the amount of their unjust enrichment as a result of the acts alleged, including at least
16
     the amount Boston Scientific paid the Shareholder Defendants for their shares of stock in
17
     nVision.
18
            211.    BioCardia Lifesciences is informed and believes and on that basis alleges that
19
     Fortis, as Stockholders’ Representative, is holding in trust approximately ten percent (10%) of the
20
     amount paid by Boston Scientific for the nVision stock of the Shareholder Defendants, among
21
     other shareholders, resulting from their provision of funding to nVision that was a substantial
22
     factor in enabling nVision and Ms. Sarna to commit the acts as herein alleged, and therefore
23
     Fortis is required to disgorge to BioCardia the amount it holds in trust for the Shareholder
24
     Defendants. The Shareholder Defendants are required to direct Fortis to disgorge to BioCardia
25
     any amounts received from Boston Scientific that Fortis is holding for the benefit of the
26
     Shareholder Defendants as a result of the Shareholders Defendants’ unjust enrichment as a result
27
     of the acts alleged, including at least the amount Boston Scientific paid the Shareholder
28
                                                      -122-
                                                       BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 124 of 125



 1   Defendants for their shares of stock in nVision.

 2            212.   As a further direct and proximate result of Ms. Sarna’s breaches of the Sarna

 3   Agreement, Defendants other than Boston Scientific have been unjustly enriched for example, in

 4   an amount equal to at least what Boston Scientific paid for nVision. Defendants have been enriched

 5   by Ms. Sarna’s breaches of contract, reaping benefits they would not otherwise have achieved in

 6   the absence of the breaches. Defendants received benefits in the form of intellectual property and

 7   money based on Ms. Sarna’s breaches of contract as alleged above. Defendants’ retention of the

 8   benefits they received from Ms. Sarna’s breaches of contract is unjust as Ms. Sarna was not

 9   contractually permitted to share these benefits with anyone else. As such, BioCardia is entitled to

10   disgorgement of all of Defendants’ profits and consequential gains reaped from their unjust

11   enrichment. As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled to

12   damages in an amount to be proven for nVision’s misappropriation of BioCardia’s trade secret

13   claim;

14            213.   As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled

15   to exemplary damages in an amount of twice BioCardia Lifesciences’ actual damages for

16   Defendants’ willful and malicious misappropriation of the BioCardia Trade Secrets.

17            214.   As a proximate result of the acts herein alleged, BioCardia Lifesciences is entitled

18   to attorneys’ fees for Defendants’ willful and malicious misappropriation of the BioCardia Trade

19   Secrets.

20
21                                        PRAYER FOR RELIEF

22            1.     An order correcting the inventorship of the ’945 Provisional Application Family,

23   the ’120 Provisional Application Family, the ’472 Application Family and the Additional

24   Provisional Applications to name Dr. Peter Altman and Dr. Simon Stertzer as co-inventors.

25            2.     Damages in an amount to be proven on BioCardia’s misappropriation of trade secret

26   claim;

27            3.     Exemplary damages against in an amount of twice BioCardia’s actual damages for

28   nVision’s willful and malicious misappropriation of the BioCardia Trade Secrets;
                                                        -123-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
      Case 3:20-cv-07510-VC Document 1 Filed 10/26/20 Page 125 of 125



 1              4.     Attorneys’ fees for its willful and malicious misappropriation of BioCardia’s trade

 2   secrets;

 3              5.     An order imposing a constructive trust for the benefit of BioCardia, on nVision and

 4   Boston Scimed and compelling the assignment to BioCardia, of each of the patents and patent

 5   applications in the ’945 Provisional Application Family, the ’120 Provisional Application Family,

 6   the ’472 Application Family and the Additional Provisional Applications;

 7              6.     An order requiring the disgorgement to BioCardia by all Defendants other than

 8   Fortis of their unjust enrichment and all consequential gains reaped from their unjust enrichment;

 9              7.     An order requiring the disgorgement to BioCardia by the Shareholder Defendants

10   of the consideration Boston Scientific paid for their nVision stock and all consequential gains

11   reaped from their unjust enrichment;

12              8.     An order requiring the Shareholder Defendants to direct to disgorge to BioCardia

13   any consideration Boston Scientific paid for the Shareholder Defendants’ nVision stock and held

14   by Fortis , and all consequential gains resulting therefrom;

15              9.     Pre-judgment and post-judgment interest; and

16              10.    Such further and other relief as the Court may deem proper and just.

17
18
      Dated: October 26, 2020                     By /s/ Ian N. Feinberg
19                                                   Ian N. Feinberg
20                                                    Attorneys for Plaintiff BioCardia Lifescienses, Inc.
21
                                         DEMAND FOR JURY TRIAL
22
                BioCardia demands trial by jury on all claims and issues so triable.
23
24    Dated: October 26, 2020                     By /s/ Ian N. Feinberg
                                                     Ian N. Feinberg
25
                                                      Attorneys for Plaintiff BioCardia Lifesciences, Inc.
26
27
28
                                                        -124-
                                                         BIOCARDIA LIFESCIENCES, INC. COMPLAINT
